


Exhibit 10.17

 

* = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS
AMENDED.

 

Alliance, Technology Transfer, Research and License Agreement

The Dow Chemical Company - Symyx Technologies, Inc. – Symyx Discovery Tools,
Inc.

 

This ALLIANCE, TECHNOLOGY TRANSFER, RESEARCH AND LICENSE AGREEMENT (the
“Agreement”), effective as of January 1, 2005 (the “Effective Date”), is made by
and between Symyx Technologies, Inc., a Delaware corporation having a principal
place of business at 3100 Central Expressway, Santa Clara, California 95051
(“Symyx Tech”), Symyx Discovery Tools, Inc., a California corporation having a
principal place of business at 3100 Central Expressway, Santa Clara, California
95051 (“Symyx Dtools”) (Symyx Tech and Symyx Dtools referred to collectively as
“Symyx”) and The Dow Chemical Company, a Delaware corporation, having a
principal place of business at 2030 Willard H. Dow Center, Midland, Michigan
48674 (“TDCC”).

 


BACKGROUND


 

A.                                   Symyx Tech owns and is developing novel,
proprietary methods for the combinatorial preparation and screening of novel
materials; and

 

B.                                     Symyx DTools is a wholly-owned subsidiary
of Symyx Tech and sells and licenses equipment, instruments, workflows, and
software for engaging in high throughput materials research;

 

C.                                     TDCC owns and is developing proprietary
process technology related to manufacture of various products, which technology
includes*;

 

D.                                    TDCC and Symyx Tech have previously
entered into a Collaborative Research and License Agreement effective as of
January 1, 1999, as amended by Amendment No. 1 to Collaborative Research and
License Agreement effective as of January 1, 2002, Amendment No. 2 to
Collaborative Research and License Agreement effective as of April 1, 2002, and
Amendment No. 3 to Collaborative Research and License Agreement effective as of
July 1, 2004 (collectively, as amended, the “CRLA”); and

 

E.                                      TDCC and Symyx desire to extend and
expand the scope of the activities formerly conducted pursuant to the CRLA on
the terms and conditions set forth below.

 

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings set forth herein, it is agreed by and between the parties as
follows:

 

Article 1

DEFINITIONS


 


1.1                                 “AFFILIATE” SHALL MEAN ANY ENTITY DIRECTLY
OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH, A PARTY
TO THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, THE DIRECT OR INDIRECT
OWNERSHIP OF *OR MORE OF THE EQUITY INTEREST (OR OTHER EQUIVALENT CONTROLLING
INTEREST) OF AN

 

Confidential

 

--------------------------------------------------------------------------------


 


ENTITY, SHALL BE DEEMED TO CONSTITUTE CONTROL, UNLESS EXPRESSLY EXCLUDED BY
MUTUAL AGREEMENT OF TDCC AND SYMYX TECH.  JOINT VENTURES IN WHICH A PARTY OWNS
NO MORE THAN A *EQUITY INTEREST SHALL NOT BE DEEMED AN AFFILIATE WITHOUT THE
CONSENT OF THE OTHER PARTIES HERETO.


 


1.2                                 “AGREEMENT COMPOUND” SHALL MEAN ANY LEAD
COMPOUND OR DERIVATIVE COMPOUND.


 


1.3                                 “ALLIANCE MANAGERS” SHALL HAVE THE MEANING
SET FORTH IN SECTION 3.1.


 


1.4                                 “ANNUAL PROGRAM GOALS” SHALL HAVE THE
MEANING SET FORTH IN SECTION 3.5.


 


1.5                                 “ANTICIPATED PROGRAM GOALS” SHALL MEAN (1)
TRANSFER AND IMPLEMENTATION OF DISCOVERY TOOLS® SYSTEMS TO TDCC, INCLUDING*; (2)
DEPLOYMENT, AND UTILIZATION OF SYMYX RENAISSANCE® SOFTWARE ACROSS TDCC RESEARCH
AND DEVELOPMENT AS A STANDARD AUTOMATION, DATA HANDLING, AND INFORMATICS
PLATFORM WITH APPROXIMATELY * TDCC RESEARCHERS CONTEMPLATED AS USERS BY THE END
OF THE PROGRAM TERM, EXCLUSIVE OF USERS UNDER SECTION 7.7; (3) EXECUTION OF
APPROXIMATELY * RESEARCH PROGRAMS WITHIN THE FIELDS WITH THE GOAL OF (I)
DISCOVERING COMMERCIALLY VIABLE MATERIALS FOR USE IN SUCH FIELDS, AND (II)
DEVELOPING HIGH-THROUGHPUT WORKFLOWS, EQUIPMENT OR INSTRUMENTS PRIOR TO THE
PURCHASE AND TRANSFER OF A RELATED DISCOVERY TOOLS SYSTEM (E.G.,*); AND (4)
PROVISION OF KNOW-HOW TRANSFER, TRAINING, AND HIGH-THROUGHPUT INTELLECTUAL
PROPERTY LICENSES TO ENABLE TDCC TO CONDUCT HIGH THROUGHPUT RESEARCH AND
DEVELOPMENT.


 


1.6                                 “COMBINATORIAL CHEMISTRY TECHNOLOGY” SHALL
MEAN COMBINATORIAL CHEMISTRY PATENT RIGHTS AND COMBINATORIAL CHEMISTRY KNOW-HOW.


 


1.6.1                        “COMBINATORIAL CHEMISTRY PATENT RIGHTS” SHALL MEAN
(I) ALL PATENT APPLICATIONS (U.S. AND OTHER) CLAIMING ANY INVENTIONS OR
DISCOVERIES RELATED TO COMBINATORIAL CHEMISTRY, (II) ALL DIVISIONS,
SUBSTITUTIONS, CONTINUATIONS, CONTINUATION-IN-PART APPLICATIONS, PATENTS OF
ADDITION, AND REISSUES, RE-EXAMINATIONS AND EXTENSIONS OF (I) ABOVE, AND
(III) PATENTS, UTILITY MODELS OR SIMILAR GRANTS OF RIGHTS ISSUING FROM ANY OF
THE PRECEDING OF (I) OR (II) ABOVE.


 


1.6.2                        “COMBINATORIAL CHEMISTRY KNOW-HOW” SHALL MEAN
INVENTIONS, INFORMATION, DATA, OR MATERIALS RELATED TO COMBINATORIAL CHEMISTRY,
EXCLUDING ANY INVENTIONS CLAIMED IN THE COMBINATORIAL CHEMISTRY PATENT RIGHTS.


 


1.6.3                        “COMBINATORIAL CHEMISTRY” SHALL MEAN TECHNIQUES,
METHODOLOGIES, PROCESSES, SYNTHETIC ROUTES OR INSTRUMENTATION USEFUL FOR THE
SIMULTANEOUS, PARALLEL OR RAPID SERIAL: (I) SYNTHESIS, (II) PROCESSING,
(III) ANALYSIS, OR (IV) CHARACTERIZATION OF MORE THAN * COMPOUNDS, COMPOSITIONS
OR MIXTURES IN QUANTITIES OF LESS THAN * FOR PURPOSES OF RESEARCH AND
DEVELOPMENT EXPERIMENTATION (I.E., NOT PRODUCTION PROCESSES OR THE PROCESS
CONTROL, THE QUALITY CONTROL OR THE MONITORING OF SUCH OPERATIONS.), BUT SHALL
NOT REFER TO PARTICULAR COMPOSITIONS OF MATTER, MATERIALS, COMPOUNDS OR
FORMULATIONS (E.G.*, ETC.) OR PROCESSES TO MAKE OR USE SUCH PARTICULAR
COMPOSITIONS OF MATTER, MATERIALS, COMPOUNDS OR FORMULATIONS.

 

Confidential

 

2

--------------------------------------------------------------------------------


 


1.7                                 “CONFIDENTIAL INFORMATION” SHALL MEAN ANY
INFORMATION DISCLOSED BY ONE PARTY (OR BY AN AFFILIATE OF A PARTY ON BEHALF OF
THAT PARTY) TO THE OTHER PARTY OR ITS REPRESENTATIVES IN CONNECTION WITH THIS
AGREEMENT WHICH IS IN WRITTEN, GRAPHIC, MACHINE READABLE OR OTHER TANGIBLE FORM
AND IS MARKED “CONFIDENTIAL” OR “PROPRIETARY” OR IN SOME OTHER MANNER TO
INDICATE ITS CONFIDENTIAL NATURE.  CONFIDENTIAL INFORMATION MAY ALSO INCLUDE
INFORMATION THAT IS DISCLOSED ORALLY OR BY OBSERVATION, PROVIDED THAT SUCH
INFORMATION IS DESIGNATED AS CONFIDENTIAL AT THE TIME OF DISCLOSURE AND
CONFIRMED IN WRITING AS CONFIDENTIAL WITHIN THIRTY (30) DAYS AFTER SUCH
DISCLOSURE.


 


1.8                                 *


 


1.9                                 “DESIGNATED COMPOUND” SHALL HAVE THE MEANING
SET FORTH IN SECTION 4.1.3.


 


1.10                           “DESIGNATED PRODUCT” SHALL HAVE THE MEANING SET
FORTH IN SECTION 4.1.3.


 


1.11                           “DERIVATIVE COMPOUND” SHALL MEAN ANY COMPOUND OR
MIXTURE OR COMPOSITION OF MATTER THAT IS DERIVED BY OR UNDER AUTHORITY OF TDCC
OR ITS AFFILIATES FROM A LIBRARY COMPOUND.  AS USED IN THIS AGREEMENT, A
COMPOUND, MIXTURE OR COMPOSITION OF MATTER SHALL BE DEEMED TO HAVE BEEN “DERIVED
FROM” A LIBRARY COMPOUND IF IT*.  DERIVATIVE COMPOUND SHALL ALSO INCLUDE A
COMPOUND, MIXTURE OR COMPOSITION OF MATTER THAT IS DERIVED, AS DESCRIBED *ABOVE,
FROM ANOTHER DERIVATIVE COMPOUND.  NOTWITHSTANDING THE FOREGOING, A COMPOUND,
MIXTURE OR COMPOSITION OF MATTER OTHER THAN A LIBRARY COMPOUND THAT IS FIRST
IDENTIFIED * SHALL NOT BE DEEMED A DERIVATIVE COMPOUND.  IT IS UNDERSTOOD THAT
COMPOUNDS DEVELOPED INDEPENDENTLY BY TDCC OR ITS AFFILIATES WITHOUT THE USE OF
LIBRARY COMPOUNDS, CONFIDENTIAL INFORMATION OF SYMYX, OR PROGRAM TECHNOLOGY,
SHALL NOT BE DEEMED TO BE A DERIVATIVE COMPOUND.


 


1.12                           “DEVELOPER’S KIT SOFTWARE” SHALL MEAN MACHINE
READABLE, OBJECT CODE VERSIONS, PROVIDED PURSUANT TO ARTICLE 5, OF SYMYX
DEVELOPER’S KIT SOFTWARE, AND RELATED DOCUMENTATION.


 


1.13                           “DIRECT MODIFICATION” SHALL HAVE THE MEANING SET
FORTH IN SECTION 4.1.3.


 


1.14                           “DISCOVERY TOOLS SYSTEM” SHALL MEAN A SYSTEM OF
HARDWARE AND RELATED SOFTWARE FOR CONDUCTING COMBINATORIAL CHEMISTRY, WHICH
SYSTEM HAS BEEN DEVELOPED AND IS READY FOR COMMERCIALIZATION BY SYMYX IN THE
SENSE OF MEETING ITS SPECIFICATIONS, HAVING APPROPRIATE DOCUMENTATION AND BEING
DELIVERABLE TO AND OPERABLE BY A THIRD PARTY, IN EACH CASE CONSISTENT WITH
SYMYX’S USUAL BUSINESS PRACTICES FOR COMMERCIALIZATION OF TOOLS.


 


1.15                           “EXECUTIVE COMMITTEE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 3.4.


 


1.16                           “FIELD” SHALL HAVE THE MEANING SET FORTH IN
EXHIBIT A.


 


1.17                           “FTE” SHALL MEAN A FULL-TIME EMPLOYEE OR
INDEPENDENT CONTRACTOR UTILIZED FOR THE CONDUCT OF THE RESEARCH PROGRAM OR
SOFTWARE DEPLOYMENT PLAN OR, IN THE CASE OF LESS THAN FULL-TIME DEDICATION, A
FULL-TIME EQUIVALENT PERSON-YEAR, BASED ON A TOTAL OF*, OF WORK ON OR DIRECTLY
RELATED TO THE RESEARCH PROGRAM OR IN IMPLEMENTATION OF THE SOFTWARE DEPLOYMENT
PLAN.

 

Confidential

 

3

--------------------------------------------------------------------------------


 


1.18                           “INDEPENDENT TDCC RESEARCH” SHALL HAVE THE
MEANING SET FORTH IN SECTION 2.3.3.


 


1.19                           “INTELLICHEM” SHALL MEAN INTELLICHEM, INC., AN
OREGON CORPORATION.


 


1.20                           “INTELLICHEM NAMED USER” MEANS AN INDIVIDUAL THAT
USES THE INTELLICHEM PRODUCTS, OR ANY PART OF SUCH INTELLICHEM PRODUCTS, OR ANY
SOFTWARE AUTHORED BY TDCC OR ITS AFFILIATES INCORPORATING ANY OF SUCH
INTELLICHEM PRODUCTS, OR ANY PART OF SUCH INTELLICHEM PRODUCTS, INCLUDING THE
INDIRECT USE OF SUCH INTELLICHEM PRODUCTS, OR ANY PART OF SUCH INTELLICHEM
PRODUCTS.  INTELLICHEM NAMED USERS MAY BE CHANGED OR REPLACED ACCORDING TO
REASONABLE BUSINESS PRACTICES, PROGRAM OR PROJECT CHANGES, AND/OR CHANGES IN JOB
FUNCTION.


 


1.21                           “INTELLICHEM PRODUCTS” SHALL MEAN THE MACHINE
READABLE, OBJECT CODE VERSIONS OF*, AND RELATED DOCUMENTATION, AND SHALL ALSO
INCLUDE UPDATES AND UPGRADES TO SUCH PRODUCTS OF THE SAME SCOPE AS SOFTWARE
UPDATES AND SOFTWARE UPGRADES AS DEFINED HEREIN WITH RESPECT TO THE SOFTWARE.


 


1.22                           “JOINT INVENTION” SHALL HAVE THE MEANING SET
FORTH IN SECTION 10.1.


 


1.23                           “LEAD COMPOUND” SHALL MEAN A LIBRARY COMPOUND
WHICH MEETS THE SPECIFIC PHYSICAL, CHEMICAL AND/OR CATALYTIC PROPERTIES
ESTABLISHED EITHER IN THE RESEARCH PLAN OR BY THE RESEARCH COMMITTEE FOR
IDENTIFYING A LEAD COMPOUND.  THE PROCEDURE FOR IDENTIFYING A LEAD COMPOUND IS
SET FORTH ON EXHIBIT C HERETO. IT IS UNDERSTOOD AND AGREED THAT ANY LIBRARY
COMPOUND THAT IS TRANSFERRED FROM SYMYX TO TDCC AND SUBSEQUENTLY COMMERCIALIZED
BY OR UNDER AUTHORITY OF TDCC OR ITS AFFILIATES SHALL BE DEEMED A LEAD COMPOUND.


 


1.24                           “LIBRARY COMPOUND” SHALL MEAN ANY COMPOUND OR
MIXTURE OR COMPOSITION OF MATTER SCREENED OR PREPARED BY OR ON BEHALF OF SYMYX
TECH IN THE COURSE OF THE RESEARCH PROGRAM IN ORDER TO DETERMINE ITS USEFULNESS
IN CONNECTION WITH A RESEARCH PROGRAM IN THE FIELD.


 


1.25                           “NAMED USER” MEANS AN INDIVIDUAL THAT USES THE
SOFTWARE DELIVERED WITH A DISCOVERY TOOLS SYSTEM, OR ANY PART OF SUCH SOFTWARE,
OR ANY SOFTWARE AUTHORED BY TDCC OR ITS AFFILIATES INCORPORATING ANY OF SUCH
SOFTWARE, OR ANY PART OF SUCH SOFTWARE, INCLUDING THE INDIRECT USE OF SUCH
SOFTWARE, OR ANY PART OF SUCH SOFTWARE.  NAMED USERS MAY BE CHANGED OR REPLACED
ACCORDING TO REASONABLE BUSINESS PRACTICES, PROGRAM OR PROJECT CHANGES, AND/OR
CHANGES IN JOB FUNCTION.


 


1.26                           “NET SALES” SHALL HAVE THE MEANING SET FORTH IN
EXHIBIT J.


 


1.27                           “NEWLY DEVELOPED DISCOVERY TOOLS SYSTEMS” SHALL
MEAN DISCOVERY TOOLS SYSTEMS OR MODULAR UNITS OF DISCOVERY TOOL SYSTEMS THAT ARE
SUBSTANTIALLY DEVELOPED IN THE RESEARCH PROGRAM, WHERE SUCH DEVELOPMENT IS FULLY
FUNDED BY TDCC HEREUNDER.  AS SET FORTH IN SECTION 2.1, THE RESEARCH COMMITTEE
AT THE TIME A RESEARCH PLAN IS ESTABLISHED SHALL DETERMINE WHETHER DISCOVERY
TOOL SYSTEMS TO BE DEVELOPED PURSUANT TO SUCH RESEARCH PLAN, IF ANY, IN WHOLE OR
PART SHALL BE NEWLY DEVELOPED DISCOVERY TOOL SYSTEMS.  IF THERE IS DISAGREEMENT
ON WHETHER OR NOT A DISCOVERY TOOLS SYSTEM IS IN WHOLE OR PART NEWLY DEVELOPED
DISCOVERY TOOLS SYSTEM, THE ISSUE SHALL BE ELEVATED BY THE RESEARCH OR TOOLS
COMMITTEE, AS APPLICABLE, FIRST TO THE ADVISORY

 

Confidential

 

4

--------------------------------------------------------------------------------


 

Committee, and if still not resolved, then to the Executive Committee.  Newly
Developed Discovery Tool Systems do not include “later generation” versions of
equipment, instruments or workflows that were developed outside of the Research
Program.


 


1.28                           “OUTSIDE TECHNOLOGY” SHALL HAVE THE MEANING SET
FORTH IN SECTION 2.3.3.


 


1.29                           “PRODUCT” SHALL MEAN ANY PRODUCT THAT
(I) CONTAINS AN AGREEMENT COMPOUND, (II) CONTAINS A REACTION PRODUCT OR OTHER
CHEMICAL DERIVATIVE OF AN AGREEMENT COMPOUND, (III) UTILIZES IN ITS MANUFACTURE
ANY METHOD OR PROCESS WITHIN THE PROGRAM TECHNOLOGY DEVELOPED BY SYMYX OR
DEVELOPED JOINTLY BY SYMYX AND TDCC, OR (IV) UTILIZES AN AGREEMENT COMPOUND IN
ITS MANUFACTURE, E.G., AS A CATALYST.


 


1.30                           “PROGRAM TECHNOLOGY” SHALL MEAN PROGRAM PATENTS
AND PROGRAM KNOW-HOW.


 


1.30.1                  “PROGRAM KNOW-HOW” SHALL MEAN INVENTIONS, INFORMATION,
DATA, OR MATERIALS DEVELOPED BY SYMYX OR TDCC OR JOINTLY BY SYMYX AND TDCC IN
EACH CASE IN THE COURSE OF THE RESEARCH PROGRAM THAT ARE USEFUL FOR THE
MANUFACTURE, USE OR SALE OF AGREEMENT COMPOUNDS OR PRODUCTS; PROVIDED, HOWEVER,
THAT PROGRAM KNOW-HOW SHALL NOT INCLUDE ANY COMBINATORIAL CHEMISTRY TECHNOLOGY,
OUTSIDE TECHNOLOGY, ANY INVENTION CLAIMED IN THE PROGRAM PATENTS OR RESULTS OF
INDEPENDENT TDCC RESEARCH.


 


1.30.2                  “PROGRAM PATENTS” SHALL MEAN (I) ALL PATENT APPLICATIONS
(U.S. AND OTHER), WHETHER FILED DURING THE PROGRAM TERM OR AFTER ITS COMPLETION,
CLAIMING ANY INVENTIONS OR DISCOVERIES CONCEIVED AND REDUCED TO PRACTICE IN THE
COURSE OF THE RESEARCH PROGRAM BY SYMYX OR TDCC OR JOINTLY BY SYMYX AND TDCC, OR
CONCEIVED BY SYMYX BEFORE THE RESEARCH PROGRAM AND REDUCED TO PRACTICE IN THE
RESEARCH PROGRAM, WHICH CLAIM AN AGREEMENT COMPOUND OR A PRODUCT, OR METHOD OR
PROCESS FOR THE MANUFACTURE OF AN AGREEMENT COMPOUND OR PRODUCT, OR A
COMPOSITION-OF-MATTER CONTAINING AN AGREEMENT COMPOUND OR PRODUCT, OR A METHOD
OR PROCESS FOR THE USE OF AN AGREEMENT COMPOUND IN OR FOR THE MANUFACTURE OF A
PRODUCT, IN EACH CASE THAT ARE NECESSARY OR MATERIALLY USEFUL FOR THE
MANUFACTURE, USE OR SALE OF AGREEMENT COMPOUNDS OR PRODUCTS IN THE FIELD,
(II) ALL DIVISIONS, SUBSTITUTIONS, CONTINUATIONS, CONTINUATION-IN-PART
APPLICATIONS, PATENTS OF ADDITION, AND REISSUES, RE-EXAMINATIONS AND EXTENSIONS
OF (I) ABOVE, , AND (III) PATENTS, UTILITY MODELS OR SIMILAR GRANTS OF RIGHTS
ISSUING ON ANY OF THE PRECEDING OF (I) OR(II) ABOVE.  FOR PURPOSES OF THIS
DEFINITION, “REDUCED TO PRACTICE” SHALL BE CONSTRUED TO INCLUDE AN ACTUAL
REDUCTION TO PRACTICE OR A CONSTRUCTIVE REDUCTION TO PRACTICE WHERE THE CONCEPT
IS DEFINED IN SUFFICIENT DETAIL THAT IT MAY HAVE BEEN REDUCED TO PRACTICE BY ONE
SKILLED IN THE ART WITHOUT EXCESSIVE EFFORTS BEYOND THOSE EFFORTS THAT ONE
SKILLED IN THE ART WOULD REASONABLY EMPLOY.  IT IS UNDERSTOOD AND AGREED THAT
PROGRAM PATENTS SHALL NOT INCLUDE ANY COMBINATORIAL CHEMISTRY TECHNOLOGY OR
RESULTS OF INDEPENDENT TDCC RESEARCH.

 

Confidential

 

5

--------------------------------------------------------------------------------


 


1.31                           “PROGRAM TERM” SHALL MEAN THE MEANING SET FORTH
IN SECTION 2.2.


 


1.32                           “RESEARCH COMMITTEE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 3.2.


 


1.33                           “RESEARCH PLAN” SHALL HAVE THE MEANING SET FORTH
IN SECTION 2.1.


 


1.34                           “RESEARCH PROGRAM” SHALL MEAN THE PROGRAM OF
RESEARCH CONDUCTED BY SYMYX TECH AND/OR TDCC ON A COLLABORATIVE BASIS UNDER THIS
AGREEMENT FOR THE PURPOSE OF IDENTIFYING AND OPTIMIZING AGREEMENT COMPOUNDS IN
THE FIELD OR FOR MAKING PRODUCTS FOR USE IN THE FIELD.


 


1.35                           “SECONDARY FIELD” SHALL HAVE THE MEANING SET
FORTH IN SECTION 2.4 AND IN EXHIBIT B.


 


1.36                           “SOFTWARE” SHALL MEAN THE MACHINE READABLE,
OBJECT CODE VERSIONS OF SYMYX RENAISSANCE® SOFTWARE SUITE PROVIDED PURSUANT TO
ARTICLE 5, CONSISTING OF: * AND RELATED DOCUMENTATION.


 


1.37                           “SOFTWARE CUSTOMIZATIONS” SHALL MEAN ANY AND ALL
IMPROVEMENTS, ADDITIONS, ENHANCEMENTS, EXTENSIONS, INTERFACES, RESOURCES,
ACTIONS, CHANGES, OR MODIFICATIONS MADE BY TDCC OR ITS AFFILIATES TO THE
SOFTWARE THROUGH USE OF THE DOCUMENTED CUSTOMIZATION CAPABILITIES OF THE
DEVELOPER’S KIT SOFTWARE.


 


1.38                           “SOFTWARE DEPLOYMENT PLAN” SHALL HAVE THE MEANING
SET FORTH IN SECTION 5.1 AND IN EXHIBIT G.


 


1.39                           “SOFTWARE UPDATES” SHALL MEAN ERROR CORRECTIONS,
BUG FIXES, OR WORKAROUNDS TO THE SOFTWARE OR THE DEVELOPER’S KIT SOFTWARE THAT
ARE DEVELOPED BY OR ON BEHALF OF SYMYX (WHICH TYPICALLY ARE INDICATED BY A
CHANGE IN THE NUMERIC IDENTIFIER FOR THE SOFTWARE IN THE DIGIT TO THE RIGHT OF
THE DECIMAL) SOLELY TO ENSURE THE SOFTWARE PERFORMS ACCORDING TO ITS
SPECIFICATIONS AND GENERALLY RELEASED TO ITS CUSTOMERS DURING THE PROGRAM TERM.


 


1.40                           “SOFTWARE UPGRADES” SHALL MEAN ALL REVISIONS TO
THE SOFTWARE OR THE DEVELOPER’S KIT SOFTWARE THAT ARE DEVELOPED BY OR ON BEHALF
OF SYMYX (WHICH TYPICALLY ARE INDICATED BY A CHANGE IN THE NUMERIC IDENTIFIER
FOR THE SOFTWARE IN THE DIGIT TO THE LEFT OF THE DECIMAL) AND GENERALLY RELEASED
TO ITS CUSTOMERS DURING THE PROGRAM TERM, INCLUDING ANY DEVELOPER’S KIT VERSIONS
OF THE SOFTWARE.  IN THE EVENT A DEVELOPER’S KIT VERSION OF THE SOFTWARE IS
DELIVERED AS A SOFTWARE UPGRADE, IT SHALL BE TREATED AS DEVELOPER’S KIT SOFTWARE
UNDER THIS AGREEMENT.  *


 


1.41                           “SUBLICENSEE” SHALL MEAN, WITH RESPECT TO A
PARTICULAR PRODUCT, A THIRD PARTY TO WHOM TDCC OR ITS AFFILIATE HAS GRANTED A
LICENSE OR SUBLICENSE TO MAKE, USE AND SELL SUCH PRODUCT.


 


1.42                           “SYMYX COMBINATORIAL KNOW-HOW” SHALL MEAN
KNOW-HOW OWNED OR CONTROLLED IN THE SENSE OF HAVING THE RIGHT TO GRANT LICENSES
WITHOUT ACCOUNTING TO OTHERS BY SYMYX WITH RESPECT TO THE PRACTICE OF
COMBINATORIAL CHEMISTRY THAT IS DISCLOSED OR PROVIDED BY SYMYX TO TDCC OR ITS
AFFILIATES IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT.

 

Confidential

 

6

--------------------------------------------------------------------------------


 


1.43                           “SYMYX COMBINATORIAL PATENT RIGHTS” SHALL MEAN
ALL PATENT RIGHTS BASED ON CLAIMS IN PATENTS OWNED OR CONTROLLED IN THE SENSE OF
HAVING THE RIGHT TO GRANT LICENSES WITHOUT ACCOUNTING TO A THIRD PARTY BY SYMYX
AS OF THE EFFECTIVE DATE OR DURING THE PROGRAM TERM (OR DURING ANY EXTENSION OF
THE LICENSE GRANTED IN SECTION 6.1 PURSUANT TO SECTION 6.5), COVERING
COMBINATORIAL CHEMISTRY. SYMYX COMBINATORIAL PATENT RIGHTS ALSO SHALL EXCLUDE
CERTAIN RIGHTS THAT HAVE BEEN EXCLUSIVELY LICENSED TO INSTRUMENT MANUFACTURERS
(I.E.,*) AS SET FORTH IN EXHIBIT I. SYMYX COMBINATORIAL PATENT RIGHTS ALSO SHALL
EXCLUDE ALL RIGHTS WITHIN THE FIELD OF *


 


1.44                           “SYMYX INVENTIONS” SHALL HAVE THE MEANING SET
FORTH IN SECTION 10.1.


 


1.45                           “SYMYX PATENTS” SHALL MEAN ALL PATENT
APPLICATIONS (U.S. AND OTHER) FILED ON OR BEFORE OR CLAIMING PRIORITY ON OR
BEFORE THE DATE * AFTER THE END OF THE PROGRAM TERM CLAIMING ANY INVENTIONS OR
DISCOVERIES OWNED OR CONTROLLED BY SYMYX (OR BY ANY WHOLLY-OWNED SUBSIDIARY OF
SYMYX) WHICH CLAIM AN AGREEMENT COMPOUND OR A PRODUCT, OR METHOD OR PROCESS FOR
THE MANUFACTURE OF AN AGREEMENT COMPOUND OR PRODUCT, OR A COMPOSITION-OF-MATTER
CONTAINING AN AGREEMENT COMPOUND OR PRODUCT, OR A METHOD OR PROCESS FOR THE USE
OF AN AGREEMENT COMPOUND IN OR FOR THE MANUFACTURE OF A PRODUCT, IN EACH CASE
THAT ARE NECESSARY OR MATERIALLY USEFUL FOR THE MANUFACTURE, USE OR SALE OF
AGREEMENT COMPOUNDS, OR PRODUCTS IN THE FIELD, (II) ALL DIVISIONS,
SUBSTITUTIONS, CONTINUATIONS, CONTINUATION-IN-PART APPLICATIONS, PATENTS OF
ADDITION, AND REISSUES, RE-EXAMINATIONS AND EXTENSIONS OF (I) ABOVE, AND
(III) PATENTS, UTILITY MODELS OR SIMILAR GRANTS OF RIGHTS ISSUING ON ANY OF THE
PRECEDING OF (I) OR (II) ABOVE. NOTWITHSTANDING THE FOREGOING, IT IS UNDERSTOOD
AND AGREED THAT “SYMYX PATENTS” SHALL NOT INCLUDE PATENT APPLICATIONS OR PATENTS
CLAIMING INVENTIONS MADE BY SYMYX OR ITS WHOLLY-OWNED SUBSIDIARY (SOLELY OR
JOINTLY) IN COLLABORATION WITH, OR AS PART OF A RESEARCH PROGRAM FUNDED BY, A
THIRD PARTY IF SUCH COLLABORATION OR RESEARCH PROGRAM IS NOT DIRECTED TO THE
SCREENING, DISCOVERY, OR OPTIMIZATION OF MATERIALS OR CAPABILITIES (INCLUDING
BUT NOT LIMITED TO CATALYSTS, CATALYST SUPPORTS, ACTIVATORS AND SCAVENGING
AGENTS) IN THE FIELD FOR THE PURPOSE OF MAKING PRODUCTS OR THE DISCOVERY OR
DEVELOPMENT OF PRODUCTS USING SUCH MATERIALS OR CAPABILITIES IN THE FIELD.


 


1.46                           “TDCC IMPROVEMENTS” MEANS ENHANCEMENTS, CHANGES
OR MODIFICATIONS TO A DISCOVERY TOOLS SYSTEM DELIVERED TO TDCC OR ITS AFFILIATES
UNDER THIS AGREEMENT, THAT TDCC OR ITS AFFILIATES, CONCEIVE, REDUCE TO PRACTICE
OR OTHERWISE DEVELOP AFTER THE DELIVERY OF SUCH DISCOVERY TOOLS SYSTEM. TDCC
IMPROVEMENTS SHALL NOT BE DEEMED PROGRAM TECHNOLOGY OR COMBINATORIAL CHEMISTRY
TECHNOLOGY HEREUNDER.


 


1.47                           “TDCC’S INTERNAL RESEARCH AND DEVELOPMENT
ACTIVITIES” SHALL MEAN ONLY RESEARCH AND/OR DEVELOPMENT BY TDCC AND/OR ITS
AFFILIATES, INCLUDING RESEARCH AND DEVELOPMENT UNDERTAKEN BY TDCC JOINTLY WITH
THIRD PARTIES THAT ARE INVOLVED WITH TDCC OR ITS AFFILIATES IN DEVELOPING*,
AND/OR LICENSEES OF TDCC’S CHEMICAL MANUFACTURING TECHNOLOGY, EACH AS CONSISTENT
WITH TDCC’S USUAL AND CUSTOMARY BUSINESS PRACTICES.  HOWEVER, SUCH TERM SHALL
NOT INCLUDE TDCC PROVIDING DIRECT ACCESS TO DISCOVERY TOOLS SYSTEMS OR SOFTWARE
OR CONDUCTING RESEARCH SERVICES OR DEVELOPMENT ACTIVITIES ON BEHALF OF THIRD
PARTIES FOR A FEE OTHER THAN SHARING OF EXPENSES INCURRED IN CONNECTION WITH
JOINT ACTIVITIES WITH THIRD PARTIES AS DESCRIBED IN THE PRIOR SENTENCE.

 

Confidential

 

7

--------------------------------------------------------------------------------


 


1.48                           “TDCC JOINT VENTURE” SHALL MEAN AN ENTITY IN
WHICH TDCC, DIRECTLY OR INDIRECTLY, HAS AN EQUITY OWNERSHIP INTEREST (OR OTHER
EQUIVALENT INTEREST) OF LESS THAN * BUT NOT LESS THAN *, BECAUSE APPLICABLE LAW
OR BUSINESS CONDITIONS AT THE TIME AND PLACE WHERE THE JOINT VENTURE WAS FORMED
MADE IT IMPRACTICAL FOR TDCC TO OWN AN INTEREST OF*.


 


1.49                           “THIRD PARTY” SHALL MEAN ANY PARTY OTHER THAN
SYMYX AND ITS AFFILIATES, TDCC AND ITS AFFILIATES, AND THEIR PERMITTED
ASSIGNEES.


 


1.50                           “TOOLS COST BASIS” SHALL MEAN *


 


1.51                           “TOOLS PRICE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 7.4.

 

Article 2
RESEARCH PROGRAM

 


2.1                                 RESEARCH PROGRAM.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, SYMYX TECH AND TDCC SHALL, IN A COLLABORATIVE
EFFORT, (I) CONDUCT RESEARCH ACTIVITIES WITHIN THE FIELDS, AND (II) CONDUCT
RESEARCH AND DEVELOPMENT ACTIVITIES WITH RESPECT TO THE DEVELOPMENT AND USE OF
HIGH THROUGHPUT TOOLS AND WORKFLOWS.  PRIOR TO COMMENCING A RESEARCH PROJECT,
THE PARTIES SHALL AGREE UPON A WRITTEN PLAN DESCRIBING THE RESEARCH ACTIVITIES
TO BE CONDUCTED BY EACH PARTY (THE “RESEARCH PLAN”).  THE INITIAL RESEARCH PLAN
FOR EACH PROJECT WILL BE AGREED UPON BY THE PARTIES IN WRITING.  A TEMPLATE FOR
PREPARING THE RESEARCH PLAN IS ATTACHED AS SCHEDULE 2.1.  RESEARCH PLANS FOR
PROJECTS THAT ARE DIRECTED TO FIELDS WHERE IT IS CONTEMPLATED THAT A PRODUCT MAY
RESULT SHOULD INCLUDE: THE FIELD, CRITERIA FOR IDENTIFYING A LEAD COMPOUND, KEY
FTES, INITIAL ANNUAL PROGRAM GOALS (SEE SECTION 3.5), HOW THE ROYALTY RATE FOR A
PRODUCT IS TO BE DETERMINED (SEE EXHIBIT J) AND HOW THE LIMITED IMMUNITY IN
SECTION 4.1.3 MAY BE ADAPTED FOR THIS FIELD, WHERE NECESSARY.  RESEARCH PLANS
FOR PROJECTS IN FIELDS WHERE IT IS CONTEMPLATED THAT A WORK FLOW OR CAPABILITIES
WILL BE DEVELOPED SHOULD INCLUDE: THE FIELD, KEY FTES, INITIAL ANNUAL PROGRAM
GOALS (SEE SECTION 3.5), AND HOW THE LIMITED IMMUNITY IN SECTION 4.1.3 MAY BE
ADAPTED FOR THIS FIELD, WHERE NECESSARY.   EACH RESEARCH PLAN SHALL ALSO
INDICATE (A) WHETHER IT INVOLVES THE DEVELOPMENT OF A DISCOVERY TOOLS SYSTEM,
AND IF SO, (B) WHETHER IT IS INTENDED THAT SUCH DISCOVERY TOOLS SYSTEM BE
TRANSFERRED TO TDCC AFTER ITS DEVELOPMENT AND HARDENING, AND (C) THE MUTUAL
EXPECTATION OF THE PARTIES AS TO WHETHER SUCH DISCOVERY TOOLS SYSTEM OR A
MODULAR PORTION OF THE DISCOVERY TOOLS SYSTEM IS INTENDED TO BE A NEWLY
DEVELOPED DISCOVERY TOOLS SYSTEM.  IN THE EVENT THAT DURING THE CONDUCT OF A
RESEARCH PLAN, EITHER PARTY BELIEVES THAT THE MUTUAL EXPECTATION SET FORTH IN
ANY RESEARCH PLAN PURSUANT TO (C) ABOVE IS NO LONGER CORRECT, SUCH PARTY SHALL
PROVIDE WRITTEN NOTICE TO THE OTHER PARTY, AND THE OTHER PARTY SHALL RESPOND AS
TO WHETHER IT AGREES THAT THE INITIALLY EXPRESSED MUTUAL EXPECTATION IS NO
LONGER CORRECT.  IN THE EVENT THE PARTIES DO NOT AGREE, THE MATTER WILL BE
RESOLVED BY THE ADVISORY COMMITTEE.  IF THE ADVISORY COMMITTEE IS UNABLE TO
RESOLVE SUCH MATTER, IT WILL BE RESOLVED AS SET FORTH IN ARTICLE 3.

 

Confidential

 

8

--------------------------------------------------------------------------------


 


2.1.1                        RESPONSIBILITY – SYMYX TECH.  DURING THE PROGRAM
TERM, SYMYX TECH SHALL USE EFFORTS THAT ARE REASONABLE IN THE CIRCUMSTANCES AND
CONSISTENT WITH PROFESSIONAL STANDARDS APPLICABLE TO RESEARCH IN THE FIELD AS
WELL AS RELEVANT STANDARDS APPLIED BY SYMYX TECH IN CONDUCTING RESEARCH OUTSIDE
THE RESEARCH PROGRAM, TO CONDUCT RESEARCH ACTIVITIES IN ACCORDANCE WITH THE
RESEARCH PLAN TO IDENTIFY, DISCOVER OR SYNTHESIZE CATALYSTS OR AGREEMENT
COMPOUNDS OR PRODUCTS IN THE FIELDS BY PREPARING AND SCREENING LIBRARY COMPOUNDS
AS SET FORTH IN THE RESEARCH PLAN AND/OR TO DEVELOP WORKFLOWS, CAPABILITIES OR
DISCOVERY TOOLS SYSTEMS.


 


(A)                                  COMPOUNDS ALREADY IDENTIFIED.  SYMYX TECH
SHALL MAKE AVAILABLE FOR EVALUATION IN THE RESEARCH PROGRAM ANY COMPOUND,
MIXTURE OR COMPOSITION OF MATTER THAT WAS SCREENED OR PREPARED BY OR ON BEHALF
OF SYMYX PRIOR TO THE EFFECTIVE DATE OR DURING THE PROGRAM TERM AND IS BOTH
(I) OWNED OR CONTROLLED BY SYMYX TO THE EXTENT THAT NO OBLIGATIONS TO ANY THIRD
PARTY WILL BE VIOLATED BY USE OF THE COMPOUND, MIXTURE OR COMPOSITION IN THE
RESEARCH PROGRAM AND (II) BELIEVED BY SYMYX TECH TO BE POTENTIALLY USEFUL AS A
LEAD COMPOUND OR A PRECURSOR OF A LEAD COMPOUND.


 

(b)                                 FTEs.  Symyx Tech shall utilize a minimum of
an average of * FTEs per year to conduct the Research Program in * of the
Program Term and an average of * FTEs per year to conduct the Research Program
in * of the Program Term. Such number of FTEs may be adjusted by mutual
consent.  An average of at least * FTEs per year in * of the Program Term will
be devoted to  *. Each FTE utilized by Symyx Tech shall be qualified for the
activities assigned to him or her under the Research Program in accordance with
work to be done under the Research Plan.  The FTEs may include FTEs with
expertise in Chemistry, Engineering, Database and Software services.  The
initial FTEs for Chemistry for * will be selected from the list set forth in
Exhibit F, and may include fractions of the time of one or more of the listed
persons, provided that individuals with special skills or expertise identified
as “Key Personnel” in Exhibit F shall be available for minimum fractions of
their work time during each calendar year quarter of the Program Term as may be
reasonably required consistent with the Research Plan.  Exhibit F shall be
supplemented and amended in accordance with Research Plans. Each Research Plan
also may designate “Key Personnel” as set forth in Schedule 2.1. It is
understood and agreed that in the event one or more “Key Personnel” are not
available due to circumstances beyond the reasonable control of Symyx Tech,
Symyx Tech shall use commercially reasonable efforts to maintain the overall
level of skills and expertise by replacing one or more of the “Key Personnel”. 
The Key Personnel may also be amended by mutual agreement of Symyx Tech and
TDCC. TDCC shall not unreasonably withhold approval of changes in Key
Personnel.  Symyx shall not unreasonably withhold approval of changes to FTEs
assigned to Research Plans or other activities under this Agreement requested by
TDCC.

 


(C)                                  OTHER RESPONSIBILITIES.  SYMYX TECH SHALL
USE REASONABLE EFFORTS TO ENSURE THAT THE MOST EFFICIENT AND EFFECTIVE
COMBINATORIAL CHEMISTRY TECHNOLOGY REASONABLY

 

Confidential

 

9

--------------------------------------------------------------------------------


 


AVAILABLE TO SYMYX IS TIMELY MADE AVAILABLE FOR CONDUCTING THE RESEARCH
PROGRAM.  AT TDCC’S REQUEST, SYMYX TECH WILL USE COMMERCIALLY REASONABLE EFFORTS
TO PROVIDE SAMPLES OF UP TO * OF ANY LEAD COMPOUND; HOWEVER, IF SUCH SAMPLE
CANNOT BE PROVIDED AT A COMMERCIALLY REASONABLE COST, SYMYX TECH WILL SO NOTIFY
TDCC AND THE PARTIES SHALL MEET TO DISCUSS HOW TO PROCEED.  SYMYX TECH WILL ALSO
USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE WORKFLOWS AND CAPABILITIES, BUT
IF THESE CANNOT BE PROVIDED AT A COMMERCIALLY REASONABLE COST, SYMYX TECH WILL
SO NOTIFY TDCC AND THE PARTIES SHALL MEET TO DISCUSS HOW TO PROCEED.  SYMYX
SHALL USE REASONABLE COMMERCIAL EFFORTS TO TIMELY DELIVER TO TDCC ALL PROGRAM
KNOW-HOW AND TO ENSURE PROTECTION OF THE PROGRAM KNOW-HOW AGAINST LOSS OR
CORRUPTION. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, SYMYX SHALL
NOT, WITHOUT ITS CONSENT, BE REQUIRED TO PERFORM RESEARCH ACTIVITIES OTHER THAN
IN ACCORDANCE WITH THE RESEARCH PLAN, OR UTILIZE MORE FTES IN ANY GIVEN CALENDAR
YEAR DURING THE PROGRAM TERM THAN SET FORTH IN SECTION 2.1.1(B).


 


2.1.2                        RESPONSIBILITY – TDCC.  DURING THE PROGRAM TERM,
TDCC SHALL (I) CONDUCT RESEARCH ACTIVITIES IN ACCORDANCE WITH THE RESEARCH PLAN
TO IDENTIFY, DISCOVER OR SYNTHESIZE * OR AGREEMENT COMPOUNDS OR PRODUCTS IN THE
FIELDS AND EVALUATE AND DEVELOP WORK FLOWS AND CAPABILITIES, AND (II) TO PROVIDE
SYMYX TECHNICAL INFORMATION AND TECHNICAL SUPPORT REASONABLY NECESSARY TO
CONDUCT OF THE RESEARCH PROGRAM IN ACCORDANCE WITH THE RESEARCH PLAN. TDCC’S
EFFORTS IN CONDUCT OF THE RESEARCH PROGRAM SHALL BE REASONABLE IN THE
CIRCUMSTANCES AND CONSISTENT WITH PROFESSIONAL STANDARDS APPLICABLE TO RESEARCH
IN THE FIELD AS WELL AS RELEVANT STANDARDS APPLIED BY TDCC IN CONDUCTING
RESEARCH OUTSIDE THE RESEARCH PROGRAM. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, TDCC SHALL NOT, WITHOUT ITS CONSENT, BE REQUIRED TO DISCLOSE
PROPRIETARY INFORMATION TO SYMYX THAT IS NOT ESSENTIAL TO CONDUCT OF THE
RESEARCH PROGRAM OR TO PROVIDE EQUIPMENT OR MATERIALS.


 


2.2                                 PROGRAM TERM. THE PROGRAM TERM SHALL
COMMENCE ON THE EFFECTIVE DATE AND, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH
ARTICLE 15, CONTINUE THEREAFTER FOR A PERIOD OF*, OR SUCH OTHER PERIOD AS THE
PARTIES MAY MUTUALLY AGREE IN WRITING. NO LATER THAN * PRIOR TO THE END OF THE
PROGRAM TERM, THE PARTIES WILL INFORM ONE ANOTHER OF THEIR RESPECTIVE INTEREST
IN A FURTHER EXTENSION OF THE PROGRAM TERM.  IN THE EVENT BOTH PARTIES ARE
INTERESTED IN A FURTHER EXTENSION, THE PARTIES WILL NEGOTIATE IN GOOD FAITH THE
TERMS OF SUCH EXTENSION, WITH THE GOAL OF COMPLETING SUCH NEGOTIATION BY * PRIOR
TO THE END OF THE PROGRAM TERM. IN THE EVENT ONE OR BOTH PARTIES ARE NOT
INTERESTED IN A FURTHER EXTENSION, THE PARTIES WILL WORK TOGETHER IN GOOD FAITH
TO PROVIDE FOR A WIND-DOWN AND COMPLETION OF ACTIVITIES UNDER THIS AGREEMENT
DURING*.  SYMYX SHALL USE REASONABLE COMMERCIAL EFFORTS DURING ANY WIND-DOWN TO
COMPLETE ACTIVITIES IN ACCORDANCE WITH RESEARCH PLANS AND DELIVER AGREEMENT
COMPOUNDS AND ALL PROGRAM KNOW-HOW AND RELATED INFORMATION WITH THE OBJECTIVE OF
ENABLING TDCC TO CONTINUE EVALUATION AND DEVELOPMENT OF AGREEMENT COMPOUNDS FOR
POTENTIAL COMMERCIALIZATION PURSUANT TO ARTICLE 11 AND COMPLETE TRANSFER OF
WORKFLOWS, CAPABILITIES AND DELIVERY OF ANY DISCOVERY TOOL SYSTEMS PURSUANT TO
ARTICLE 7 WITH THE OBJECTIVE OF ENABLING TDCC

 

Confidential

 

10

--------------------------------------------------------------------------------


 

to apply Combinatorial Chemistry Technology through the use of such Discovery
Tools Systems after the Research Program ends. In the event that either party is
no longer interested in a further extension, it will promptly give notice to the
other party.


 


2.3                                 EXCLUSIVITY AND INDEPENDENT RESEARCH.


 


2.3.1                        IN THE FIELD.  DURING THE PROGRAM TERM, SYMYX SHALL
NOT CONDUCT ANY RESEARCH ACTIVITIES OUTSIDE THE RESEARCH PROGRAM, ON ITS OWN
BEHALF OR ON BEHALF OF ANY THIRD PARTY, DIRECTED TO*, FOR THE PURPOSE OF MAKING
PRODUCTS WITHIN THE SCOPE OF THE FIELD APPLICABLE AT THAT TIME, PROVIDED THAT
SYMYX SHALL NOT BE PRECLUDED FROM CONDUCTING ANY RESEARCH ACTIVITIES OUTSIDE THE
RESEARCH PROGRAM, ON ITS OWN BEHALF OR ON BEHALF OF ANY THIRD PARTY, DIRECTED
TO*.  IN ADDITION, DURING THE PROGRAM TERM, SYMYX SHALL NOT KNOWINGLY PROVIDE
LIBRARY COMPOUNDS FOR SCREENING IN A PARTICULAR FIELD TO A THIRD PARTY FOR USE
IN * FOR THE PURPOSE OF MAKING PRODUCTS WITHIN THE SCOPE OF SUCH PARTICULAR
FIELD. SYMYX SHALL BE PERMITTED TO ENGAGE IN OPTIMIZATION PROJECTS ON ITS OWN
BEHALF OR ON BEHALF OF A THIRD PARTY, WITHIN THE FIELD APPLICABLE AT THAT TIME,
PROVIDED THAT WORK FOR OR ON BEHALF OF THE THIRD PARTY SHALL BE LIMITED TO*.


 


2.3.2                        OTHER RESEARCH BY SYMYX.  IT IS UNDERSTOOD THAT
SYMYX WILL CONDUCT RESEARCH ACTIVITIES OUTSIDE THE RESEARCH PROGRAM (“OTHER
RESEARCH”) DURING THE PROGRAM TERM FOR ITSELF AND/OR THIRD PARTIES FOR THE
PURPOSE OF * OTHER THAN IN THE FIELD. IN THE EVENT SOME SYMYX EMPLOYEES WORK ON
BOTH THE RESEARCH PROGRAM AND THE OTHER RESEARCH, SYMYX SHALL USE GOOD FAITH
COMMERCIALLY REASONABLE EFFORTS TO AVOID POTENTIAL CONFLICTS OR OVERLAPS BETWEEN
THE RESEARCH PROGRAM AND OTHER RESEARCH AND MISAPPROPRIATION OF ANY CONFIDENTIAL
INFORMATION. IT IS UNDERSTOOD THAT THE LIBRARY COMPOUNDS ARE REGULARLY USED BY
SYMYX AND THAT SYMYX CAN USE AND SCREEN THE LIBRARY COMPOUNDS FOR ANY USE ON ITS
OWN BEHALF OR FOR THIRD PARTIES, INCLUDING WITHOUT LIMITATION FOR OTHER
RESEARCH.  IN THE EVENT THAT SYMYX BECOMES AWARE OF INFORMATION, DATA, MATERIALS
OR INVENTIONS THAT SYMYX BELIEVES MAY ADVANCE THE RESEARCH PROGRAM, IN THE
COURSE OF CONDUCTING RESEARCH OUTSIDE OF THE RESEARCH PROGRAM AT ITS OWN EXPENSE
OR IN COLLABORATION WITH A THIRD PARTY, SYMYX WILL MAKE AVAILABLE THESE
INFORMATION, DATA, MATERIALS AND INVENTIONS FOR USE IN THE RESEARCH PROGRAM TO
THE EXTENT IT IS FREE TO DO SO WITHOUT VIOLATING OBLIGATIONS TO ANY THIRD PARTY;
PROVIDED, HOWEVER, IT IS UNDERSTOOD THAT THIS PROVISION SHALL NOT IMPOSE, OR BE
CONSTRUED TO IMPOSE, ANY OBLIGATION ON SYMYX TO IDENTIFY OR MAKE ITSELF AWARE OF
ANY SUCH INFORMATION, DATA, MATERIALS AND INVENTIONS.


 


2.3.3                        INDEPENDENT TDCC RESEARCH. IT IS UNDERSTOOD THAT
THIS AGREEMENT SHALL NOT PROHIBIT TDCC FROM CONDUCTING RESEARCH ACTIVITIES
OUTSIDE OF AND INDEPENDENT FROM THE RESEARCH PROGRAM (“INDEPENDENT TDCC
RESEARCH”) DURING THE PROGRAM TERM FOR ITSELF AND/OR WITH THIRD PARTIES FOR THE
PURPOSE OF*.  IN THE EVENT SOME TDCC EMPLOYEES WORK ON BOTH THE RESEARCH PROGRAM
AND THE INDEPENDENT TDCC

 

Confidential

 

11

--------------------------------------------------------------------------------


 


RESEARCH, TDCC SHALL USE GOOD FAITH COMMERCIALLY REASONABLE EFFORTS TO AVOID
POTENTIAL CONFLICTS OR OVERLAPS BETWEEN THE RESEARCH PROGRAM AND INDEPENDENT
TDCC RESEARCH AND MISAPPROPRIATION OF ANY CONFIDENTIAL INFORMATION OF SYMYX.  IN
THE EVENT THAT TDCC IN THE COURSE OF CONDUCTING RESEARCH OUTSIDE OF AND
INDEPENDENT FROM THE RESEARCH PROGRAM DISCOVERS INFORMATION, DATA, MATERIALS OR
INVENTIONS (“OUTSIDE TECHNOLOGY”) THAT TDCC BELIEVES MAY ADVANCE THE RESEARCH
PROGRAM, TDCC MAY MAKE SUCH OUTSIDE TECHNOLOGY AVAILABLE FOR USE IN THE RESEARCH
PROGRAM TO THE EXTENT IT IS FREE TO DO SO WITHOUT VIOLATING OBLIGATIONS TO ANY
THIRD PARTY, AND IT IS UNDERSTOOD THAT SUCH OUTSIDE TECHNOLOGY SHALL NOT BE
DEEMED TO BE PROGRAM TECHNOLOGY; PROVIDED, HOWEVER, THAT INFORMATION, DATA,
MATERIALS OR INVENTIONS MADE IN THE RESEARCH PROGRAM SHALL BE DEEMED TO BE
PROGRAM TECHNOLOGY WHETHER OR NOT SUCH INFORMATION, DATA, MATERIALS OR
INVENTIONS WERE MADE USING OUTSIDE TECHNOLOGY.   NOTWITHSTANDING THE ABOVE, TDCC
WILL NOT KNOWINGLY IN COLLABORATION WITH ANY THIRD PARTY CONDUCT RESEARCH
ACTIVITIES USING COMBINATORIAL CHEMISTRY METHODS WITH RESPECT TO THE ACTIVE
PROJECTS BEING CONDUCTED WITH SYMYX IN THE FIELD APPLICABLE AT THAT TIME,
PROVIDED, HOWEVER, THAT TDCC SHALL NOT BE PRECLUDED FROM ENGAGING IN
OPTIMIZATION PROJECTS IN COLLABORATION WITH ANY THIRD PARTY, AND PROVIDED THAT
THIS SENTENCE SHALL NOT RESTRICT THE USE BY TDCC OF DISCOVERY TOOLS SYSTEMS
PURCHASED AND LICENSED HEREUNDER OR PREVIOUSLY PURCHASED AND LICENSED FROM
SYMYX.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, A TDCC AFFILIATE SHALL
NOT BE LIMITED IN ITS RESEARCH ACTIVITIES, UNLESS TDCC DIRECTS THE RESEARCH OR
OWNS THE RESEARCH RESULTS.


 


2.3.4                        *


 


2.3.5                        *


 


2.4                                 CHANGES TO FIELDS.  THE INITIAL FIELDS
ACTIVATED IN THE RESEARCH PLAN SHALL BE THOSE IDENTIFIED IN EXHIBIT A.  DURING
THE PROGRAM TERM, TDCC AND SYMYX TECH MAY AGREE TO CONDUCT RESEARCH IN ONE OR
MORE ADDITIONAL FIELDS (INCLUDING ONE OR MORE OF THE SECONDARY FIELD), OR TO
AMEND EXHIBIT A TO CREATE A NEW FIELD OR TO DELETE FIELDS THAT ARE NOT
CONTEMPLATED TO BE ACTIVATED. THOSE FIELDS THAT ARE NOT CURRENTLY ACTIVE BUT
WHICH MAY BE INCLUDED IN A RESEARCH PLAN UPON REQUEST OF TDCC ARE SECONDARY
FIELDS AS SET FORTH IN EXHIBIT B.  IN THE EVENT THAT TDCC AND SYMYX TECH AGREE
TO A NEW FIELD, OR A NEW PROJECT WITHIN THE FIELDS, THIS WILL BE DOCUMENTED BY
APPROPRIATE WRITTEN MODIFICATIONS TO THE RESEARCH PLAN, INCLUDING THE CRITERIA
IN SCHEDULE 2.1, AND APPROPRIATE MODIFICATIONS IN WRITING TO THE STAFFING PLAN
OF THE RESEARCH PROGRAM ACTIVITIES IN CONNECTION WITH SUCH FIELD.  TDCC AND
SYMYX TECH MAY ALSO AGREE TO DISCONTINUE ACTIVITY IN ONE OR MORE FIELDS BY
WRITTEN MODIFICATIONS TO THE RESEARCH PLAN.  IN THE EVENT THE PARTIES DETERMINE
TO DISCONTINUE RESEARCH ACTIVITIES IN ANY PARTICULAR FIELD IN WHICH RESEARCH WAS
ACTIVE DURING THE PROGRAM TERM, SUCH FIELD SHALL NO LONGER BE WITHIN THE FIELD
IN EXHIBIT A AS OF THE DATE RESEARCH ACTIVITIES ARE DISCONTINUED, BUT MAY REVERT
TO A SECONDARY FIELD ONLY IF THE PARTIES MUTUALLY AGREE IN WRITING THAT THIS
FIELD MAY BE REACTIVATED AT A FUTURE DATE.*  APPROPRIATE MODIFICATIONS OR
ADJUSTMENTS TO STAFFING OF THE RESEARCH PROGRAM WILL BE AGREED TO REFLECT ANY
CHANGES IN ACTIVITY OF THE FIELDS.  THE ADVISORY

 

Confidential

 

12

--------------------------------------------------------------------------------


 


COMMITTEE DESCRIBED IN SECTION 3.3 SHALL IN GENERAL PROVIDE DIRECTION FOR ANY
CHANGES IN FIELDS AND MAKE FORMAL RECOMMENDATIONS TO THE EXECUTIVE COMMITTEE. 
SYMYX TECH SHALL NOT UNREASONABLY REFUSE TO AGREE TO CHANGES PROPOSED BY TDCC TO
CHANGE ACTIVITY IN THE FIELDS.  TDCC SHALL NOT UNREASONABLY REFUSE TO AGREE TO
ADJUSTMENTS IN STAFFING OF THE RESEARCH PROGRAM PROPOSED BY SYMYX TECH AS A
CONSEQUENCE OF ANY CHANGES IN THE ACTIVITY OF THE FIELDS.  TDCC MAY ADD TO THE
FIELDS IN CONNECTION WITH PROJECTS TO BE ACTIVATED, WITH THE CONSENT OF SYMYX
TECH, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD.  SYMYX TECH MAY DELETE FROM
THE FIELDS IN CONNECTION WITH PROJECTS NOT PLANNED TO BE ACTIVATED, WITH THE
CONSENT OF TDCC, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD.


 


2.5                                 SECONDARY FIELDS.  SYMYX MAY ENGAGE IN
DISCUSSIONS WITH THIRD PARTIES REGARDING POSSIBLE COLLABORATION IN ANY SECONDARY
FIELD.  PRIOR TO MAKING A FORMAL PROPOSAL TO A THIRD PARTY TO COLLABORATE IN AN
SECONDARY FIELD, SYMYX WILL NOTIFY TDCC AND TDCC SHALL GIVE WRITTEN NOTICE TO
SYMYX WITHIN * INFORMING SYMYX WHETHER TDCC IS INTERESTED IN NEGOTIATING WITH
SYMYX TO ACTIVATE A PROJECT IN SUCH SECONDARY FIELD.  IN THE EVENT TDCC NOTIFIES
SYMYX THAT IT IS INTERESTED, GOOD FAITH NEGOTIATIONS SHALL COMMENCE PROMPTLY AND
CONTINUE FOR A PERIOD NOT TO EXCEED * FROM THE GIVING OF SUCH NOTICE BY TDCC TO
ACTIVATE A COLLABORATION IN SUCH SECONDARY FIELD.  IF TDCC AND SYMYX AGREE TO
ESTABLISH SUCH A COLLABORATION, THEN SUCH SECONDARY FIELD SHALL BECOME PART OF
THE FIELDS (AND SHALL NO LONGER BE A SECONDARY FIELD).  IF THE PARTIES HAVE NOT
AGREED TO ESTABLISH SUCH A COLLABORATION WITHIN SUCH * PERIOD, SYMYX SHALL BE
FREE TO ENGAGE IN A COLLABORATION IN SUCH SECONDARY FIELD WITH A THIRD PARTY,
AND IN SUCH EVENT, SUCH SECONDARY FIELD SHALL THEREAFTER BE EXCLUDED FROM BOTH
THE SECONDARY FIELDS AND THE FIELDS.  NOTWITHSTANDING THE ABOVE, IN THE EVENT
THAT TDCC, DURING THE PROGRAM TERM, KNOWINGLY IN COLLABORATION WITH ANY THIRD
PARTY CONDUCT RESEARCH ACTIVITIES USING COMBINATORIAL CHEMISTRY METHODS WITH
RESPECT TO ANY OF THE SECONDARY FIELDS, TDCC SHALL PROMPTLY NOTIFY SYMYX IN
WRITING AND SUCH SECONDARY FIELD SHALL THEREAFTER BE EXCLUDED FROM BOTH THE
SECONDARY FIELDS AND THE FIELDS, PROVIDED THAT THIS SENTENCE SHALL NOT APPLY TO
THE USE BY TDCC OF DISCOVERY TOOLS SYSTEMS PURCHASED AND LICENSED HEREUNDER OR
PREVIOUSLY PURCHASED AND LICENSED FROM SYMYX.


 


2.6                                 RESEARCH RECORDS.  SYMYX TECH AND TDCC SHALL
MAINTAIN RECORDS OF THE RESEARCH PROGRAM (OR CAUSE SUCH RECORDS TO BE
MAINTAINED) IN SUFFICIENT DETAIL AND IN GOOD SCIENTIFIC MANNER AS WILL PROPERLY
REFLECT THE WORK DONE AND RESULTS ACHIEVED IN THE PERFORMANCE OF THE RESEARCH
PROGRAM (INCLUDING INFORMATION SUFFICIENT TO ESTABLISH DATES OF CONCEPTION AND
REDUCTION TO PRACTICE OF INVENTIONS).  ACCESS TO SUCH RECORDS SHALL BE GRANTED
AS PROVIDED IN SECTIONS 8.9 AND 10.2.


 


2.7                                 DEVELOPMENT AND COMMERCIALIZATION OF
AGREEMENT COMPOUNDS AND PRODUCTS.  TDCC AND ITS AFFILIATES SHALL BE RESPONSIBLE
FOR ALL EXPENSES INCURRED FOR THE DEVELOPMENT AND COMMERCIALIZATION OF AGREEMENT
COMPOUNDS AND PRODUCTS BY TDCC AND ITS AFFILIATES UNDER THE TERMS OF THIS
AGREEMENT.


 


2.8                                 THIRD PARTY CLAIMS.  IN THE EVENT THAT TDCC
OR SYMYX RECEIVES A WRITTEN NOTICE FROM ANY THIRD PARTY ALLEGING PATENT
INFRINGEMENT, MISAPPROPRIATION OF TRADE SECRETS, OR OTHER VIOLATION OF
INTELLECTUAL PROPERTY RIGHTS, BASED ON RESEARCH ACTIVITIES IN THE RESEARCH
PROGRAM OR POTENTIAL COMMERCIALIZATION OF RESULTS OF THE RESEARCH PROGRAM, SUCH
PARTY SHALL PROMPTLY NOTIFY THE OTHER.  SYMYX AND TDCC SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO DETERMINE HOW THE OBJECTIVES OF ANY

 

Confidential

 

13

--------------------------------------------------------------------------------


 


RESEARCH PROGRAM INVOLVED MAY BE ACHIEVED WITHOUT EXCESSIVE RISKS OR COSTS,
INCLUDING POTENTIAL SETTLEMENT WITH THE THIRD PARTY.  SYMYX AND TDCC, UPON
ADVICE OF COUNSEL, SHALL EACH HAVE THE RIGHT, IN ITS DISCRETION, TO CEASE TO
CONDUCT ANY RESEARCH ACTIVITIES THAT ARE THE SUBJECT OF SUCH CLAIM WITHOUT
LIABILITY TO THE OTHER PARTY; PROVIDED, HOWEVER, THAT IF TDCC OR SYMYX ACQUIRES
A LICENSE TO PERMIT THE CONDUCT OF SUCH ACTIVITIES, AND/OR IF TDCC AND SYMYX
MUTUALLY AGREE IN WRITING UPON TERMS OF INDEMNIFICATION FOR CONDUCT OF SUCH
ACTIVITIES, THEN THE PARTIES WILL RESUME OR CONTINUE, AS APPROPRIATE, SUCH
ACTIVITIES IN ACCORDANCE WITH THE RESEARCH PLAN AND THE TERMS AND CONDITIONS OF
THIS AGREEMENT.  IN THE EVENT A PARTY DECIDES TO CEASE TO CONDUCT ANY RESEARCH
ACTIVITIES PURSUANT TO THIS SECTION 2.8, SYMYX AND TDCC SHALL ENDEAVOR TO CHANGE
OR MODIFY THE FIELDS AS PROVIDED IN SECTION 2.4 IN A MANNER THAT MAINTAINS THE
VALUE OF THE RESEARCH PROGRAM TO TDCC. IN THE EVENT SYMYX OR TDCC DECIDES TO
CEASE TO CONDUCT ANY RESEARCH ACTIVITIES PURSUANT TO THIS SECTION 2.8, SUCH
CESSATION IS A MATERIAL PORTION OF THE RESEARCH PROGRAM (AT LEAST*) AND THE
PARTIES ARE UNABLE TO AGREE UPON CHANGES OR MODIFICATIONS OF THE FIELDS AS
PROVIDED IN SECTION 2.4 IN A MANNER THAT MAINTAINS THE VALUE OF THE RESEARCH
PROGRAM TO TDCC, TDCC MAY ELECT BY WRITTEN NOTICE TO SYMYX TO LIMIT THE NUMBER
OF FTES IN THE RESEARCH PROGRAM (AND ITS CORRESPONDING PAYMENT OBLIGATION
PURSUANT TO SECTION 8.1) TO THOSE FTES WHOSE WORK WAS NOT SUBJECT TO THE
CESSATION.


 

Article 3
MANAGEMENT

 


3.1                                 ALLIANCE MANAGERS.  SYMYX AND TDCC EACH
SHALL DESIGNATE AN ALLIANCE MANAGER ON OR BEFORE THE EFFECTIVE DATE (“ALLIANCE
MANAGERS”) WHO WILL BE RESPONSIBLE FOR THE DAY TO DAY COORDINATION OF ALL
ACTIVITIES UNDER THIS AGREEMENT, WILL ACT AS A SINGLE POINT OF CONTACT FOR ALL
MATTERS, AND WILL BE RESPONSIBLE FOR ORGANIZING AND PRESENTING MATTERS TO THE
ADVISORY AND EXECUTIVE COMMITTEES FOR REVIEW AND APPROVAL. EITHER PARTY MAY
REPLACE THEIR DESIGNATED ALLIANCE MANAGER AT ANY TIME, UPON WRITTEN NOTICE TO
THE OTHER PARTY, BUT EACH PARTY SHALL USE REASONABLE EFFORTS TO MAINTAIN
CONTINUITY.  THE RESPONSIBILITIES OF THE ALLIANCE MANAGERS MAY INCLUDE, BUT ARE
NOT LIMITED TO, COMMUNICATION PLANS AND NOTIFICATIONS PURSUANT TO THIS
AGREEMENT, HANDLING OF INVOICES AND PAYMENT ISSUES AND CONTACTS FOR INITIAL
EFFORTS TO RESOLVE ANY DISPUTES.


 


3.2                                 RESEARCH COMMITTEES.


 


3.2.1                        ESTABLISHMENT.  SYMYX TECH AND TDCC SHALL ESTABLISH
A COMMITTEE  FOR EACH ACTIVE PROJECT (THE “RESEARCH COMMITTEE”), FOR EACH
DISCOVERY TOOLS SYSTEM DELIVERABLE HEREUNDER AS SET FORTH IN SECTION 7.16 (A
“TOOLS COMMITTEE”) AND FOR THE SOFTWARE DEPLOYMENT PLAN TO (I) MONITOR TECHNICAL
PROGRESS AND REPORT PROGRESS TO THE ADVISORY COMMITTEE, (II) ESTABLISH AND
MODIFY THE RESEARCH PLAN FOR SUCH PROJECT AS NEEDED, (III) RECOMMEND
MODIFICATIONS TO THE ADVISORY COMMITTEE OF THE CRITERIA TO DEFINE LEAD COMPOUNDS
FOR RESEARCH PROJECTS WITHIN EACH FIELD, (IV) RECOMMEND TO THE ADVISORY
COMMITTEE CHANGES IN THE FIELDS IN ACCORDANCE WITH SECTION 2.4, (V) RECOMMEND TO
THE ADVISORY COMMITTEE METRICS FOR EACH PROJECT TO BE USED TO ASSESS PROGRESS
AGAINST THE ANNUAL PROGRAM GOALS, AND (V) ENSURE OPEN COMMUNICATIONS BETWEEN THE
PARTIES.

 

Confidential

 

14

--------------------------------------------------------------------------------


 


3.2.2                        MEMBERSHIP.  THE RESEARCH COMMITTEE SHALL BE
COMPRISED OF * REPRESENTATIVES DESIGNATED BY EACH OF SYMYX TECH AND TDCC, OR
SUCH OTHER EQUAL NUMBER OF REPRESENTATIVES AS THE PARTIES MAY FROM TIME TO TIME
AGREE IN WRITING, WITH EACH PARTY’S REPRESENTATIVES SELECTED BY THAT PARTY. 
EITHER PARTY MAY REPLACE ONE OR MORE OF THEIR RESPECTIVE RESEARCH COMMITTEE
MEMBERS AT ANY TIME, UPON WRITTEN NOTICE TO THE OTHER PARTY.  THE CHAIRPERSON OF
THE RESEARCH COMMITTEE SHALL BE SELECTED BY TDCC.  THE SECRETARY OF THE RESEARCH
COMMITTEE SHALL BE SELECTED BY SYMYX TECH.


 


3.2.3                        MEETINGS.  DURING THE PROGRAM TERM, EACH RESEARCH
COMMITTEE SHALL MEET AT REGULAR INTERVALS AT LEAST FOUR TIMES PER YEAR (UNLESS
OTHERWISE AGREED) AT LOCATIONS AND TIMES AGREED BY THE PARTIES.  SPECIAL
MEETINGS OF THE RESEARCH COMMITTEE MAY BE CALLED BY EITHER PARTY ON TEN (10)
DAYS WRITTEN NOTICE TO THE OTHER PARTY.  ALL MEETINGS SHALL ALTERNATE BETWEEN
OFFICES OF TDCC AND SYMYX UNLESS MEMBERS OF THE RESEARCH COMMITTEE OTHERWISE
AGREE.  UPON CONSENT OF THE PARTIES, OTHER REPRESENTATIVES OF SYMYX OR TDCC MAY
ATTEND RESEARCH COMMITTEE MEETINGS AS NONVOTING OBSERVERS.  RESEARCH COMMITTEE
MEMBERS MAY PARTICIPATE IN ANY SUCH MEETING IN PERSON, BY TELEPHONE, OR BY VIDEO
CONFERENCE.  SYMYX TECH SHALL PREPARE MINUTES OF EACH RESEARCH COMMITTEE
MEETING, WHICH MINUTES SHALL BE SUBJECT TO REVIEW AND APPROVAL BY TDCC.  THE
REVIEWED AND APPROVED MINUTES SHALL BE SIGNED BY RESEARCH COMMITTEE
REPRESENTATIVES OF EACH PARTY.


 


3.2.4                        DECISION MAKING.  A QUORUM OF THE RESEARCH
COMMITTEE SHALL BE PRESENT AT ANY MEETING WHERE AT LEAST ONE MEMBER OF EACH
PARTY PARTICIPATES IN ALL DECISIONS.  DECISIONS OF THE RESEARCH COMMITTEE SHALL
BE MADE BY UNANIMOUS APPROVAL.  IN THE EVENT THE RESEARCH COMMITTEE IS UNABLE TO
DECIDE AN ISSUE, IT MAY BE REFERRED BY EITHER PARTY TO THE ADVISORY COMMITTEE
FOR RESOLUTION.


 


3.3                                 ADVISORY COMMITTEE.


 


3.3.1                        ESTABLISHMENT. SYMYX AND TDCC SHALL ESTABLISH AN
ADVISORY COMMITTEE TO (I) OVERSEE THE DIRECTION OF THE OVERALL RELATIONSHIP
BETWEEN TDCC AND SYMYX AND THE PROGRESS TOWARD ACHIEVING THE ANNUAL PROGRAM
GOALS AND KEY PROGRAM GOALS, (II) APPROVE OR ESTABLISH METRICS USED TO ASSESS
PROGRESS AGAINST THE ANNUAL PROGRAM GOALS, (III) ORGANIZE QUARTERLY PROGRESS AND
STATUS REPORTS TO THE EXECUTIVE COMMITTEE, (IV) RESOLVE ANY ISSUES REFERRED TO
IT BY THE RESEARCH COMMITTEES OR THE ALLIANCE MANAGERS, (V) SET THE DIRECTION OF
THE RESEARCH PROGRAM, SOFTWARE DEPLOYMENT PLAN AND DISCOVERY TOOLS SYSTEM WITHIN
THE BOUNDS SET FORTH IN THIS AGREEMENT, AND RESOLVE DISPUTES OR NEGOTIATE
CHANGES CONCERNING SAME, AND (VI) DECIDE UPON ANY OTHER CHANGES IN PROJECTS OR
RESEARCH PLANS RECOMMENDED BY THE APPROPRIATE RESEARCH COMMITTEE.


 


3.3.2                        MEMBERSHIP.  THE ADVISORY COMMITTEE SHALL BE
COMPRISED OF * REPRESENTATIVES DESIGNATED BY EACH OF SYMYX AND TDCC (“ADVISORY
COMMITTEE”) WITH EACH

 

Confidential

 

15

--------------------------------------------------------------------------------


 


PARTY’S REPRESENTATIVES SELECTED BY THAT PARTY, AND WITH REPRESENTATIVES HAVING
EXPERTISE IN TOOLS, INFORMATICS AND RESEARCH AREAS.  THE INITIAL REPRESENTATIVES
TO SERVE ON THE ADVISORY COMMITTEE SHALL BE SELECTED AND COMMUNICATED BY EACH
PARTY TO THE OTHER ON OR BEFORE THE EFFECTIVE DATE.  EITHER PARTY MAY REPLACE
ONE OR MORE OF THEIR RESPECTIVE ADVISORY COMMITTEE MEMBERS AT ANY TIME, UPON
WRITTEN NOTICE TO THE OTHER PARTY.  THE CHAIRPERSON OF THE ADVISORY COMMITTEE
SHALL BE SELECTED BY TDCC.  THE SECRETARY OF THE ADVISORY COMMITTEE SHALL BE
SELECTED BY SYMYX.


 


3.3.3                        MEETINGS.  DURING THE PROGRAM TERM, THE ADVISORY
COMMITTEE SHALL MEET AT REGULAR INTERVALS AT LEAST FOUR TIMES PER YEAR (UNLESS
OTHERWISE AGREED) AT LOCATIONS AND TIMES AGREED BY THE PARTIES.  SPECIAL
MEETINGS OF THE ADVISORY COMMITTEE MAY BE CALLED BY EITHER PARTY ON TEN (10)
DAYS WRITTEN NOTICE TO THE OTHER PARTY.  ALL MEETINGS SHALL ALTERNATE BETWEEN
OFFICES OF TDCC AND SYMYX UNLESS MEMBERS OF THE ADVISORY COMMITTEE OTHERWISE
AGREE.  UPON CONSENT OF THE PARTIES, OTHER REPRESENTATIVES OF SYMYX OR TDCC MAY
ATTEND ADVISORY COMMITTEE MEETINGS AS NONVOTING OBSERVERS.  ADVISORY COMMITTEE
MEMBERS MAY PARTICIPATE IN ANY SUCH MEETING IN PERSON, BY TELEPHONE, OR BY VIDEO
CONFERENCE.  SYMYX SHALL PREPARE MINUTES OF EACH ADVISORY COMMITTEE MEETING,
WHICH MINUTES SHALL BE SUBJECT TO REVIEW AND APPROVAL BY TDCC.  THE REVIEWED AND
APPROVED MINUTES SHALL BE SIGNED BY ADVISORY COMMITTEE REPRESENTATIVES OF EACH
PARTY.


 


3.3.4                        DECISION MAKING.  A QUORUM OF THE ADVISORY
COMMITTEE SHALL BE PRESENT AT ANY MEETING WHERE AT LEAST ONE MEMBER OF EACH
PARTY PARTICIPATES IN ALL DECISIONS.  DECISIONS OF THE ADVISORY COMMITTEE SHALL
BE MADE BY UNANIMOUS APPROVAL.  IN THE EVENT THE ADVISORY COMMITTEE IS UNABLE TO
DECIDE AN ISSUE, IT MAY BE REFERRED BY EITHER PARTY TO THE EXECUTIVE COMMITTEE
FOR RESOLUTION.


 


3.4                                 EXECUTIVE COMMITTEE. SYMYX AND TDCC SHALL
ESTABLISH A COMMITTEE COMPRISED OF * REPRESENTATIVE EACH FROM SYMYX AND TDCC
(THE “EXECUTIVE COMMITTEE”).  EACH PARTY’S REPRESENTATIVE ON THE EXECUTIVE
COMMITTEE SHALL BE SELECTED BY THAT PARTY, AND EITHER PARTY MAY REPLACE ITS
EXECUTIVE COMMITTEE REPRESENTATIVE AT ANY TIME, UPON WRITTEN NOTICE TO THE OTHER
PARTY.  THE INITIAL MEMBERS OF THE EXECUTIVE COMMITTEE SHALL BE SELECTED AND
COMMUNICATED BY EACH PARTY TO THE OTHER ON OR BEFORE THE EFFECTIVE DATE.  THE
EXECUTIVE COMMITTEE SHALL MEET AT LEAST TWICE PER YEAR (UNLESS OTHERWISE AGREED)
AT LOCATIONS AND TIMES AGREED BY THE PARTIES, AND MEMBERS OF THE EXECUTIVE
COMMITTEE MAY PARTICIPATE IN ANY SUCH MEETING IN PERSON, BY TELEPHONE, OR BY
VIDEO CONFERENCE.  SPECIAL MEETINGS OF THE EXECUTIVE COMMITTEE MAY BE CALLED BY
EITHER PARTY ON FIFTEEN (15) DAYS WRITTEN NOTICE TO THE OTHER PARTY.  UPON
CONSENT OF THE PARTIES, OTHER REPRESENTATIVES OF SYMYX OR TDCC MAY ATTEND
EXECUTIVE COMMITTEE MEETINGS AS NONVOTING OBSERVERS.  SYMYX SHALL PREPARE
MINUTES OF EACH EXECUTIVE COMMITTEE MEETING, WHICH MINUTES SHALL BE SUBJECT TO
APPROVAL BY TDCC AND AFTER APPROVAL WILL BE SIGNED BY EXECUTIVE COMMITTEE
REPRESENTATIVES OF EACH PARTY.  THE EXECUTIVE COMMITTEE SHALL BE ULTIMATELY
RESPONSIBLE FOR (I) OVERSEEING THE SUCCESSFUL EXECUTION OF THIS AGREEMENT, (II)
RESOLVING ANY DISPUTES NOT RESOLVED BY THE ADVISORY COMMITTEE, AND (III)

 

Confidential

 

16

--------------------------------------------------------------------------------


 


APPROVING THE ANNUAL PROGRAM GOALS.  THE EXECUTIVE COMMITTEE ALSO SHALL MONITOR
PROGRESS AGAINST THE ANNUAL PROGRAM GOALS AND DOCUMENT SUCH MONITORING AND ITS
RESULTS IN THE MINUTES OF THE EXECUTIVE COMMITTEE.


 


3.5                                 ANNUAL PROGRAM GOALS.  THE ADVISORY
COMMITTEE, IN CONSULTATION WITH THE RESEARCH COMMITTEES AND TOOLS COMMITTEES (AS
DESCRIBED IN 7.16) AND SUBJECT TO THE FINAL APPROVAL OF THE EXECUTIVE COMMITTEE,
SHALL SET ANNUAL GOALS (“ANNUAL PROGRAM GOALS”) FOR EACH TWELVE (12) MONTH
PERIOD COMMENCING ON JANUARY 1ST OF EACH YEAR DURING THE PROGRAM TERM.  SUCH
ANNUAL PROGRAM GOALS SHALL SPECIFY THE ACTIVITIES TO BE CARRIED OUT UNDER THIS
AGREEMENT DURING SUCH TWELVE-MONTH PERIOD INCLUDING, WITHOUT LIMITATION (I) THE
SOFTWARE DEPLOYMENT PLAN AND IMPLEMENTATION ACTIVITIES TO BE CARRIED OUT DURING
SUCH TWELVE-MONTH PERIOD, (II) THE DISCOVERY TOOLS SYSTEMS TO BE FABRICATED AND
TRANSFERRED TO TDCC DURING SUCH TWELVE-MONTH PERIOD, (III) THE RESEARCH PROJECTS
AND RESEARCH PLANS THAT WILL BE ACTIVE DURING SUCH TWELVE-MONTH PERIOD,
INCLUDING ANTICIPATED COMPLETION DATES FOR ACTIVE PROJECTS AND PROPOSED START
DATES FOR NEW PROJECTS, AND (IV) ANY OTHER ACTIVITIES TO BE CARRIED OUT DURING
SUCH TWELVE-MONTH PERIOD IN SUPPORT OF ACHIEVING THE ANNUAL PROGRAM GOALS AND
WIND-DOWN OF ACTIVITIES AT THE END OF THE PROGRAM TERM.


 


3.6                                 ANNUAL REVIEWS.  BEGINNING ON OR ABOUT *,
AND EACH YEAR THEREAFTER DURING THE PROGRAM TERM, A JOINT TDCC-SYMYX TEAM SHALL
PRESENT TO THE ADVISORY COMMITTEE AND THE EXECUTIVE COMMITTEE AN EVALUATION OF
PROGRESS MADE AGAINST THE ANNUAL PROGRAM GOALS DURING THE PREVIOUS CALENDAR
YEAR.


 

Article 4
LICENSES

 


4.1                                 LICENSE TO TDCC.


 


4.1.1                        LICENSE IN THE FIELDS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, SYMYX AGREES TO GRANT, AND HEREBY GRANTS, TO TDCC,
AND TDCC HEREBY ACCEPTS AN EXCLUSIVE (EVEN AS TO SYMYX), WORLDWIDE,
ROYALTY-BEARING LICENSE UNDER SYMYX’S INTEREST IN THE PROGRAM TECHNOLOGY TO
MAKE, HAVE MADE, IMPORT AND USE AGREEMENT COMPOUNDS TO DEVELOP, MAKE, HAVE MADE,
USE, SELL, OFFER FOR SALE, AND IMPORT PRODUCTS WITHIN THE SCOPE OF THE
CORRESPONDING FIELDS.  FOR PURPOSES OF CLARIFICATION, IT IS UNDERSTOOD THAT FOR
SO LONG AS TDCC RETAINS THIS LICENSE, TDCC SHALL HAVE THE NON-EXCLUSIVE RIGHT TO
USE LIBRARY COMPOUNDS AND CONFIDENTIAL INFORMATION RECEIVED FROM SYMYX IN THE
COURSE OF THE RESEARCH PROGRAM, AS WELL AS PROGRAM TECHNOLOGY, TO DEVELOP
AGREEMENT COMPOUNDS BOTH DURING AND AFTER THE PROGRAM TERM AND TO MAKE, HAVE
MADE, IMPORT AND USE SUCH AGREEMENT COMPOUNDS TO DEVELOP, MAKE, HAVE MADE, USE,
SELL, OFFER FOR SALE, AND IMPORT PRODUCTS WITHIN THE SCOPE OF THE CORRESPONDING
FIELDS.  IT IS FURTHER UNDERSTOOD AND AGREED THAT THE LICENSES SET FORTH IN THIS
SECTION 4.1.1 SHALL APPLY ONLY TO THE FIELDS AS SUCH FIELDS EXIST AT THE TIME
ANY PARTICULAR PROGRAM KNOW HOW IS DEVELOPED OR ANY PARTICULAR PROGRAM PATENT IS
CONCEIVED AND REDUCED TO PRACTICE (AS DEFINED IN SECTION 1.30.2). A LICENSE
ARISING WITH RESPECT TO PARTICULAR PROGRAM TECHNOLOGY AS

 

Confidential

 

17

--------------------------------------------------------------------------------


 


APPLICABLE TO THE THEN-EXISTING FIELD SHALL CONTINUE TO APPLY TO SUCH FIELD EVEN
IF THE SCOPE OF THE FIELD IS SUBSEQUENTLY AMENDED SUCH THAT IT NO LONGER
INCLUDES THE FIELD THAT WAS IN PLACE AT THE TIME THE LICENSE INITIALLY AROSE. IT
IS UNDERSTOOD AND AGREED THAT NO LICENSE IS GRANTED TO TDCC UNDER SYMYX PATENTS
OR OTHER PATENTS OWNED OR CONTROLLED BY SYMYX THAT ARE NOT PROGRAM PATENTS,
EXCEPT AS PROVIDED IN SECTION 4.1.2 OR 4.1.3.


 


4.1.2                        *


 


4.1.3                        LIMITED IMMUNITY WITH RESPECT TO SYMYX PATENTS.


 


*


 


4.2                                 SUBLICENSES.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, TDCC SHALL HAVE THE RIGHT TO GRANT SUBLICENSES
UNDER THE RIGHTS GRANTED IN SECTION 4.1 ABOVE TO AFFILIATES OF TDCC AND TDCC
JOINT VENTURES; PROVIDED THAT THE TERMS OF EACH SUCH SUBLICENSE SHALL BE
CONSISTENT WITH THE TERMS OF THIS AGREEMENT. IT IS UNDERSTOOD THAT ANY SUCH
SUBLICENSE SHALL BE SUBJECT AND SUBORDINATE TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AND THAT TDCC SHALL REMAIN RESPONSIBLE FOR ALL APPLICABLE FINANCIAL
AND OTHER OBLIGATIONS UNDER THIS AGREEMENT FOR EACH SUCH AFFILIATE SUBLICENSED,
INCLUDING WITHOUT LIMITATION MILESTONE AND ROYALTY PAYMENTS DUE TO SYMYX
HEREUNDER WITH RESPECT TO DEVELOPMENT AND SALES OF PRODUCTS. SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, TDCC OR AN AFFILIATE OF TDCC SHALL ALSO
HAVE THE RIGHT TO GRANT SUBLICENSES UNDER THE RIGHTS GRANTED IN SECTIONS 4.1.1
AND 4.1.2 ABOVE TO ONE OR MORE THIRD PARTIES (OTHER THAN TDCC JOINT VENTURES);
PROVIDED THAT ANY REVENUE RECEIVED FROM SUCH A SUBLICENSEE FOR SUCH GRANT SHALL
BE SHARED IN ACCORDANCE WITH SECTION J2.1(IV) OR J3.1 OF EXHIBIT J, AS
APPLICABLE.   TDCC SHALL PROVIDE TO SYMYX TECH AT LEAST THE FOLLOWING
INFORMATION WITH RESPECT TO EACH SUBLICENSEE OR AFFILIATE OR TDCC JOINT VENTURE
SUBLICENSED: (I) THE IDENTITY OF EACH SUBLICENSEE OR AFFILIATE OR TDCC JOINT
VENTURE SUBLICENSED, (II) A SUMMARY OF THE RIGHTS GRANTED AS TO BOTH SUBJECT
MATTER AND TERRITORY; AND (III) A SUMMARY OF THE CONFIDENTIAL INFORMATION OF
SYMYX AND PROGRAM TECHNOLOGY FURNISHED TO EACH SUBLICENSEE OR AFFILIATE OR TDCC
JOINT VENTURE. NO SUBLICENSE GRANTED BY TDCC OR AN AFFILIATE TO A THIRD PARTY
MAY BE FURTHER ASSIGNED OR FURTHER TRANSFERRED BY ANY SUBLICENSEE WITHOUT THE
PRIOR WRITTEN CONSENT OF SYMYX TECH, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD; PROVIDED, ANY SUCH A SUBLICENSE MAY BE FURTHER ASSIGNED BY A
SUBLICENSEE WITHOUT THE CONSENT OF SYMYX TECH IN CONNECTION WITH A TRANSFER OF
SUBSTANTIALLY ALL THE BUSINESS OF SUCH SUBLICENSEE TO WHICH SUCH SUBLICENSE
RELATES.


 


4.3                                 THIRD PARTY RIGHTS.  IT IS UNDERSTOOD THAT
SYMYX IS IN THE BUSINESS OF CONDUCTING MATERIALS DISCOVERY, RESEARCH AND
DEVELOPMENT WITH THIRD PARTIES, AND THAT SYMYX WILL CONTINUE TO GRANT THIRD
PARTIES RIGHTS TO ACQUIRE LICENSES RELATED TO COMPOUNDS AND MATERIALS DERIVED
FROM SUCH RESEARCH.  IT IS POSSIBLE THAT A THIRD PARTY MAY ACQUIRE RIGHTS FROM
SYMYX WITH RESPECT TO ONE OR MORE COMPOUNDS OR MATERIALS THAT ARE SOLELY OWNED
BY SYMYX OR JOINTLY OWNED BY SYMYX AND A THIRD PARTY AND WHICH WERE MADE AND
DESIGNED INDEPENDENTLY OF SYMYX’S ACTIVITIES IN THE RESEARCH PROGRAM. 
ACCORDINGLY, SYMYX’S GRANT OF RIGHTS TO TDCC UNDER SECTION 4.1 DOES NOT INCLUDE
(I) RIGHTS THAT ARE COVERED BY A PATENT APPLICATION WITH RESPECT TO SUCH A
COMPOUND OR MATERIAL THAT WAS MADE AND DESIGNED INDEPENDENTLY OF ACTIVITIES IN
THE RESEARCH PROGRAM AND IS SOLELY OWNED BY SYMYX OR A THIRD PARTY

 

Confidential

 

18

--------------------------------------------------------------------------------


 


OR JOINTLY OWNED BY SYMYX AND A THIRD PARTY, WHERE SUCH PATENT APPLICATION WAS
FILED BY A THIRD PARTY (EITHER ALONE OR JOINTLY WITH SYMYX) PRIOR TO THE FILING
BY TDCC (EITHER ALONE OR JOINTLY WITH SYMYX) OF A PATENT APPLICATION WITH
RESPECT TO SUCH A COMPOUND OR MATERIAL, OR (II) RIGHTS WHICH ARE SUBJECT TO A
LICENSE, OPTION, OR OTHER RIGHTS THAT SYMYX HAS GRANTED TO A THIRD PARTY PRIOR
TO THE EFFECTIVE DATE.  IT IS UNDERSTOOD AND AGREED THAT, EVEN IF SYMYX COMPLIES
WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, RESEARCH FOR THIRD PARTIES IN THE
COURSE OF SYMYX’S OTHER BUSINESS ACTIVITIES MAY RESULT IN PATENT APPLICATIONS
AND PATENTS OWNED BY THIRD PARTIES, OR OWNED JOINTLY BY SYMYX AND SUCH THIRD
PARTIES, WHICH COULD CONFLICT WITH PATENT APPLICATIONS AND PATENTS OWNED BY
TDCC, OR JOINTLY OWNED BY TDCC AND SYMYX, UNDER THIS AGREEMENT.  SYMYX SHALL USE
ITS GOOD FAITH COMMERCIALLY REASONABLE EFFORTS TO AVOID SUCH CONFLICTS.  IN THE
EVENT THAT CONFLICTS ARISE BETWEEN RIGHTS GRANTED TO TDCC IN THE FIELD AND
RIGHTS GRANTED BY SYMYX OUTSIDE THE FIELD, SYMYX AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO PROMOTE A RESOLUTION OF THE CONFLICT BETWEEN TDCC AND THE
THIRD PARTY VIA A CROSS-LICENSE OR OTHER ARRANGEMENT ACCEPTABLE TO THE PARTIES
INVOLVED.  IT IS UNDERSTOOD THAT, EXCEPT TO THE EXTENT THAT TDCC IS DAMAGED AS A
PROXIMATE RESULT OF A MATERIAL BREACH BY SYMYX OF SECTIONS 2.3, 4.1.1, 4.1.2 OR
13.2 OF THIS AGREEMENT, THEN SYMYX SHALL HAVE NO LIABILITY UNDER THIS AGREEMENT
WITH RESPECT TO ANY SUCH CONFLICT.


 


4.4                                 JOINT INVENTIONS*. TDCC, TDCC’S AFFILIATES,
SYMYX, AND SYMYX’S AFFILIATES SHALL EACH HAVE THE RIGHT TO USE JOINT INVENTIONS
FOR INTERNAL RESEARCH PURPOSES *; PROVIDED, HOWEVER, THAT, SUBJECT TO
SECTION 4.1.2 AND PRIOR OBLIGATIONS ARISING UNDER THE CRLA, SYMYX SHALL HAVE THE
SOLE RIGHT TO COMMERCIALLY EXPLOIT SUCH JOINT INVENTIONS *.  IT IS FURTHER
UNDERSTOOD AND AGREED THAT SYMYX SHALL HAVE THE RIGHT TO GRANT THIRD PARTIES
LICENSES UNDER JOINT INVENTIONS * THAT ARE EXCLUSIVE EVEN AS TO TDCC AND SYMYX. 
IF SYMYX GRANTS SUCH A LICENSE THAT IS EXCLUSIVE EVEN AS TO TDCC AND SYMYX,
SYMYX SHALL PROMPTLY NOTIFY TDCC IN WRITING.  SYMYX AND TDCC SHALL NEGOTIATE IN
GOOD FAITH TO DETERMINE THE ADDED VALUE ATTRIBUTABLE TO TDCC AND THE RESEARCH
PROGRAM.  *  IT IS UNDERSTOOD AND AGREED THAT CONFIDENTIAL INFORMATION RECEIVED
BY SYMYX FROM TDCC OR DEVELOPED BY SYMYX FOR TDCC SHALL BE SUBJECT TO ALL
APPLICABLE PROVISIONS OF ARTICLE 12 OF THIS AGREEMENT.


 


4.5                                 RETAINED RIGHTS.


 


4.5.1                        SOLE INVENTIONS OUTSIDE THE FIELDS.  SUBJECT TO THE
LICENSE TO COMBINATORIAL CHEMISTRY TECHNOLOGY IN SECTION 4.6, RIGHTS UNDER
SECTION 4.1.2 AND ANY PRIOR OBLIGATIONS UNDER THE CRLA, TDCC AND SYMYX SHALL
EACH RETAIN ALL RIGHTS * IN AND TO INVENTIONS AND DISCOVERIES INVENTED OR MADE
SOLELY BY SUCH PARTY IN THE COURSE OF THE RESEARCH PROGRAM, PROVIDED THAT
NOTHING CONTAINED HEREIN SHALL LIMIT TDCC’S USE OF DISCOVERY TOOLS SYSTEMS
PURCHASED AND LICENSED HEREUNDER OR PREVIOUSLY PURCHASED AND LICENSED FROM
SYMYX.


 


4.5.2                        SYMYX RESEARCH.  NOTWITHSTANDING THE LICENSES AND
RIGHTS GRANTED BY SYMYX IN THIS ARTICLE 4, SYMYX SHALL RETAIN THE RIGHT TO MAKE,
HAVE MADE, AND USE ANY LIBRARY COMPOUNDS OR AGREEMENT COMPOUNDS, AND USE OR
PRACTICE ANY PROCESSES OR METHODS DEVELOPED BY OR ON BEHALF OF SYMYX IN THE
COURSE OF PERFORMING THE RESEARCH PROGRAM, FOR ITS OWN INTERNAL RESEARCH TO
DEVELOP, IMPROVE AND VALIDATE ITS TOOLS AND COMBINATORIAL CHEMISTRY TECHNOLOGY.

 

Confidential

 

19

--------------------------------------------------------------------------------


 


4.6                                 COMBINATORIAL CHEMISTRY.  TDCC AGREES TO
GRANT, AND HEREBY GRANTS, TO SYMYX AN IRREVOCABLE, ROYALTY-FREE NON-EXCLUSIVE
LICENSE, WITH THE RIGHT TO GRANT AND AUTHORIZE SUBLICENSES, UNDER TDCC’S
INTEREST IN COMBINATORIAL CHEMISTRY TECHNOLOGY MADE OR INVENTED SOLELY BY TDCC
IN THE COURSE OF THE RESEARCH PROGRAM, TO CONDUCT ACTIVITIES USING COMBINATORIAL
CHEMISTRY.  TDCC, TDCC’S AFFILIATES, SYMYX AND SYMYX’S AFFILIATES SHALL EACH
HAVE THE RIGHT TO USE COMBINATORIAL CHEMISTRY TECHNOLOGY MADE OR INVENTED
JOINTLY BY TDCC AND SYMYX IN THE COURSE OF THE RESEARCH PROGRAM FOR INTERNAL
RESEARCH PURPOSES; PROVIDED, HOWEVER, THAT SYMYX SHALL HAVE THE SOLE RIGHT TO
GRANT AND AUTHORIZE LICENSES AND SUBLICENSES TO THIRD PARTIES UNDER SUCH
COMBINATORIAL CHEMISTRY TECHNOLOGY.  IT IS UNDERSTOOD THAT THIS SECTION 4.6
SHALL NOT APPLY TO ANY INVENTIONS CONCEIVED AND REDUCED TO PRACTICE BY TDCC
INDEPENDENT OF THE RESEARCH PROGRAM AND WITHOUT USE OF, OR REFERENCE TO,
COMBINATORIAL CHEMISTRY TECHNOLOGY OWNED BY SYMYX, OTHER THAN THE USE OF AND
REFERENCE TO THE DISCOVERY TOOLS SYSTEMS, IF ANY, LICENSED OR SOLD TO TDCC AS
SET FORTH IN ARTICLE 7 OR UNDER PRIOR AGREEMENTS.  NOTHING HEREIN SHALL BE
CONSTRUED TO OBLIGATE TDCC TO GRANT TO SYMYX THE RIGHT TO USE OR SUBLICENSE
BACKGROUND RIGHTS IN TECHNOLOGY OF TDCC THAT EXISTED PRIOR TO THE EFFECTIVE DATE
OR RESULTS OF INDEPENDENT TDCC RESEARCH.


 


4.7                                 LIMITED USE OUTSIDE OF FIELD.  EXCEPT AS THE
PARTIES MAY OTHERWISE EXPRESSLY AGREE IN WRITING, TDCC SHALL NOT USE OR SELL, OR
AUTHORIZE THE USE OR SALE OF, PROGRAM TECHNOLOGY DEVELOPED SOLELY OR JOINTLY BY
SYMYX, OR ANY AGREEMENT COMPOUND OR LIBRARY COMPOUND, EXCEPT (I) IN RELATION TO
THE MANUFACTURE, USE OR SALE OF PRODUCTS WITHIN THE CORRESPONDING FIELD OR
FIELDS IN ACCORDANCE WITH THE LICENSE GRANTED BY SYMYX IN SECTIONS 4.1.1, OR
(II) IN ACCORDANCE WITH SECTION 4.1.2.  IT IS UNDERSTOOD THAT THIS SECTION 4.7
DOES NOT PRECLUDE TDCC FROM THE USE OR SALE OR AUTHORIZING THE USE OR SALE OF
COMPOUNDS DEVELOPED INDEPENDENTLY BY TDCC WITHOUT THE USE OF LIBRARY COMPOUNDS,
CONFIDENTIAL INFORMATION OF SYMYX, OR PROGRAM TECHNOLOGY, OR LIMIT TDCC’S USE OF
DISCOVERY TOOLS SYSTEMS PURCHASED AND LICENSED HEREUNDER OR PREVIOUSLY PURCHASED
AND LICENSED FROM SYMYX OR LIMIT THE USE OF WORKFLOWS, INSTRUMENTS AND EQUIPMENT
DEVELOPED IN THE NORMAL COURSE OF BUSINESS OF TDCC AND ITS AFFILIATES AND TDCC
JOINT VENTURES (PROVIDED THAT THE USE OF SUCH WORKFLOWS, INSTRUMENTS AND
EQUIPMENT SHALL BE LICENSED BY SYMYX ONLY AS EXPRESSLY SET FORTH IN THIS
AGREEMENT).


 


4.8                                 *


 


4.9                                 *


 


4.10                           GENERAL PROVISIONS WITH RESPECT TO RIGHTS AND
FIELDS.  FOR THE AVOIDANCE OF DOUBT, IT IS UNDERSTOOD THAT AS A GENERAL
PROPOSITION, ALL LICENSES AND RIGHTS THAT ARISE UNDER THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION, SECTIONS 4.1, 4.2, AND 4.4, WITH RESPECT TO PROGRAM
TECHNOLOGY WITH RESPECT TO ANY PARTICULAR FIELD CONTINUE EVEN THOUGH THE SCOPE
OF THE FIELD AS SUBSEQUENTLY AMENDED DOES NOT INCLUDE SUCH PARTICULAR FIELD OR
INCLUDES OTHER FIELDS. IT IS THE INTENT OF THE PARTIES THAT THIS AGREEMENT BE
CONSTRUED SUCH THAT THE RIGHTS AND LICENSES HEREUNDER ARE CONSISTENT WITH THE
SCOPE OF THE FIELDS AT THE TIME ANY PARTICULAR PROGRAM KNOW HOW IS DEVELOPED,
ANY PARTICULAR LEAD COMPOUND IS IDENTIFIED, OR ANY PARTICULAR PROGRAM PATENT IS
CONCEIVED AND REDUCED TO PRACTICE (AS DEFINED IN SECTION 1.30.2).  BY WAY OF
ILLUSTRATION, THE ABOVE PRINCIPLES SHALL APPLY SUCH THAT TDCC’S RIGHTS WITH
RESPECT TO A PARTICULAR AGREEMENT COMPOUND, APPLICABLE TO A PARTICULAR FIELD AS
OF THE

 

Confidential

 

20

--------------------------------------------------------------------------------


 


TIME SUCH AGREEMENT COMPOUND AROSE, APPLY EQUALLY TO ANY MODIFICATIONS TDCC
MIGHT MAKE TO SUCH AGREEMENT COMPOUND, EVEN IF SUCH MODIFICATIONS ARE MADE AFTER
THE FIELD DEFINITION HAS BEEN CHANGED.

 


ARTICLE 5
SOFTWARE

 


5.1                                 DEPLOYMENT.  SYMYX DTOOLS SHALL PROVIDE A
MINIMUM OF * AND UP TO * FTE YEARS OF PERSONNEL TO DEPLOY THE SOFTWARE DURING
THE PROGRAM TERM WITHIN TDCC AND ITS AFFILIATES IN ACCORDANCE WITH A SOFTWARE
DEPLOYMENT PLAN ATTACHED HERETO AS EXHIBIT G (“SOFTWARE DEPLOYMENT PLAN”), AS
FOLLOWS:  *.  TDCC SHALL PROVIDE SYMYX WITH AT LEAST TWELVE (12) MONTHS NOTICE A
FORECAST OF THE STAFFING LEVELS FOR THE SOFTWARE DEPLOYMENT PLAN (OTHER THAN
STAFFING FOR 2005 AND 2006, WHICH SHALL BE AS SET FORTH ABOVE)(E.G., IF THERE
ARE EXPECTED TO BE LESS THAN * AS OF JANUARY 1, 2007, TDCC SHALL SO NOTIFY SYMYX
NO LATER THAN JANUARY 1, 2006) AND AT LEAST SIX (6) MONTHS NOTICE WITH RESPECT
TO ACTUAL STAFFING LEVELS FOR THE SOFTWARE DEPLOYMENT PLAN.   NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, SYMYX SHALL NOT, WITHOUT ITS CONSENT, BE
REQUIRED TO PERFORM ACTIVITIES OTHER THAN IN ACCORDANCE WITH THE SOFTWARE
DEPLOYMENT PLAN OR UTILIZE A NUMBER OF FTES IN EXCESS OF THE NUMBER OF FTES
SPECIFIED ABOVE. SYMYX DTOOLS SHALL USE EFFORTS THAT ARE REASONABLE IN THE
CIRCUMSTANCES AND CONSISTENT WITH PROFESSIONAL STANDARDS APPLICABLE TO THE
RESEARCH AND DEVELOPMENT SOFTWARE BUSINESS TO CONDUCT ACTIVITIES IN ACCORDANCE
WITH THE SOFTWARE DEPLOYMENT PLAN.  TDCC CONTEMPLATES THAT IT WILL PROVIDE AN
AVERAGE OF * FTES PER YEAR DURING THE PROGRAM TERM IN SUPPORT OF THE SOFTWARE
DEPLOYMENT PLAN, BUT SUCH NUMBER MAY BE ADJUSTED BY MUTUAL CONSENT, SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD.  ANNUAL PROGRAM GOALS FOR EACH TWELVE (12)
MONTH PERIOD COMMENCING ON JANUARY 1ST OF THE PROGRAM TERM FOR THE SOFTWARE
DEPLOYMENT PLAN WILL BE ESTABLISHED PURSUANT TO SECTION 3.5.  SYMYX SHALL FOR
THE DURATION OF THE PROGRAM TERM AND ANY EXTENSION THEREOF USE COMMERCIALLY
REASONABLE EFFORTS TO PROVIDE SUCH SUPPORT SERVICES FOR THE SOFTWARE AS IT
GENERALLY PROVIDES TO ITS CUSTOMERS, AS FURTHER DESCRIBED IN EXHIBIT G.  SUCH
SUPPORT SERVICES SHALL BE WITHOUT ADDITIONAL CHARGE TO TDCC (OTHER THAN THE
PAYMENTS SET FORTH IN SECTIONS 8.2 AND 8.4 HEREUNDER).  SYMYX WILL TAKE
REASONABLE STEPS TO FACILITATE THE ORGANIZATION AND OPERATION OF USER GROUPS
(RENAISSANCE USER GROUPS FOR ALL INTERESTED SYMYX CUSTOMERS CONSISTENT WITH
SYMYX’S PRACTICES AS OF THE EFFECTIVE DATE) FOR SOFTWARE DURING THE PROGRAM
TERM, IF TDCC REQUESTS.


 


5.2                                 SOFTWARE LICENSE.  SYMYX DTOOLS SHALL
PROVIDE THE SOFTWARE TO TDCC (AND TO AFFILIATES DESIGNATED BY TDCC) ON OR BEFORE
THE BEGINNING OF THE PROGRAM TERM AND SHALL PROVIDE DOCUMENTATION FOR SAME IN
ACCORDANCE WITH THE SOFTWARE DEPLOYMENT PLAN AND ANNUAL PROGRAM GOALS.   SYMYX
DTOOLS HEREBY GRANTS TO TDCC A WORLDWIDE, NONEXCLUSIVE, NONTRANSFERABLE,
NONSUBLICENSABLE (EXCEPT AS PROVIDED IN SECTION 5.10) RIGHT TO INSTALL AND USE *
COPIES OF THE SOFTWARE, IN OBJECT CODE FORMAT, DURING THE PROGRAM TERM, SOLELY
FOR TDCC’S INTERNAL RESEARCH AND DEVELOPMENT ACTIVITIES. SYMYX DOES NOT PROVIDE,
AND TDCC AND ITS AFFILIATES SHALL BE RESPONSIBLE TO SECURE OR USE THEIR OWN
ORACLE DATABASE[S] AND OPERATING SYSTEM[S] AND APPROPRIATE LICENSES THERETO, AS
WELL AS LICENSES FOR ANY THIRD PARTY SOFTWARE TDCC WISHES TO USE (E.G.,
SPOTFIRE).  TDCC WILL REPORT TO SYMYX THE NUMBER OF USERS OF THE SOFTWARE,
WITHIN * AT THE REQUEST OF SYMYX, BUT NOT MORE FREQUENTLY THAN *.

 

Confidential

 

21

--------------------------------------------------------------------------------


 


5.3                                 DEVELOPER’S KIT SOFTWARE LICENSE.  SYMYX
DTOOLS SHALL PROVIDE THE DEVELOPER’S KIT SOFTWARE TO TDCC (AND TO AFFILIATES
DESIGNATED BY TDCC) ON OR BEFORE THE BEGINNING OF THE PROGRAM TERM AND SHALL
PROVIDE DOCUMENTATION FOR SAME IN ACCORDANCE WITH THE SOFTWARE DEPLOYMENT PLAN
AND ANNUAL PROGRAM GOALS, AND SYMYX HEREBY GRANTS TO TDCC A WORLDWIDE,
NONEXCLUSIVE, NONTRANSFERABLE, NONSUBLICENSABLE (EXCEPT AS PROVIDED IN
SECTION 5.10) RIGHT TO INSTALL AND USE * COPIES OF THE DEVELOPER’S KIT SOFTWARE,
IN OBJECT CODE FORMAT, DURING THE PROGRAM TERM, TO CREATE SOFTWARE
CUSTOMIZATIONS SOLELY FOR TDCC’S INTERNAL RESEARCH AND DEVELOPMENT ACTIVITIES. 
SYMYX AND TDCC AGREE THAT TDCC WILL RETAIN OWNERSHIP OF THE SOFTWARE
CUSTOMIZATIONS (AND THE INTELLECTUAL PROPERTY RIGHTS THEREIN) IT CREATES USING
THE DEVELOPERS KIT SOFTWARE HEREUNDER.  WITH RESPECT TO ANY SUCH SOFTWARE
CUSTOMIZATIONS, TDCC WILL EITHER (I) RELY SOLELY ON TRADE SECRET PROTECTION, OR
(II) AGREES TO GRANT AND HEREBY GRANTS TO SYMYX A NONEXCLUSIVE, WORLDWIDE,
PERPETUAL, IRREVOCABLE, PAID-UP, TRANSFERABLE, SUBLICENSEABLE RIGHT TO MAKE,
HAVE MADE, MODIFY, COPY, CREATE DERIVATIVE WORKS BASED ON, USE, OFFER TO SELL,
SELL, EXPORT AND IMPORT ANY SOFTWARE CUSTOMIZATIONS TO THE EXTENT THESE ARE
CLAIMED IN ANY PATENT APPLICATION FILED BY TDCC TO THE EXTENT TDCC MAY GRANT
RIGHTS TO SYMYX. IN THE EVENT TDCC ELECTS (II) ABOVE WITH RESPECT TO ANY
SOFTWARE CUSTOMIZATION, TDCC WILL PROVIDE SYMYX THE OPPORTUNITY TO REVIEW AND
COMMENT ON ASSOCIATED PATENT APPLICATION DRAFTS AT LEAST * DAYS PRIOR TO FILING
OR PROSECUTING ANY APPLICATION FOR A PATENT WITH RESPECT TO ANY SOFTWARE
CUSTOMIZATION, AND SHALL PROMPTLY NOTIFY SYMYX IN THE EVENT ANY PATENT PUBLISHES
OR IS ISSUED WITH CLAIMS COVERING ANY SOFTWARE CUSTOMIZATION.  NOTWITHSTANDING
THE PRECEDING, IT IS UNDERSTOOD AND AGREED THAT U.S. PROVISIONAL PATENT
APPLICATIONS (FILED UNDER 35 U.S.C.§111(B)) MAY BE FILED BY TDCC WITHOUT REVIEW
AND COMMENT IN ORDER TO OBTAIN THE EARLIEST POSSIBLE FILING DATE, BUT TDCC WILL
USE COMMERCIALLY REASONABLE EFFORTS TO SEEK REVIEW AND COMMENT FROM THE OTHER
PARTY PRIOR TO FILING SUCH PROVISIONAL PATENT APPLICATIONS.  FURTHERMORE, FOR
CLARIFICATION, IT IS UNDERSTOOD THAT THE LICENSE TO SYMYX UNDER THIS
SECTION SHALL NOT APPLY TO ANY INVENTIONS CONCEIVED AND REDUCED TO PRACTICE BY
TDCC INDEPENDENT OF THE DEVELOPER’S KIT SOFTWARE AND WITHOUT USE OF CONFIDENTIAL
INFORMATION OWNED BY SYMYX.  IN ADDITION, NOTHING HEREIN SHALL BE CONSTRUED TO
OBLIGATE TDCC TO GRANT TO SYMYX THE RIGHT TO USE OR SUBLICENSE BACKGROUND RIGHTS
IN TECHNOLOGY OF TDCC THAT EXISTED PRIOR TO THE EFFECTIVE DATE.  TDCC ALSO IS
NOT OBLIGATED TO DISCLOSE TO SYMYX SOFTWARE CUSTOMIZATIONS KEPT AS A TRADE
SECRET. TDCC WILL REPORT TO SYMYX THE NUMBER OF USERS OF THE DEVELOPER’S KIT
SOFTWARE, WITHIN * AT THE REQUEST OF SYMYX, BUT NOT MORE FREQUENTLY THAN *.


 


5.4                                 SAMPLE CODE.  TDCC MAY USE AND MODIFY THE
SOURCE CODE VERSION OF THOSE PORTIONS OF THE SOFTWARE AND THE DEVELOPER’S KIT
SOFTWARE THAT ARE IDENTIFIED IN THE DOCUMENTATION AS SAMPLE CODE (“SAMPLE
CODE”).  TDCC MAY NOT DISTRIBUTE THE SAMPLE CODE, OR ANY MODIFIED VERSION OF THE
SAMPLE CODE, IN SOURCE CODE FORM, EXCEPT AS PROVIDED IN SECTION 5.10, BUT MAY
PROVIDE IT ON A CONFIDENTIAL BASIS TO THIRD PARTIES PROVIDING SERVICES TO TDCC
FOR THE SOLE PURPOSE OF EXERCISING RIGHTS AS SET FORTH IN THIS ARTICLE 5.


 


5.5                                 SOFTWARE UPGRADES AND SOFTWARE UPDATES. 
SUBJECT TO PAYMENT BY TDCC OF THE APPLICABLE PAYMENTS PURSUANT TO ARTICLE 8,
TDCC AND ITS AFFILIATES TO WHICH RIGHTS HAVE BEEN EXTENDED PURSUANT TO
SECTION 5.10 WILL HAVE THE RIGHT TO INSTALL AND USE ALL SOFTWARE UPGRADES AND
SOFTWARE UPDATES DURING THE PROGRAM TERM.  SOFTWARE UPGRADES AND SOFTWARE
UPDATES SHALL BE PROVIDED PROMPTLY AFTER RELEASE.

 

Confidential

 

22

--------------------------------------------------------------------------------


 


5.6                                 LIMITED LICENSE.  BY VIRTUE OF THIS ARTICLE,
TDCC ACQUIRES ONLY THE NONEXCLUSIVE RIGHTS TO OPERATE THE SOFTWARE AND
DEVELOPER’S KIT SOFTWARE, AND OWNERSHIP OF SOFTWARE CUSTOMIZATIONS AS SPECIFIED
IN THIS ARTICLE 5 AND TO MAKE COPIES OF THE SOFTWARE AND THE DEVELOPER’S KIT
SOFTWARE AS NECESSARY IN CONNECTION WITH TDCC’S AND ITS AFFILIATES’ USE
THEREOF.  ALL OTHER RIGHTS IN THE SOFTWARE AND THE DEVELOPER’S KIT SOFTWARE, AND
ALL TITLE AND INTEREST IN THE SOFTWARE AND THE DEVELOPER’S KIT SOFTWARE, OR
RIGHTS IN PATENTS, COPYRIGHTS, AND TRADE SECRETS IN THE SOFTWARE AND THE
DEVELOPER’S KIT SOFTWARE, INCLUDING THE COPIES OF THE SOFTWARE AND THE
DEVELOPER’S KIT SOFTWARE DELIVERED TO TDCC AND AFFILIATES, SHALL AT ALL TIMES
REMAIN THE PROPERTY OF SYMYX.  IN PARTICULAR, TDCC SHALL NOT ACQUIRE BY VIRTUE
OF THIS ARTICLE 5 ANY RIGHTS IN OR LICENSE TO, EXPRESS OR IMPLIED, PATENTS OR
INTELLECTUAL PROPERTY OWNED OR CONTROLLED BY SYMYX WITH RESPECT TO METHODS OF
CONDUCTING COMBINATORIAL OR HIGH THROUGHPUT RESEARCH OTHER THAN AS EXPRESSLY
DESCRIBED IN THE FIRST SENTENCE OF THIS SECTION 5.6 AND AS EXPRESSLY SET FORTH
IN ARTICLES 6 AND 7. TDCC ACKNOWLEDGES AND AGREES THAT THE FEATURES OF THE
GRAPHICAL USER INTERFACE OF THE SOFTWARE (THE “USER INTERFACE”), INCLUDING,
WITHOUT LIMITATION, ICONS, MENU AND SCREEN DESIGNS, SCREEN LAYOUTS, AND COMMAND
AND SCREEN SEQUENCE, ARE PROPRIETARY TO SYMYX AND ARE ONLY DISCLOSED TO TDCC
UNDER A CONDITION OF CONFIDENTIALITY, PROVIDED THAT TDCC SHALL NOT BE REQUIRED
TO TAKE ACTIONS OUTSIDE ITS NORMAL BUSINESS PRACTICES WITH RESPECT TO THE
VISIBILITY OF SCREENS IN ITS FACILITIES OR RESTRICTIONS ON ACCESS THAT ARE MORE
STRINGENT THAN TDCC TAKES WITH REGARD TO SIMILAR LICENSED SOFTWARE. TDCC AGREES
THAT IT WILL NOT CREATE SOFTWARE PROGRAMS INCORPORATING THE USER INTERFACE OR
ANY PART THEREOF, EXCEPT IN ACCORDANCE WITH SECTIONS 5.2, 5.3 OR 5.4.  TDCC
FURTHER ACKNOWLEDGES THAT THE USER INTERFACE IS A COPYRIGHTED WORK OF SYMYX.


 


5.7                                 DISCLAIMER. THE SOFTWARE AND THE DEVELOPER’S
KIT SOFTWARE (INCLUDING THE SAMPLE CODE) ARE PROVIDED “AS IS” AND WITHOUT
WARRANTY OF ANY KIND, EXCEPT THAT THE SOFTWARE AND THE DEVELOPER’S KIT SOFTWARE
SHALL BE SUITABLE FOR USE AS SET FORTH IN EXHIBIT G.  IF ANY SOFTWARE OR THE
DEVELOPER’S KIT SOFTWARE IS NOT SUITABLE FOR SUCH USE, SYMYX SHALL, AT ITS
OPTION, REPAIR OR REPLACE AT NO COST TO TDCC ANY DEFECTIVE OR NONCONFORMING
SOFTWARE (OR COMPONENT THEREOF). THE FOREGOING WARRANTIES AND REMEDIES WILL BE
VOID AS TO ANY SOFTWARE DAMAGED OR RENDERED UNSERVICEABLE BY: (A) THE ACTS OR
OMISSIONS OF PERSONNEL OTHER THAN SYMYX EMPLOYEES AND SYMYX CONTRACTORS;
(B) MISUSE, ABUSE, NEGLECT, THEFT, VANDALISM, FIRE, WATER, OR OTHER PERIL;
(C) MODIFICATION OF, ALTERATION OF, OR ADDITIONS TO ANY SOFTWARE PERFORMED BY
NON-SYMYX PERSONNEL; OR (D) NON-CONFORMITIES ARISING FROM USE OF THE SOFTWARE
WITH ANY OTHER HARDWARE, SOFTWARE, FIRMWARE, DEVICES, OR OTHER PRODUCTS,
INCLUDING SOFTWARE CUSTOMIZATIONS.  SYMYX DOES NOT WARRANT THAT THE SOFTWARE OR
THE DEVELOPER’S KIT SOFTWARE (INCLUDING THE SAMPLE CODE) WILL MEET TDCC’S OR ITS
AFFILIATES’ REQUIREMENTS OR THAT THE OPERATION OF THE SOFTWARE OR THE
DEVELOPER’S KIT SOFTWARE (INCLUDING THE SAMPLE CODE) WILL BE UNINTERRUPTED OR
ERROR FREE OR THAT THE SOFTWARE OR THE DEVELOPER’S KIT SOFTWARE (INCLUDING THE
SAMPLE CODE) WILL BE COMPATIBLE WITH OTHER HARDWARE OR SOFTWARE THAT TDCC OR ITS
AFFILIATES MAY ELECT TO OPERATE. SYMYX MAKES AND TDCC RECEIVES NO OTHER
WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE IN ANY
PROVISION OF THIS AGREEMENT OR OTHER COMMUNICATION WITH TDCC, AND SYMYX
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY, NONINFRINGEMENT,
AND FITNESS FOR A PARTICULAR PURPOSE.

 

Confidential

 

23

--------------------------------------------------------------------------------


 


5.8                                 SOURCE CODE.  THE PARTIES ON OR BEFORE THE
EFFECTIVE DATE SHALL ENTER INTO A SOURCE CODE ESCROW AGREEMENT THAT WILL PROVIDE
THAT, IN THE EVENT SYMYX IS LIQUIDATED, DISSOLVED OR CEASES TO CARRY ON ITS
BUSINESS, OR OTHERWISE BECOMES UNWILLING OR UNABLE TO SUPPORT TDCC’S USE OF THE
SOFTWARE OR THE DEVELOPER’S KIT SOFTWARE, ON COMMERCIALLY REASONABLE TERMS,
WHERE TDCC CAN DEMONSTRATE THAT ACCESS TO THE SOURCE CODE IS REASONABLY
NECESSARY FOR TDCC’S CONTINUED USE OF THE SOFTWARE AND/OR THE DEVELOPER’S KIT
SOFTWARE AS PROVIDED IN THE SOFTWARE DEPLOYMENT PLAN, AND PROVIDED THAT TDCC IS
NOT IN DEFAULT UNDER THIS AGREEMENT, A COPY OF THE SOFTWARE SOURCE CODE SHALL BE
PROVIDED TO TDCC SOLELY FOR THE PURPOSE OF THE SOFTWARE DEVELOPMENT PLAN.  SUCH
AGREEMENT SHALL CONTAIN PROVISIONS FOR PERIODIC VERIFICATION THAT THE ESCROWED
SOURCE CODE CORRESPONDS TO SYMYX’S THEN-CURRENT VERSION.  SUCH SOURCE CODE
ESCROW AGREEMENT SHALL BE IN SUBSTANTIALLY THE FORM ENTERED INTO BETWEEN TDCC
AND SYMYX TECH IN CONNECTION WITH THE SALE AND LICENSE AGREEMENT ENTERED INTO
BETWEEN TDCC AND SYMYX TECH AS OF OCTOBER 22, 1999, AND MAY BE AN AMENDMENT OF
SUCH AGREEMENT.


 


5.9                                 RESTRICTIONS.  TDCC WILL NOT ITSELF, NOR
THROUGH ANY PARENT, AFFILIATE, AGENT OR OTHER THIRD PARTY, EXCEPT FOR PURPOSES
OF EXERCISING LICENSED RIGHTS SET FORTH IN THIS ARTICLE 5: (A) REPRODUCE,
DISTRIBUTE, COPY, SELL, LEASE, LICENSE OR SUBLICENSE THE SOFTWARE, DEVELOPER’S
KIT SOFTWARE, OR ANY SOFTWARE CUSTOMIZATION; (B) USE THE SOFTWARE, DEVELOPER’S
KIT SOFTWARE, OR ANY SOFTWARE CUSTOMIZATION; (C) ATTEMPT TO, OR PERMIT ANY PARTY
TO, THROUGH ANY MEANS, REVERSE ENGINEER, DISASSEMBLE, DECOMPILE, OR OTHERWISE
ATTEMPT TO DERIVE SOURCE CODE FROM THE SOFTWARE OR THE DEVELOPER’S KIT SOFTWARE;
(D) MODIFY, TRANSLATE, ENHANCE, OR CREATE DERIVATIVE WORKS BASED ON THE SOFTWARE
OR THE DEVELOPER’S KIT SOFTWARE (EXCEPT AS PERMITTED IN SECTIONS 5.3 AND 5.4);
OR (E) REMOVE ANY COPYRIGHT, TRADEMARK OR PATENT NOTICES THAT APPEAR ON THE
SOFTWARE OR THE DEVELOPER’S KIT SOFTWARE AS DELIVERED TO TDCC. TDCC SHALL TAKE
REASONABLE STEPS TO LIMIT ACCESS TO THE SOFTWARE, DEVELOPER’S KIT SOFTWARE, OR
ANY SOFTWARE CUSTOMIZATION TO EMPLOYEES OF TDCC AND AFFILIATES TO WHICH RIGHTS
HAVE BEEN EXTENDED PURSUANT TO SECTION 5.10 AND INDEPENDENT CONTRACTORS NOTIFIED
TO SYMYX IN WRITING TO WHOM SYMYX HAS NO REASONABLE OBJECTION.


 


5.10                           RIGHT TO EXTEND LICENSES TO AFFILIATES.  TDCC
SHALL HAVE THE RIGHT TO EXTEND THE LICENSES AND OTHER RIGHTS GRANTED TO TDCC IN
THIS ARTICLE 5 TO ANY OF ITS AFFILIATES (BUT SUCH AFFILIATES SHALL HAVE NO RIGHT
TO GRANT ANY FURTHER EXTENSIONS), PROVIDED THAT TDCC SHALL NOT THEN BE IN
DEFAULT WITH RESPECT TO ANY OF ITS OBLIGATIONS TO SYMYX UNDER THIS ARTICLE 5 OR
RELATED PAYMENT OBLIGATIONS UNDER SECTIONS 8.2 OR 8.4.  ANY SUCH EXTENSION SHALL
BE IN WRITING AND SHALL BE ACCEPTED IN WRITING BY SUCH AFFILIATE.  A COPY OF
SUCH WRITING SHALL BE PROVIDED TO SYMYX UPON REQUEST.  ALL OF THE OBLIGATIONS
AND RESTRICTIONS IMPOSED ON TDCC IN THIS AGREEMENT WITH RESPECT TO THE SOFTWARE
AND THE DEVELOPER’S KIT SOFTWARE SHALL APPLY TO SUCH AFFILIATE TO THE SAME
EXTENT AS THEY APPLY TO TDCC AND THE OPERATIONS OF SUCH AFFILIATE SHALL BE
DEEMED TO BE THE OPERATIONS OF TDCC FOR PURPOSES OF THESE OBLIGATIONS.  TDCC
SHALL ACCOUNT THEREFORE AND BE PRIMARILY RESPONSIBLE FOR THE PERFORMANCE BY SUCH
AFFILIATE OF ALL OF ITS OBLIGATIONS HEREUNDER, IF THE AFFILIATE FAILS TO
COMPLY.  A LICENSE EXTENDED UNDER THIS SECTION SHALL TERMINATE FOR A GIVEN
ENTITY AT THE TIME SUCH ENTITY CEASES TO BE AN AFFILIATE IF NOT EXPIRING OR
TERMINATED SOONER UNDER THE TERMS OF THIS AGREEMENT, BUT TDCC SHALL HAVE THE
RIGHT TO END SUCH USE OVER A REASONABLE TIME PERIOD AFTER THE ENTITY CEASES TO
BE AN AFFILIATE, NOT TO EXCEED *, IN ORDER TO TRANSITION THE FORMER AFFILIATE TO
OTHER SOFTWARE.

 

Confidential

 

24

--------------------------------------------------------------------------------

 


5.11                           AFTER PROGRAM TERM.  AT THE END OF THE PROGRAM
TERM, ALL RIGHTS GRANTED TO TDCC AND ITS AFFILIATES PURSUANT TO THIS ARTICLE 5
SHALL TERMINATE AND REVERT TO SYMYX AND TDCC AND ITS AFFILIATES SHALL
DISCONTINUE ALL USE OF THE SOFTWARE AND THE DEVELOPER’S KIT SOFTWARE, REMOVE
SUCH SOFTWARE AND DEVELOPER’S KIT SOFTWARE FROM ALL WORKSTATIONS, EXCEPT AS
PERMITTED BY ARTICLE 7, AND DELIVER TO SYMYX ALL PORTIONS AND COPIES OF THE
SOFTWARE AND DEVELOPER’S KIT SOFTWARE AND ANY PROPRIETARY MATERIALS OF SYMYX
RELATED THERETO THAT MAY BE IN ITS POSSESSION. NOTWITHSTANDING THE PRIOR
SENTENCE, TDCC MAY ELECT BY WRITTEN NOTICE TO SYMYX PRIOR TO THE END OF THE
PROGRAM TERM TO CONTINUE THE PROVISIONS OF THIS ARTICLE 5 (WITH THE EXCEPTION OF
SECTION 5.1) FOR AN ADDITIONAL PERIOD OF * (“SOFTWARE EXTENSION TERM”), IN WHICH
EVENT THE PAYMENT OBLIGATIONS SET FORTH IN SECTION 8.4 ALSO SHALL CONTINUE AND
EXTEND DURING SUCH SOFTWARE EXTENSION TERM.  TDCC WILL USE REASONABLE EFFORTS TO
NOTIFY SYMYX AT LEAST * PRIOR TO THE END OF THE PROGRAM TERM, IF IT DESIRES TO
CONTINUE DURING THE SOFTWARE EXTENSION TERM.  *  SYMYX WILL TAKE REASONABLE
STEPS TO FACILITATE THE ORGANIZATION AND OPERATION OF USER GROUPS (RENAISSANCE
USER GROUPS FOR ALL INTERESTED SYMYX CUSTOMERS CONSISTENT WITH SYMYX’S PRACTICES
AS OF THE EFFECTIVE DATE) FOR SOFTWARE DURING THE SOFTWARE EXTENSION TERM, IF
TDCC REQUESTS.


 

5.12                           Third Party Claims.  In the event that TDCC or
Symyx receives a written notice from any Third Party alleging patent
infringement, misappropriation of trade secrets, or other violation of
intellectual property rights, based on use of Software or the Developer’s Kit
Software, such party shall promptly notify the other.  Symyx and TDCC shall use
commercially reasonable efforts to determine how the objectives of the Software
Deployment Plan may be achieved without excessive risks or costs, including
potential settlement with the Third Party.  Symyx and TDCC, upon advice of
counsel, shall each have the right, in its discretion, to cease to use any
Software or the Developer’s Kit Software that are the subject of such claim
without liability to the other party; provided, however, that if TDCC or Symyx
acquires a license to permit the conduct of such activities, and/or if TDCC and
Symyx mutually agree in writing upon terms of indemnification for conduct of
such activities, then the parties will resume or continue, as appropriate, such
activities in accordance with the Software Deployment Plan and the terms and
conditions of this Agreement.  In the event a party decides to cease to conduct
any activities pursuant to this Section 5.12, Symyx and TDCC shall endeavor to
change or modify the Software in a manner that maintains the value of the
Software Deployment Plan to TDCC. In the event Symyx or TDCC decides to cease to
conduct any activities pursuant to this Section 5.12 and such cessation is a
material portion of the Software Deployment Plan and the parties are unable to
reasonably agree upon changes or modifications that maintains the value to TDCC,
TDCC may elect by written notice to Symyx to limit the number of FTEs or
otherwise reduce the scope of the Software Deployment Plan and its corresponding
payment obligations pursuant to Section 8.2 and 8.4.

 


5.13                           INTELLICHEM PRODUCTS.  IN THE EVENT SYMYX
COMPLETES THE ACQUISITION OF OWNERSHIP OF INTELLICHEM, SYMYX AGREES, UPON THE
REQUEST OF TDCC, TO GRANT, OR TO CAUSE INTELLICHEM TO GRANT, TO TDCC A
WORLDWIDE, NONEXCLUSIVE, NONTRANSFERABLE, NONSUBLICENSABLE (EXCEPT AS PROVIDED
IN SECTION 5.10) RIGHT TO INSTALL AND USE THE INTELLICHEM PRODUCTS, IN OBJECT
CODE FORMAT, DURING THE PROGRAM TERM, SOLELY FOR TDCC’S INTERNAL RESEARCH AND
DEVELOPMENT ACTIVITIES, *.  SUCH LICENSE SHALL BE SUBJECT TO THE TERMS,
CONDITIONS, RESTRICTIONS, LIMITATIONS AND DISCLAIMERS SET FORTH IN THIS
ARTICLE 5,

 

Confidential

 

25

--------------------------------------------------------------------------------


 


SECTION 10.4 AND ARTICLE 15 AS ARE APPLICABLE TO THE SOFTWARE TO THE SAME EXTENT
AS IF THE INTELLICHEM PRODUCTS ARE PART OF THE SOFTWARE, EXCEPT:  (I) IT IS NOT
EXPECTED THAT THE INTELLICHEM PRODUCTS COULD BE DEPLOYED AND THE SOFTWARE
DEPLOYMENT PLAN EXECUTED UTILIZING THE RESOURCES SET FORTH IN SECTION 5.1 AND
THE PARTIES WILL DISCUSS IN GOOD FAITH AT TDCC’S REQUEST RESOURCES REASONABLY
REQUIRED TO DEPLOY THE INTELLICHEM PRODUCTS, (II) USE OF THE INTELLICHEM
PRODUCTS BY TDCC AND ITS AFFILIATES SHALL BE LIMITED TO * NAMED USERS, AND (III)
THE * SOFTWARE MAINTENANCE FEE SET FORTH IN SECTION 5.11(I) DOES NOT INCLUDE
SUPPORT/UPGRADES/UPDATES OF THE INTELLICHEM PRODUCTS AND THE PARTIES WILL
DISCUSS IN GOOD FAITH AT TDCC’S REQUEST SUPPORT/UPGRADES/UPDATES OF THE
INTELLICHEM PRODUCTS.


 

Article 6
COMBINATORIAL CHEMISTRY LICENSE

 


6.1                                 COMBINATORIAL CHEMISTRY LICENSE.  SYMYX
HEREBY GRANTS TO TDCC A * LICENSE UNDER THE SYMYX COMBINATORIAL PATENT RIGHTS,
AND THE SYMYX COMBINATORIAL KNOW HOW, SOLELY TO USE AND MAKE COMBINATORIAL
CHEMISTRY FOR TDCC’S INTERNAL RESEARCH AND DEVELOPMENT ACTIVITIES DURING THE
PROGRAM TERM AND THEREAFTER SOLELY AS SET FORTH IN SECTIONS 6.6 AND 6.7. THE
LICENSE SET FORTH IN THIS SECTION SPECIFICALLY EXCLUDES THE RIGHT TO COPY OR
REVERSE ENGINEER SYMYX DESIGNED INSTRUMENTS, EQUIPMENT, COMPONENTS, PARTS OR
SOFTWARE.  EXHIBIT K SETS FORTH HOW SYMYX COMBINATORIAL PATENT RIGHTS AND SYMYX
COMBINATORIAL KNOW-HOW ARE TO BE DISCLOSED.


 


6.2                                 NON-OPPOSITION.  THE LICENSE SET FORTH IN
SECTION 6.1 SHALL TERMINATE WITH RESPECT TO ANY SPECIFIED SYMYX COMBINATORIAL
PATENT RIGHTS, IF, DURING THE TERM THEREOF, TDCC OR AN AFFILIATE TO WHICH RIGHTS
HAVE BEEN EXTENDED PURSUANT TO SECTION 6.4, DIRECTLY OR INDIRECTLY, PROVOKES,
REQUESTS, OR OTHERWISE ATTEMPTS TO INITIATE A REEXAMINATION PROCEEDING IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE WITH RESPECT TO ANY CLAIM IN SUCH
SPECIFIED SYMYX COMBINATORIAL PATENT RIGHTS AS TO WHICH TDCC HAS LICENSE RIGHTS
UNDER SECTION 6.1, OR FILES A NOTICE OF OPPOSITION OR PARTICIPATES IN ANY
OPPOSITION AGAINST ANY CLAIM IN ANY SYMYX COMBINATORIAL PATENT RIGHTS AS TO
WHICH TDCC HAS LICENSE RIGHTS UNDER SECTION 6.1.  TDCC OR THE AFFILIATE SHALL
HAVE THIRTY (30) DAYS TO WITHDRAW SUCH REEXAMINATION OR OPPOSITION AFTER NOTICE
FROM SYMYX TO AVOID TERMINATION OF THE LICENSE.


 


6.3                                 DISCLAIMER.  SYMYX MAKES NO OTHER
REPRESENTATIONS AND EXTENDS NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE SYMYX COMBINATORIAL PATENT RIGHTS, OR
SYMYX COMBINATORIAL KNOW HOW, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF ANY SYMYX
COMBINATORIAL PATENT RIGHTS OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.


 


6.4                                 RIGHT TO EXTEND LICENSES TO AFFILIATES. 
TDCC SHALL HAVE THE RIGHT TO EXTEND THE LICENSES AND RIGHTS SET FORTH IN THIS
ARTICLE 6 TO ANY OF ITS AFFILIATES (BUT SUCH AFFILIATES SHALL HAVE NO RIGHT TO
GRANT ANY FURTHER EXTENSIONS), PROVIDED THAT TDCC SHALL NOT THEN BE IN DEFAULT
WITH RESPECT TO ANY OF ITS OBLIGATIONS TO SYMYX UNDER THIS ARTICLE 6 OR
SECTION 8.5.  ANY SUCH EXTENSION SHALL BE IN WRITING AND SHALL BE ACCEPTED IN
WRITING BY SUCH AFFILIATE.  A COPY OF SUCH WRITING SHALL BE PROVIDED TO SYMYX
UPON REQUEST.  ALL OF THE RESTRICTIONS SET FORTH IN THIS AGREEMENT WITH RESPECT
TO THE

 

Confidential

 

26

--------------------------------------------------------------------------------


 


COMBINATORIAL CHEMISTRY LICENSE SHALL APPLY TO SUCH AFFILIATE TO THE SAME EXTENT
AS THEY APPLY TO TDCC AND THE OPERATIONS OF SUCH AFFILIATE SHALL BE DEEMED TO BE
SUBJECT TO THE SAME OBLIGATIONS AS THE OPERATIONS OF TDCC.  TDCC SHALL ACCOUNT
THEREFORE AND BE PRIMARILY RESPONSIBLE FOR THE PERFORMANCE BY SUCH AFFILIATE OF
ALL OF ITS OBLIGATIONS HEREUNDER, IF THE AFFILIATE FAILS TO COMPLY.  A LICENSE
EXTENDED UNDER THIS SECTION 6.4 SHALL TERMINATE FOR A GIVEN ENTITY AT THE TIME
SUCH ENTITY CEASES TO BE AN AFFILIATE IF NOT EXPIRING OR TERMINATED SOONER UNDER
THE TERMS OF THIS AGREEMENT.


 


6.5                                 AFTER PROGRAM TERM.  TDCC MAY EXTEND THE
TERM OF THE LICENSE GRANTED PURSUANT TO SECTION 6.1 ON AN ANNUAL BASIS BY
WRITTEN NOTICE TO SYMYX AT LEAST * PRIOR TO THE EXPIRATION OF THE PROGRAM TERM
AND EACH ANNIVERSARY THEREOF THAT THE LICENSE REMAINS IN FORCE.  IF TDCC ELECTS
TO EXTEND THE TERM OF SUCH LICENSE, TDCC SHALL PAY SYMYX * FOR EACH YEAR THE
LICENSE EXTENSION IS IN PLACE, FOR A LICENSE OF THE SAME SCOPE AS SET FORTH IN
THIS ARTICLE 6.  IN THE EVENT TDCC DESIRES A LICENSE OF REDUCED SCOPE, THE
PARTIES SHALL NEGOTIATE IN GOOD FAITH THE TERMS AND CONDITIONS OF SUCH REDUCED
LICENSE.


 


6.6                                 WORKFLOWS, INSTRUMENTS AND EQUIPMENT CREATED
PURSUANT TO LICENSE. THE LICENSE PROVIDED IN THIS ARTICLE 6 (AND RELATED
PROVISIONS) SHALL CONTINUE IN EFFECT AFTER THE PROGRAM TERM (AND ANY EXTENSION
PURSUANT TO SECTION 6.5) OR AFTER AN EARLIER TERMINATION OF ARTICLE 6, AS
APPLICABLE, SOLELY WITH RESPECT TO ANY SPECIFIC WORKFLOW, INSTRUMENT OR
EQUIPMENT WITHIN THE LICENSE IN SECTION 6.1 THAT IS BUILT (OR ASSEMBLED) AND
VALIDATED DURING THE PROGRAM TERM (OR AN EXTENSION THEREOF PURSUANT TO
SECTION 6.5 OR AS SET FORTH IN SECTION 6.7), OR PRIOR TO ANY EARLIER TERMINATION
OF ARTICLE 6, AS APPLICABLE, FOR THE LIFE OF SUCH WORKFLOW, INSTRUMENT OR
EQUIPMENT.  FOR PURPOSES OF CLARIFICATION, THE PRIOR SENTENCE IS APPLICABLE ONLY
WITH RESPECT TO ACTUAL WORKFLOWS, INSTRUMENTS OR EQUIPMENT BUILT (OR ASSEMBLED)
AND VALIDATED DURING THE PROGRAM TERM (OR AN EXTENSION THEREOF PURSUANT TO
SECTION 6.5 OR AS SET FORTH IN SECTION 6.7), ), OR PRIOR TO ANY EARLIER
TERMINATION OF ARTICLE 6, AS APPLICABLE, AND NOT TO DUPLICATES, COPIES OR
REPLACEMENTS THEREOF (PROVIDED THAT DURING THE PROGRAM TERM, TDCC MAY REQUEST
INFORMATION FROM SYMYX AS TO THE EXPECTED COST OF A LICENSE UNDER SYMYX
INTELLECTUAL PROPERTY, IF ANY, FOR TDCC TO DUPLICATE ANY PARTICULAR WORKFLOW,
INSTRUMENT OR EQUIPMENT, AND SYMYX SHALL PROVIDE SUCH INFORMATION AND A BINDING
OFFER ON REASONABLE TERMS UPON REQUEST). A WORKFLOW, INSTRUMENT OR EQUIPMENT
SHALL BE VALIDATED WHEN IT IS DEMONSTRATED TO BE CAPABLE OF PERFORMING THE
EXPERIMENTS FOR WHICH IT WAS DESIGNED IN A REPEATABLE MANNER WITH A
DEMONSTRATED, SIGNIFICANT CORRELATION TO CONVENTIONAL (NON-COMBINATORIAL)
EXPERIMENTS.  AT THE END OF THE PROGRAM TERM, TDCC UPON REQUEST SHALL NOTIFY
SYMYX OF THE WORKFLOWS, INSTRUMENTS AND EQUIPMENT SUBJECT TO THIS LICENSE (SUCH
INFORMATION TO BE DEEMED CONFIDENTIAL INFORMATION AND MAY BE SUBJECT TO ENHANCED
PROTECTION REASONABLY REQUESTED BY TDCC).


 


6.7                                 WORK IN PROCESS.  IN THE EVENT TDCC
UNDERTAKES THE DEVELOPMENT OF A WORKFLOW, INSTRUMENT OR EQUIPMENT AT LEAST *
PRIOR TO THE END OF THE PROGRAM TERM, SUCH WORKFLOW, INSTRUMENT OR EQUIPMENT IS
REASONABLY INTENDED TO BE COMPLETED BY THE END OF THE PROGRAM TERM (OR ANY
EXTENSION PURSUANT TO SECTION 6.5), AND SUCH WORKFLOW, INSTRUMENT OR EQUIPMENT
IS SUBSTANTIALLY COMPLETE BY THE END OF THE PROGRAM TERM, TDCC SHALL BE LICENSED
UNDER THIS ARTICLE 6 TO COMPLETE THE DEVELOPMENT OF SUCH WORKFLOW, INSTRUMENT OR
EQUIPMENT FOR AN ADDITIONAL *.  IF SUCH WORKFLOW, INSTRUMENT OR EQUIPMENT IS
VALIDATED (AS DESCRIBED IN SECTION 6.6) BY THE END OF SUCH * PERIOD, SUCH

 

Confidential

 

27

--------------------------------------------------------------------------------


 


WORKFLOW, INSTRUMENT OR EQUIPMENT SHALL BE WITHIN THE LICENSE SET FORTH IN
SECTION 6.6. AT THE END OF THE PROGRAM TERM, TDCC UPON REQUEST SHALL NOTIFY
SYMYX OF THE WORKFLOWS, INSTRUMENTS AND EQUIPMENT SUBJECT TO THIS SECTION 6.7
(SUCH INFORMATION TO BE DEEMED CONFIDENTIAL INFORMATION AND MAY BE SUBJECT TO
ENHANCED PROTECTION REASONABLY REQUESTED BY TDCC).


 


6.8                                 RESULTS OF RESEARCH.  TDCC AND ITS
AFFILIATES TO WHOM RIGHTS ARE EXTENDED PURSUANT TO SECTION 6.4 SHALL HAVE THE
RIGHT DURING THE PROGRAM TERM AND THEREAFTER TO SELL OR OTHERWISE TRANSFER TO
THIRD PARTIES PRODUCTS RESULTING FROM CONDUCTING RESEARCH PURSUANT TO THE
LICENSE PROVIDED IN THIS ARTICLE 6 AND TO LICENSE TECHNOLOGY RESULTING FROM
CONDUCTING RESEARCH PURSUANT TO THE LICENSE PROVIDED IN THIS ARTICLE 6 WITHOUT
ADDITIONAL CONSIDERATION DUE SYMYX, EXCEPT FOR ROYALTIES OTHERWISE DUE IF THE
UNDERLYING PRODUCT WAS SUBJECT TO ROYALTY PROVISIONS UNDER THIS AGREEMENT OR THE
CRLA.  NOTWITHSTANDING THE ABOVE, TDCC SHALL NOT HAVE THE RIGHT TO TRANSFER
DISCOVERY TOOL SYSTEMS OR COMPONENTS THEREOF TO PARTIES OTHER THAN AFFILIATES.


 

6.9                                 Third Party Patents.  Upon request of TDCC
or Symyx during the Program Term, but not more frequently than four (4) times
per calendar year, representatives of each party shall meet to discuss Third
Party patents and pending patent applications that may impact the use of
Combinatorial Chemistry Technology.  The purpose of the discussion is to share
information concerning prior art, the scope and interpretation of patent claims
and methods of avoiding infringement.  Neither party shall be obligated to share
information that it deems may compromise attorney-client privilege.

 

Article 7
DISCOVERY TOOLS

 


7.1                                 GENERAL PRINCIPLES.  IT IS THE EXPECTATION
OF TDCC AND SYMYX DTOOLS THAT AT TDCC’S REQUEST AND IN ACCORDANCE WITH A
MUTUALLY AGREED UPON SCHEDULE, SYMYX DTOOLS SHALL DELIVER TO TDCC DISCOVERY
TOOLS SYSTEMS DURING THE PROGRAM TERM.  TDCC COMMITS TO PURCHASE AN AVERAGE OF *
IN TOOLS PRICE OF SYMYX DISCOVERY TOOLS PER YEAR DURING THE PROGRAM TERM FOR A
TOTAL OF AT LEAST * OF SYMYX DISCOVERY TOOLS DURING THE PROGRAM TERM, INCLUDING
AT LEAST * IN AGGREGATE TOOLS PRICE OF SYMYX DISCOVERY TOOLS IN * (INCLUDING AT
LEAST *ON OR BEFORE *) AND AT LEAST * IN AGGREGATE TOOLS PRICE OF SYMYX
DISCOVERY TOOLS IN *, PROVIDED SYMYX DTOOLS IS ABLE TO DELIVER WITHIN SUCH TIME
PERIODS THE DISCOVERY TOOLS SYSTEMS AS SET FORTH IN EXHIBIT H. IN THE EVENT TDCC
PURCHASES A GREATER AMOUNT OF SYMYX DISCOVERY TOOLS DURING THE PROGRAM TERM THAN
DESCRIBED IN THE PREVIOUS SENTENCE, THE PRICING PROVISIONS SET FORTH IN THIS
ARTICLE 7 SHALL APPLY TO SUCH ADDITIONAL PURCHASES.  ATTACHED HERETO AS EXHIBIT
H IS THE PARTIES’ DETERMINATION OF THE DELIVERABLES FOR THE FIRST YEAR AND A
TENTATIVE PLAN WITH RESPECT TO DELIVERABLES FOR ONE OR MORE SUBSEQUENT YEARS. 
SUBJECT TO THE TERMS OF THIS AGREEMENT, TDCC WILL HAVE FLEXIBILITY TO SELECT THE
DISCOVERY TOOLS IT WISHES TO ACQUIRE DURING THE PROGRAM TERM.  TDCC WILL PROVIDE
TO SYMYX ANNUALLY DURING THE PROGRAM TERM A TWO-YEAR ESTIMATE OF PROJECTED
DISCOVERY TOOL PURCHASES. TDCC AND SYMYX WILL CONSULT AND TAKE COMMERCIALLY
REASONABLE ACTIONS TO ADDRESS EACH OTHERS INTERESTS IN MAKING REASONABLE
ADJUSTMENTS IN SCHEDULING AND DELIVERY OF DISCOVERY TOOL SYSTEMS. TDCC SHALL
PROVIDE SYMYX WITH AT LEAST * NOTICE PRIOR TO THE DESIRED DELIVERY OF A
DISCOVERY TOOLS SYSTEM UNLESS MUTUALLY AGREED OTHERWISE

 

Confidential

 

28

--------------------------------------------------------------------------------


 


AND SYMYX WILL INFORM TDCC OF ESTIMATED LEAD TIMES REQUIRED FOR DISCOVERY TOOL
SYSTEMS TO ASSIST TDCC IN PLANNING.


 


7.2                                 ELIGIBLE TOOLS SYSTEMS.  SYMYX DTOOLS SHALL
TRANSFER AND MAKE AVAILABLE FOR DELIVERY TO TDCC PURSUANT TO THIS ARTICLE 7
DURING THE PROGRAM TERM THE FOLLOWING CATEGORIES OF DISCOVERY TOOLS SYSTEMS: *.


 


7.3                                 PROCEDURE.  TDCC SHALL NOTIFY SYMYX DTOOLS
AT SUCH TIME AS IT (OR AN AFFILIATE TO WHICH TDCC HAS EXTENDED RIGHTS PURSUANT
TO SECTION 7.15) IS INTERESTED IN ACQUIRING A DISCOVERY TOOLS SYSTEM HEREUNDER. 
AT SUCH TIME AS THE SPECIFICATIONS FOR A DISCOVERY TOOLS SYSTEM ARE FINALIZED,
SYMYX DTOOLS WILL PROVIDE TO TDCC OR SUCH AFFILIATE A MUTUALLY-ACCEPTABLE
DETAILED ESTIMATE OF THE TOOLS COST BASIS FOR SUCH DISCOVERY TOOLS SYSTEM (AS
AGREED UPON BY THE PARTIES, A “DETAILED COST ESTIMATE”).  IF THE PARTIES DO NOT
AGREE ON THE ESTIMATE FOR THE TOOLS COST BASIS, SYMYX SHALL UPON REQUEST MAKE
AVAILABLE FOR REVIEW DOCUMENTATION REASONABLY IN ITS POSSESSION CONCERNING THE
BASIS FOR SUCH TOOLS COST BASIS.  IF THE PARTIES STILL DO NOT AGREE ON THE
ESTIMATE, THE MATTER WILL BE ELEVATED BY THE TOOLS COMMITTEE TO THE ADVISORY
COMMITTEE AND THEN TO THE EXECUTIVE COMMITTEE.  IF TDCC OR SUCH AFFILIATE ELECTS
TO PROCEED WITH ACQUISITION OF SUCH DISCOVERY TOOLS SYSTEM, TDCC OR SUCH
AFFILIATE AND SYMYX DTOOLS WILL ENTER INTO A DEFINITIVE AGREEMENT THAT SPECIFIES
THE DESCRIPTION AND SPECIFICATIONS OF THE DISCOVERY TOOLS SYSTEM, THE
ANTICIPATED TOOLS PRICE FOR SUCH SYSTEM BASED ON THE DETAILED COST ESTIMATE, THE
PROVISIONS THAT WILL APPLY WITH RESPECT TO VALIDATION, DELIVERY AND PAYMENT FOR
SUCH SYSTEM, THE TRAINING AND DOCUMENTATION TO BE DELIVERED IN CONNECTION WITH
THE DISCOVERY TOOLS SYSTEM, WHETHER SUCH DISCOVERY TOOLS SYSTEM WILL INCLUDE
TDCC SUPPLIED COMPONENTS AS DESCRIBED IN SECTION 7.5, THE WARRANTY COVERAGE
APPLICABLE TO SUCH DISCOVERY TOOLS SYSTEM AND ANY OTHER RELEVANT TERMS AND
CONDITIONS NOT OTHERWISE SPECIFIED HEREIN. SYMYX DTOOLS SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO DELIVER EACH DISCOVERY TOOLS SYSTEM WITHIN * FOLLOWING THE
EFFECTIVE DATE OF THE DEFINITIVE AGREEMENT FOR SUCH SYSTEM, UNLESS OTHERWISE
AGREED.  DURING FABRICATION OF A DISCOVERY TOOLS SYSTEM, SYMYX DTOOLS SHALL
PROVIDE PERIODIC (AT LEAST QUARTERLY) REVISED ESTIMATES OF THE ANTICIPATED TOOLS
COST BASIS OF SUCH SYSTEM.  IN THE EVENT THAT SYMYX DTOOLS BELIEVES THAT THE
TOOLS COST BASIS OF A DISCOVERY TOOLS SYSTEM IS LIKELY TO EXCEED THE DETAILED
COST ESTIMATE PROVIDED PURSUANT TO THIS SECTION 7.3 BY MORE THAN * (EXCLUDING
INCREASES BASED ON CHANGE ORDERS OR AGREED UPON CHANGES IN THE DESIGN OR
COMPONENTS OF THE DISCOVERY TOOLS SYSTEM), SYMYX DTOOLS SHALL PROVIDE PROMPT
WRITTEN NOTICE THEREOF TO TDCC, TOGETHER WITH AN ESTIMATE OF THE ANTICIPATED
AMOUNT OF THE COST OVERRUN AND AN EXPLANATION OF THE REASONS THEREFORE.  SYMYX
DTOOLS SHALL COOPERATE FULLY WITH TDCC TO MITIGATE ANY SUCH COST OVERRUN.  IN
THE EVENT SYMYX DTOOLS NOTIFIES TDCC THAT THE ACTUAL TOOLS COST BASIS FOR A
DISCOVERY TOOLS SYSTEM IS LIKELY TO EXCEED * OF THE DETAILED COST ESTIMATE
(EXCLUDING INCREASES BASED ON CHANGE ORDERS OR AGREED UPON CHANGES IN THE DESIGN
OR COMPONENTS OF THE DISCOVERY TOOLS SYSTEM), OR IF THE PERIODIC REVISED
ESTIMATES OF THE ANTICIPATED TOOLS COST BASIS OF A DISCOVERY TOOLS SYSTEM
PROVIDED BY SYMYX DTOOLS DEMONSTRATE THAT THE ACTUAL TOOLS COST BASIS FOR A
DISCOVERY TOOLS SYSTEM IS LIKELY TO EXCEED * OF THE DETAILED COST ESTIMATE
PROVIDED TO TDCC HEREUNDER (EXCLUDING CHANGE ORDERS OR AGREED UPON CHANGES IN
THE DESIGN OR COMPONENTS OF THE DISCOVERY TOOLS SYSTEM), TDCC MAY ELECT TO
TERMINATE THE RELEVANT DEFINITIVE AGREEMENT FOR SUCH DISCOVERY TOOLS SYSTEM BY
WRITTEN NOTICE TO SYMYX.  UPON SUCH TERMINATION, TDCC WILL NOTIFY SYMYX IT WILL
EITHER: (I) PAY TO SYMYX DTOOLS THE

 

Confidential

 

29

--------------------------------------------------------------------------------


 


TOOLS PRICE, BASED ON THE TOOLS COSTS BASIS INCURRED THROUGH THE DATE WRITTEN
NOTICE OF TERMINATION IS RECEIVED BY SYMYX, AND SYMYX SHALL PROVIDE TO TDCC ALL
MATERIALS CONSTITUTING WORK IN PROGRESS OR COMPLETED PAID FOR BY TDCC IN
ACCORDANCE THEREWITH, OR (II) AUTHORIZE SYMYX TO CONTINUE WORK ONLY TO A DEFINED
POINT WHERE THE MATERIALS CONSTITUTING THE WORK IN PROGRESS SHALL THEN BE
DELIVERED TO TDCC WITH PAYMENT THEN DUE AS IN (I) ABOVE.  IN THE EVENT ANY
PARTICULAR DISCOVERY TOOLS SYSTEM IS COMPLETED AND DELIVERED HEREUNDER AND THE
ACTUAL TOOLS COST BASIS FOR SUCH DISCOVERY TOOLS SYSTEM EXCEEDS * OF THE
DETAILED COST ESTIMATE PROVIDED TO TDCC HEREUNDER (EXCLUDING CHANGE ORDERS OR
AGREED UPON CHANGES IN THE DESIGN OR COMPONENTS OF THE DISCOVERY TOOLS SYSTEM),
TDCC MAY ELECT BY WRITTEN NOTICE TO SYMYX TO REDUCE ITS TOTAL COMMITMENT TO
PURCHASE DISCOVERY TOOLS SYSTEM UNDER THIS AGREEMENT (AS SET FORTH IN
SECTION 7.1) BY *. IN THE EVENT OF CHANGE ORDERS OR CHANGES IN THE DESIGN OR
COMPONENTS OF THE DISCOVERY TOOLS SYSTEM THAT TDCC OR SUCH AFFILIATE REQUESTS
AND THAT THE PARTIES MUTUALLY APPROVE, THE PARTIES WILL NEGOTIATE APPROPRIATE
ADJUSTMENTS TO THE APPLICABLE COST ESTIMATE AND PRICING OF THE DISCOVERY TOOLS
SYSTEM BASED ON SUCH CHANGES.


 


7.4                                 TOOLS PRICE.  TDCC SHALL PAY SYMYX DTOOLS
FOR DISCOVERY TOOLS SYSTEMS TRANSFERRED DURING THE PROGRAM TERM THE TOOLS PRICE
AS FOLLOWS:  (1) FOR NEWLY DEVELOPED DISCOVERY TOOLS SYSTEMS OR MODULES OF
DISCOVERY TOOLS SYSTEMS THAT ARE DESIGNATED NEWLY DEVELOPED DISCOVERY TOOLS
SYSTEM, THE TOOLS PRICE SHALL BE *; AND (2) FOR ALL OTHER DISCOVERY TOOLS
SYSTEMS (EXCLUDING MODULES THAT ARE DESIGNATED A NEWLY DEVELOPED DISCOVERY TOOLS
SYSTEM), THE TOOLS PRICE SHALL BE *.  IN ADDITION TO THE TOOLS PRICE, TDCC ALSO
SHALL PAY SYMYX DTOOLS THE COST OF ANY ADDITIONAL WARRANTY BEYOND THE WARRANTY
PERIOD AS PROVIDED FOR IN THE AGREEMENT FOR ANY PARTICULAR DISCOVERY TOOLS
SYSTEM AS SET FORTH IN SECTION 7.11. THE TOOLS PRICE DESCRIBED IN THIS
SECTION 7.4 IS EXCLUSIVE OF FEDERAL, STATE, AND LOCAL EXCISE, SALES, USE, VALUE
ADDED/AD VOLOREM TAXES, SURTAX AND PERSONAL PROPERTY TAXES, FEES EXPORT/IMPORT
CHARGES AND OTHER GOVERNMENTAL ASSESSMENTS AND SIMILAR TAXES.  TDCC SHALL BE
LIABLE FOR AND SHALL PAY ALL APPLICABLE TAXES AND DUTIES (OTHER THAN TAXES
IMPOSED ON OR MEASURED BY NET INCOME) APPROPRIATELY INVOICED BY SYMYX DTOOLS,
EXCEPT TO THE EXTENT TDCC PROVIDES SYMYX DTOOLS WITH A PROPERLY EXECUTED TAX
EXEMPTION CERTIFICATE PRIOR TO DELIVERY OF AN INVOICE SETTING FORTH ANY SUCH
TAXES.  TDCC SHALL NOT BE LIABLE FOR ANY FEDERAL, STATE, OR LOCAL INCOME TAX,
FRANCHISE TAX, OR SIMILAR TAX BASED UPON SYMYX’S INCOME.  IN ADDITION TO THE
TOOLS PRICE, TDCC SHALL BEAR ALL COSTS FOR TRANSPORTATION, SHIPPING, AND
INSURANCE EXPENSES IN RESPECT OF SHIPMENT TO A DELIVERY POINT DESIGNATED BY
TDCC.  THE TOOLS PRICE SHALL BE PAYABLE UPON DELIVERY AND COMPLETION OF
VALIDATION OF THE DISCOVERY TOOLS SYSTEM AS SET FORTH IN THE AGREEMENT FOR EACH
DISCOVERY TOOLS SYSTEM, UNLESS OTHERWISE MUTUALLY AGREED BY THE PARTIES, EXCEPT
THAT THE DEFINITIVE AGREEMENT FOR EACH DISCOVERY TOOLS SYSTEM DESCRIBED IN
SECTION 7.3 WILL PROVIDE FOR SOME LEVEL OF ADVANCE PAYMENTS TO FUND THE
DEVELOPMENT AND CONSTRUCTION OF THE DISCOVERY TOOLS SYSTEM.  THE TOTAL TOOLS
PRICE PAID BY TDCC AND ITS AFFILIATES FOR ANY AND ALL DISCOVERY TOOLS SYSTEM AND
NEWLY DEVELOPED DISCOVERY TOOLS SYSTEM SHALL BE INCLUDED IN DETERMINING WHETHER
TDCC HAS SATISFIED ITS COMMITMENTS UNDER SECTION 7.1.


 


7.5                                 TDCC SUPPLIED COMPONENTS.  THE PARTIES MAY
AGREE, ON A CASE BY CASE BASIS, TO INCLUDE TDCC SUPPLIED COMPONENTS WITHIN A
DISCOVERY TOOLS SYSTEM, WHICH AGREEMENT WILL NOT UNREASONABLY BE WITHHELD. FOR
EXAMPLE, COMMERCIAL ANALYTICAL EQUIPMENT MAY BE TDCC SUPPLIED COMPONENTS BY
MUTUAL AGREEMENT.  TDCC SUPPLIED COMPONENTS SHOULD NOT NECESSITATE ADDITIONAL

 

Confidential

 

30

--------------------------------------------------------------------------------


 


SOFTWARE, ENGINEERING OR CHEMISTRY WORK ON THE PART OF SYMYX. IT IS UNDERSTOOD,
HOWEVER, THAT SYMYX ROUTINELY INCORPORATES THIRD PARTY COMPONENTS IN ITS
DISCOVERY TOOLS SYSTEMS, AND THAT THE INTEGRATION, SOFTWARE CONTROL, VALIDATION,
WARRANTY AND SUPPORT OF THESE ITEMS WITHIN THE CONTEXT OF AN INTEGRATED WORKFLOW
CONSTITUTES PART OF THE VALUE OF A DISCOVERY TOOLS SYSTEM.  ACCORDINGLY, THE
PARTIES EXPECT THAT SYMYX WILL CONTINUE TO INCORPORATE THIRD PARTY COMPONENTS IN
ITS DISCOVERY TOOLS SYSTEMS CONSISTENT WITH ITS CURRENT BUSINESS PRACTICES AND
THAT SUCH THIRD PARTY COMPONENTS WILL BE INCLUDED WITHIN THE TOOLS COST BASIS,
ABSENT AN AGREEMENT THAT THEY SHALL BE TDCC SUPPLIED COMPONENTS.


 


7.6                                 TOOLS LICENSE. SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, SYMYX HEREBY GRANTS TO TDCC THE FOLLOWING LICENSES
IN CONNECTION WITH ANY DISCOVERY TOOLS SYSTEM DELIVERED HEREUNDER, IN EACH CASE
FOR THE LIFE OF SUCH DISCOVERY TOOLS SYSTEM (WITHOUT REGARD FOR ANY EXPIRATION
OR TERMINATION OF THIS AGREEMENT OR OF THE PROGRAM TERM):


 


7.6.1                        A * LICENSE, WITHOUT THE RIGHT TO SUBLICENSE, UNDER
THE SYMYX COMBINATORIAL PATENT RIGHTS, TO USE, MAINTAIN OR HAVE MAINTAINED AND
REPAIR EACH DISCOVERY TOOLS SYSTEM AS DELIVERED HEREUNDER SOLELY FOR TDCC’S
INTERNAL RESEARCH AND DEVELOPMENT ACTIVITIES;


 


7.6.2                        A * LICENSE, WITHOUT THE RIGHT TO SUBLICENSE, TO
INSTALL AND USE THE SOFTWARE DELIVERED WITH EACH DISCOVERY TOOLS SYSTEM AS
DELIVERED HEREUNDER, ON THE COMPUTER WORKSTATIONS DELIVERED IN CONNECTION
THEREWITH (AND ANY REPLACEMENTS THEREOF) SOLELY IN CONNECTION WITH TDCC’S
OPERATION OF SUCH DISCOVERY TOOLS SYSTEM FOR TDCC’S INTERNAL RESEARCH AND
DEVELOPMENT ACTIVITIES, PROVIDED THAT SYMYX DOES NOT PROVIDE, AND TDCC SHALL BE
RESPONSIBLE TO SECURE OR USE, ITS OWN ORACLE DATABASE AND OPERATING SYSTEM AND
APPROPRIATE LICENSES THERETO, AS WELL AS LICENSES FOR ANY THIRD PARTY SOFTWARE
TDCC WISHES TO USE (E.G., SPOTFIRE); AND


 


7.6.3                        A * LICENSE, WITHOUT THE RIGHT TO SUBLICENSE, TO
USE THE SYMYX COMBINATORIAL KNOW HOW IN CONNECTION SOLELY WITH THE OPERATION,
MAINTENANCE AND REPAIR OF EACH DISCOVERY TOOLS SYSTEM AS DELIVERED HEREUNDER,
SOLELY FOR TDCC’S INTERNAL RESEARCH AND DEVELOPMENT ACTIVITIES.


 

The licenses granted to TDCC in this Section 7.6 shall be transferable to any
TDCC Affiliate to which the Discovery Tools System has been transferred, but
only for use in the research, development, and commercialization activities of
such Affiliate (consistent with the provisions of Section 1.47 if such Affiliate
is substituted for TDCC in such definition).  The licenses granted to TDCC in
this Section 7.6 shall be paid up upon payment by TDCC of the Tools Price as set
forth in Section 7.4 and Section 8.3.  For purposes only of this Section 7.6,
“Symyx Combinatorial Patent Rights” shall include patent rights based on claims
in patents owned or controlled in the sense of having the right to grant
licenses without accounting to a Third Party by Symyx after the Program Term.

 

Confidential

 

31

--------------------------------------------------------------------------------


 


7.7                                 NAMED USERS.  WHILE THE SOFTWARE LICENSE SET
FORTH IN ARTICLE 5 REMAINS IN FORCE, TDCC SHALL NOT BE LIMITED IN THE NUMBER OF
USERS.  DURING ANY PERIOD OF TIME THAT THE SOFTWARE LICENSE SET FORTH IN
ARTICLE 5 IS NOT IN FORCE, THE LICENSE SET FORTH IN SECTION 7.6.2 SHALL BE
LIMITED TO *.  THE NAMED USERS MAY INSTALL * SOFTWARE, AS WELL AS SOFTWARE
UPDATES AND SOFTWARE UPGRADES THERETO, ON SEPARATE LABORATORY, OFFICE, HOME, OR
NOTEBOOK COMPUTERS, OR ON REPLACEMENTS OF THESE COMPUTERS, BUT USE OF SUCH
SOFTWARE IS LIMITED SOLELY TO THE NAMED USERS. DURING ANY PERIOD OF TIME THAT
THE SOFTWARE LICENSE SET FORTH IN ARTICLE 5 IS NOT IN FORCE, TDCC AGREES TO
ESTABLISH AND MAINTAIN RECORDS OF NAMED USERS AND CHANGES TO NAMED USERS.


 


7.8                                 TDCC IMPROVEMENTS.  TDCC MAY AT ITS OPTION
NOTIFY SYMYX OF ANY TDCC IMPROVEMENTS DURING THE TERM OF THIS AGREEMENT;
PROVIDED THAT TDCC SHALL PROMPTLY NOTIFY SYMYX IN THE EVENT ANY PATENT PUBLISHES
OR IS ISSUED WITH RESPECT TO ANY TDCC IMPROVEMENTS. TDCC IS NOT REQUIRED TO
LICENSE OR OFFER TDCC IMPROVEMENTS FOR LICENSE TO SYMYX OR ANYONE ELSE, AND ANY
LICENSE OF TDCC IMPROVEMENTS TO AN AFFILIATE OF TDCC SHALL NOT BE DEEMED A
LICENSE THAT TRIGGERS THE PROVISIONS OF THIS SECTION.  DURING THE PROGRAM TERM
AND FOR * THEREAFTER, TDCC HEREBY GRANTS SYMYX *.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO PROVIDE A LICENSE TO TDCC TO SYMYX’S INTELLECTUAL PROPERTY
RIGHTS WITH RESPECT TO ANY LICENSE AGREEMENT TDCC MAY ENTER INTO WITH A THIRD
PARTY PURSUANT TO THE PROVISIONS OF THIS SECTION.


 


7.9                                 CONSUMABLES.  TDCC MAY PURCHASE CONSUMABLES
FOR THE OPERATION OF DISCOVERY TOOLS SYSTEMS DELIVERED HEREUNDER OR HAVE
CONSUMABLES MADE FOR SUCH USE BY TDCC OR ITS AFFILIATES, WITHOUT COMPENSATION TO
SYMYX, PROVIDED THAT SYMYX PATENTS ARE NOT INFRINGED BY ARTICLE CLAIMS DIRECTED
TO SUCH CONSUMABLES.   TDCC MAY PURCHASE OR OTHERWISE ACQUIRE CONSUMABLES FOR
THE OPERATION OF THE DISCOVERY TOOLS SYSTEMS DELIVERED HEREUNDER FROM SYMYX
DTOOLS AT SYMYX DTOOLS’ THEN-CURRENT FEES.  SYMYX DTOOLS AGREES TO NEGOTIATE IN
GOOD FAITH WITH RESPECT TO QUANTITY DISCOUNTS FOR CONSUMABLES PURCHASES
CONSISTENT WITH ITS PRACTICES FOR SIMILAR TRANSACTIONS.  SYMYX DTOOLS WILL MAKE
GOOD FAITH AND COMMERCIALLY REASONABLE EFFORTS TO SATISFY TDCC’S REQUIREMENTS
FOR SUCH CONSUMABLES AS NECESSARY FOR THE OPERATION OF THE DISCOVERY TOOLS
SYSTEMS, PROVIDED TDCC HAS GIVEN SYMYX DTOOLS ADEQUATE LEAD TIME FOR THE
DELIVERY OF SUCH CONSUMABLES.  PRIOR TO THE BEGINNING OF EACH CALENDAR QUARTER,
TDCC SHALL PROVIDE TO SYMYX DTOOLS A FORECAST OF TDCC’S ANTICIPATED REQUIREMENTS
FOR CONSUMABLES FOR THE NEXT * AND SYMYX SHALL CONFIRM THE PRICE AT WHICH THESE
ARE AVAILABLE TO TDCC.  EACH FORECAST SHALL BE NON-BINDING ON TDCC; PROVIDED,
HOWEVER, THAT TDCC SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MAKE SUCH
FORECASTS AS ACCURATE AS POSSIBLE. TDCC MAY INITIATE PURCHASES OF SUCH
CONSUMABLES BY FAX OR BY E-MAIL (AT AN ADDRESS TO BE DESIGNATED BY SYMYX DTOOLS)
OR BY SUBMITTING WRITTEN PURCHASE ORDERS TO SYMYX DTOOLS. IN THE EVENT SYMYX
DTOOLS IS UNWILLING OR UNABLE, EITHER ITSELF OR THROUGH A DESIGNATED LICENSEE OR
THIRD PARTY, TO SATISFY TDCC’S REQUIREMENTS FOR CONSUMABLES, AND SUCH
CONSUMABLES ARE ALONE, OR IN COMBINATION WITH A DISCOVERY TOOLS SYSTEM OR
COMPONENT THEREOF, COVERED BY A CLAIM OF AN ISSUED PATENT OWNED OR CONTROLLED BY
SYMYX, WHICH CLAIM HAS NOT EXPIRED OR BEEN HELD TO BE INVALID OR UNENFORCEABLE
BY A COURT OF COMPETENT JURISDICTION, SYMYX AGREES TO GRANT, AND HEREBY GRANTS,
TO TDCC A NONEXCLUSIVE, ROYALTY BEARING, LIMITED LICENSE TO MAKE OR HAVE MADE
SUCH CONSUMABLES SOLELY FOR TDCC’S INTERNAL RESEARCH AND DEVELOPMENT ACTIVITIES
ONLY IN CONNECTION WITH THE OPERATION OF THE DISCOVERY TOOLS SYSTEM.  IN THE
EVENT TDCC ELECTS TO HAVE SUCH CONSUMABLES MADE FOR IT BY A THIRD PARTY UNDER
SUCH

 

Confidential

 

32

--------------------------------------------------------------------------------


 


LICENSE, THE CONTRACT WITH THE THIRD PARTY TO SUPPLY CONSUMABLES WILL SPECIFY
THAT THE LICENSE IS ONLY TO MAKE AND SELL THESE LICENSED CONSUMABLES FOR THE USE
AND BENEFIT OF TDCC AND TDCC AFFILIATES.  THE PARTIES AGREE TO DOCUMENT THE
TERMS OF SUCH A LICENSE IN GOOD FAITH, WITH SUCH ROYALTY NOT EXCEEDING *.


 


7.10                           LEGEND.  ALL COPIES OF THE DISCOVERY TOOLS
SYSTEMS DELIVERED HEREUNDER AND ANY ACCOMPANYING SOFTWARE AND RELATED
DOCUMENTATION SHALL INCLUDE SYMYX’S COPYRIGHT, TRADEMARKS, PATENT NUMBERS AND
OTHER PROPRIETARY NOTICES IN THE MANNER IN WHICH SUCH NOTICES WERE PLACED BY
SYMYX ON SUCH SOFTWARE AND DOCUMENTATION. FURTHER, SYMYX MAY LABEL THE DISCOVERY
TOOLS SYSTEMS WITH A PERMANENT NON-ERASABLE IDENTIFICATION LABEL INCLUDING BUT
NOT LIMITED TO SYMYX’S NAME, SYMYX’S MODEL NUMBER, A SEQUENTIAL SERIAL NUMBER IN
SYMYX’S STANDARD FORMAT, LOT CODE IDENTIFIER, DATE OF MANUFACTURE, LOCATION
MANUFACTURED AND SPECIFICATION VERSION TO WHICH THE DISCOVERY TOOLS SYSTEM WAS
MANUFACTURED. TDCC SHALL NOT KNOWINGLY REMOVE, OBSCURE, OR ALTER SYMYX’S
COPYRIGHT NOTICES, TRADEMARKS, PATENT NUMBERS OR OTHER PROPRIETARY RIGHTS
NOTICES AFFIXED TO OR CONTAINED WITHIN THE DISCOVERY TOOLS SYSTEMS AND ANY
ACCOMPANYING SOFTWARE AND RELATED DOCUMENTATION.


 


7.11                                     LIMITED SYSTEM WARRANTY.  SYMYX DTOOLS
WARRANTS TO TDCC THAT THAT EACH DISCOVERY TOOLS SYSTEM SOLD AND LICENSED BY
SYMYX DTOOLS HEREUNDER SHALL CONFORM IN ALL MATERIAL RESPECTS WITH THE
SPECIFICATIONS FOR SUCH SYSTEM FOR A * WARRANTY PERIOD (“WARRANTY PERIOD”).  THE
WARRANTY PERIOD SHALL NOT COMMENCE UNTIL THE COMPLETION OF RE-ASSEMBLY OF THE
DISCOVERY TOOLS SYSTEM AT THE SITE OF TDCC OR THE TDCC AFFILIATE TAKING
DELIVERY. SYMYX DOES NOT WARRANT THAT ANY DISCOVERY TOOLS SYSTEM WILL MEET
TDCC’S REQUIREMENTS OR THAT THE OPERATION OF ANY DISCOVERY TOOLS SYSTEM WILL BE
UNINTERRUPTED OR ERROR FREE OR THAT ANY DISCOVERY TOOLS SYSTEM WILL BE
COMPATIBLE WITH OTHER HARDWARE OR SOFTWARE THAT TDCC MAY ELECT TO OPERATE WITH
ANY DISCOVERY TOOLS SYSTEM.  IF ANY DISCOVERY TOOLS SYSTEM DOES NOT MEET THE
WARRANTY SPECIFIED ABOVE DURING THE WARRANTY PERIOD, SYMYX DTOOLS SHALL, AT ITS
OPTION, REPAIR OR REPLACE AT NO COST TO TDCC ANY DEFECTIVE OR NONCONFORMING
DISCOVERY TOOLS SYSTEM (OR COMPONENT THEREOF). THE FOREGOING WARRANTIES AND
REMEDIES WILL BE VOID AS TO ANY DISCOVERY TOOLS SYSTEM, COMPONENTS, OR
ASSOCIATED SOFTWARE DAMAGED OR RENDERED UNSERVICEABLE BY: (A) THE ACTS OR
OMISSIONS OF PERSONNEL OTHER THAN SYMYX EMPLOYEES AND SYMYX CONTRACTORS;
(B) MISUSE, ABUSE, NEGLECT, THEFT, VANDALISM, FIRE, WATER, OR OTHER PERIL;
(C) MODIFICATION OF, ALTERATION OF, OR ADDITIONS TO ANY DISCOVERY TOOLS SYSTEM
OR ASSOCIATED SOFTWARE PERFORMED BY NON-SYMYX PERSONNEL; OR (D) NON-CONFORMITIES
ARISING FROM USE OF ANY DISCOVERY TOOLS SYSTEM WITH ANY OTHER HARDWARE,
SOFTWARE, FIRMWARE, DEVICES, OR OTHER PRODUCTS, INCLUDING TDCC IMPROVEMENTS. 
DURING THE WARRANTY PERIOD, TDCC WILL BE ENTITLED TO RIGHTS CONSISTENT WITH
SYMYX DTOOLS’ STANDARD WARRANTY SUPPORT TERMS AND CONDITIONS, INCLUDING WEB SITE
ACCESS, PHONE SUPPORT, PERIODIC MAINTENANCE CALLS FOR WARRANTY RELATED ITEMS AND
ABILITY TO ATTEND USER GROUP MEETINGS.  THE AGREEMENT FOR ANY PARTICULAR
DISCOVERY TOOLS SYSTEM SHALL SPECIFY WHETHER THE WARRANTY PERIOD WILL BE
EXTENDED BEYOND THAT PROVIDED FOR IN THIS SECTION 7.11, ON THE TERMS AND
CONDITIONS SET FORTH HEREIN, OR WHETHER ANY SERVICES FOLLOWING THE WARRANTY
PERIOD WILL BE ON A TIME AND MATERIALS BASIS.  EXTENDED WARRANTY COVERAGE BEYOND
THE WARRANTY PERIOD MAY BE PROVIDED FOR IN THE AGREEMENT FOR ANY PARTICULAR
DISCOVERY TOOLS SYSTEM AT A COST OF *. AFTER THE WARRANTY PERIOD, ADDITIONAL
SUPPORT MAY BE PROVIDED AS SET FORTH IN SECTION 7.19.

 

Confidential

 

33

--------------------------------------------------------------------------------


 


7.12                                     DISCLAIMER.  EXCEPT FOR THE LIMITED
WARRANTIES SET FORTH IN SECTION 7.11, SYMYX MAKES AND TDCC RECEIVES NO OTHER
WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE IN ANY
PROVISION OF THIS AGREEMENT OR OTHER COMMUNICATION WITH TDCC WITH RESPECT TO ANY
DISCOVERY TOOLS SYSTEM DELIVERED UNDER THIS AGREEMENT, AND SYMYX SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY, NONINFRINGEMENT OR FITNESS
FOR A PARTICULAR PURPOSE.


 


7.13                                     SOURCE CODE.  THE PARTIES SHALL ENTER
INTO A SOURCE CODE ESCROW AGREEMENT THAT WILL PROVIDE THAT, IN THE EVENT SYMYX
IS LIQUIDATED, DISSOLVED OR CEASES TO CARRY ON ITS BUSINESS, OR OTHERWISE
BECOMES UNWILLING OR UNABLE TO SUPPORT TDCC, ON COMMERCIALLY REASONABLE TERMS,
IN ITS USE OF THE DISCOVERY TOOLS SYSTEMS DELIVERED HEREUNDER, WHERE TDCC CAN
DEMONSTRATE THAT ACCESS TO THE SOURCE CODE FOR THE SOFTWARE DELIVERED WITH SUCH
DISCOVERY TOOLS SYSTEMS IS REASONABLY NECESSARY FOR TDCC’S CONTINUED USE OF THE
DISCOVERY TOOLS SYSTEMS, AND PROVIDED THAT TDCC IS NOT IN DEFAULT UNDER A TERM
OF THIS AGREEMENT RELATED TO DISCOVERY TOOLS SYSTEMS, A COPY OF SUCH SOFTWARE
SOURCE CODE SHALL BE PROVIDED TO TDCC SOLELY FOR THE PURPOSE OF OPERATING,
REPAIRING,  AND MAINTAINING THE DISCOVERY TOOLS SYSTEMS.  SUCH AGREEMENT SHALL
CONTAIN PROVISIONS FOR PERIODIC VERIFICATION THAT THE ESCROWED SOURCE CODE
CORRESPONDS TO SYMYX’ THEN-CURRENT VERSION. SUCH SOURCE CODE ESCROW AGREEMENT
SHALL BE IN SUBSTANTIALLY THE FORM ENTERED INTO BETWEEN TDCC AND SYMYX TECH IN
CONNECTION WITH THE SALE AND LICENSE AGREEMENT ENTERED INTO BETWEEN TDCC AND
SYMYX TECH AS OF OCTOBER 22, 1999, AND MAY BE AN AMENDMENT THERETO.


 


7.14                                     RESTRICTIONS.  TDCC AGREES THAT IT WILL
NOT ITSELF, NOR THROUGH ANY PARENT, SUBSIDIARY, AFFILIATE, AGENT OR OTHER THIRD
PARTY: (I) REPRODUCE, DISTRIBUTE, COPY, SELL, LEASE, LICENSE OR SUBLICENSE ANY
DISCOVERY TOOLS SYSTEM DELIVERED HEREUNDER OR COMPONENTS THEREOF OR ACCOMPANYING
SOFTWARE (OTHER THAN FOR BACK-UP PURPOSES), OR ANY DOCUMENTATION DIRECTLY
RELATED THERETO (OTHER THAN AS REASONABLY REQUIRED IN CONNECTION WITH THE USE,
MAINTENANCE, REPAIR OR OPERATION OF ANY DISCOVERY TOOLS SYSTEM); (II) USE ANY
DISCOVERY TOOLS SYSTEM DELIVERED HEREUNDER, COMPONENTS THEREOF OR ACCOMPANYING
SOFTWARE OTHER THAN AS LICENSED IN SECTION 7.6 ABOVE; (III) USE THE SOFTWARE
DELIVERED WITH ANY DISCOVERY TOOLS SYSTEM DELIVERED HEREUNDER IN CONNECTION WITH
ANY SYSTEM OR EQUIPMENT OTHER THAN THE DISCOVERY TOOLS SYSTEM (OTHER THAN IN
CONNECTION WITH TDCC IMPROVEMENTS TO A DISCOVERY TOOLS SYSTEM THAT DO NOT CHANGE
THE BASIC FUNCTIONALITY OF SUCH DISCOVERY TOOLS SYSTEM AND OTHER THAN AS
PERMITTED UNDER ARTICLE 5); (IV) ATTEMPT TO, OR PERMIT A THIRD PARTY TO, THROUGH
ANY MEANS, REVERSE ENGINEER, DISASSEMBLE, DECOMPILE OR OTHERWISE ATTEMPT TO
DERIVE SOURCE CODE FROM THE SOFTWARE DELIVERED WITH ANY DISCOVERY TOOLS SYSTEM
DELIVERED HEREUNDER; OR (V) USE SUCH SOFTWARE IN CONNECTION WITH ANY
TIME-SHARING OR OTHER MULTI-USER NETWORK OR SERVICE BUREAU.  FURTHER, TDCC
AGREES THAT ACCESS TO SUCH SOFTWARE SHALL BE LIMITED TO EMPLOYEES OF TDCC AND
AFFILIATES TO WHICH RIGHTS HAVE BEEN EXTENDED PURSUANT TO SECTION 7.15 (AND
THOSE INDEPENDENT CONTRACTORS APPROVED BY SYMYX IN WRITING) WORKING DIRECTLY
WITH A DISCOVERY TOOLS SYSTEM, OR AS PERMITTED UNDER ARTICLE 5 OR SECTION 16.5. 
ADDITIONALLY, FOLLOWING THE PROGRAM TERM, OR AT ANYTIME WHEN SYMYX IS UNWILLING
OR UNABLE TO PROVIDE TECHNICAL SUPPORT TO TDCC FOR ITS OPERATION OF THE SYSTEM,
TDCC MAY PROVIDE ACCESS TO A DISCOVERY TOOLS SYSTEM IN CONFIDENCE TO ONE OR MORE
THIRD PARTIES THAT TDCC MAY RETAIN TO PROVIDE SUCH TECHNICAL SUPPORT.

 

Confidential

 

34

--------------------------------------------------------------------------------


 


7.15                           RIGHT TO EXTEND LICENSES TO AFFILIATES.  TDCC
SHALL HAVE THE RIGHT TO EXTEND THE LICENSES AND RIGHTS SET FORTH IN THIS
ARTICLE 7 TO ANY OF ITS AFFILIATES (BUT SUCH AFFILIATES SHALL HAVE NO RIGHT TO
GRANT ANY FURTHER EXTENSIONS) CONSISTENT WITH THE PROVISIONS OF SECTION 1.47 IF
SUCH AFFILIATE IS SUBSTITUTED FOR TDCC IN SUCH DEFINITION, PROVIDED THAT TDCC
SHALL NOT THEN BE IN DEFAULT WITH RESPECT TO ANY OF ITS OBLIGATIONS TO SYMYX
UNDER THIS ARTICLE 7 OR SECTION 8.3.  ANY SUCH EXTENSION SHALL BE IN WRITING AND
SHALL BE ACCEPTED IN WRITING BY SUCH AFFILIATE.  A COPY OF SUCH WRITING SHALL BE
PROVIDED TO SYMYX UPON REQUEST.  ALL OF THE RESTRICTIONS SET FORTH IN THIS
AGREEMENT WITH RESPECT TO THE DISCOVERY TOOLS SYSTEMS SHALL APPLY TO SUCH
AFFILIATE TO THE SAME EXTENT AS THEY APPLY TO TDCC AND THE OPERATIONS OF SUCH
AFFILIATE SHALL BE DEEMED TO BE THE OPERATIONS OF TDCC FOR PURPOSES OF THIS
AGREEMENT ONLY.  TDCC SHALL ACCOUNT THEREFORE AND BE PRIMARILY RESPONSIBLE FOR
THE PERFORMANCE BY SUCH AFFILIATE OF ALL OF ITS OBLIGATIONS HEREUNDER, IF THE
AFFILIATE IS NOT IN COMPLIANCE. A LICENSE EXTENDED UNDER THIS SECTION SHALL
TERMINATE FOR A GIVEN ENTITY AT THE TIME SUCH ENTITY CEASES TO BE AN AFFILIATE
IF NOT EXPIRING OR TERMINATED SOONER UNDER THE TERMS OF THIS AGREEMENT, EXCEPT
AS PROVIDED IN SECTION 16.5.


 


7.16                           COMMITTEES.  A MANUFACTURING AND OPERATING
COMMITTEE SHALL BE FORMED TO OVERSEE AND MONITOR THE MANUFACTURE AND VALIDATION
OF EACH DISCOVERY TOOL SYSTEM AND THE IMPLEMENTATION OF THIS AGREEMENT (A “TOOLS
COMMITTEE”).  EACH TOOLS COMMITTEE SHALL HAVE AT LEAST *, BUT NO MORE THAN *,
MEMBERS AND SHALL BE COMPRISED OF AN EQUAL NUMBER OF REPRESENTATIVES DESIGNATED
BY SYMYX DTOOLS AND DESIGNATED BY TDCC.  SYMYX DTOOLS AND TDCC MAY REPLACE THEIR
RESPECTIVE TOOLS COMMITTEE REPRESENTATIVES AT ANY TIME, UPON WRITTEN NOTICE TO
THE OTHER PARTY.  EACH TOOLS COMMITTEE SHALL BE RESPONSIBLE TO OVERSEE AND
MONITOR MATERIAL ASPECTS OF SYMYX DTOOLS’ ASSEMBLY AND MANUFACTURE OF A
DISCOVERY TOOLS SYSTEM AND ISSUES PERTAINING TO COST ESTIMATES AND OVERRUNS AS
SET FORTH IN SECTION 7.3 AND TOOLS PRICE IN SECTION 7.5; REVIEW CONFORMANCE OF
THE DISCOVERY TOOLS SYSTEM TO THE CORRESPONDING SPECIFICATIONS; REVIEW AND
COORDINATE DELIVERY SCHEDULING; COORDINATE AND FACILITATE PURCHASE AND SUPPLY OF
CONSUMABLES; AND OTHERWISE FACILITATE AN EFFECTIVE FLOW OF INFORMATION BETWEEN
TDCC AND SYMYX DTOOLS IN RESPECT OF EACH DISCOVERY TOOLS SYSTEM AND ITS
MANUFACTURE, DELIVERY, OPERATION, MAINTENANCE AND REPAIR.


 


7.17                           RESULTS OF RESEARCH.  TDCC AND ITS AFFILIATES TO
WHOM RIGHTS ARE EXTENDED PURSUANT TO SECTION 7.15 AND SUCCESSORS UNDER
SECTION 16.5 SHALL HAVE THE RIGHT DURING THE PROGRAM TERM AND THEREAFTER TO SELL
OR OTHERWISE TRANSFER TO THIRD PARTIES PRODUCTS RESULTING FROM CONDUCTING
RESEARCH USING DISCOVERY TOOLS PURCHASED AND LICENSED PURSUANT TO THIS ARTICLE 7
AND TO LICENSE TECHNOLOGY RESULTING FROM CONDUCTING RESEARCH PURSUANT TO THE
LICENSE PROVIDED IN THIS ARTICLE 7 WITHOUT ADDITIONAL CONSIDERATION DUE SYMYX,
EXCEPT FOR ROYALTIES OTHERWISE DUE IF THE UNDERLYING PRODUCT WAS SUBJECT TO
ROYALTY PROVISIONS UNDER THIS AGREEMENT OR THE CRLA.  RESEARCH INDEPENDENT OF
THE RESEARCH PROGRAM CONDUCTED BY TDCC AND ITS AFFILIATES TO WHOM RIGHTS ARE
EXTENDED PURSUANT TO SECTION 7.15 USING DISCOVERY TOOLS PURCHASED AND LICENSED
PURSUANT TO THIS ARTICLE 7 WILL NOT RESULT IN PROGRAM TECHNOLOGY.


 


7.18                           INDEMNIFICATION AGAINST CLAIMS OF INFRINGEMENT.
 IN THE EVENT ANY CLAIM, ACTION, SUIT OR PROCEEDING IS BROUGHT IN * AGAINST TDCC
CLAIMING THAT A DISCOVERY TOOLS SYSTEM OR ANY COMPONENT THEREOF INFRINGES A
CLAIM OF A THIRD PARTY’S * PATENT OR * COPYRIGHT OR MISAPPROPRIATES A

 

Confidential

 

35

--------------------------------------------------------------------------------


 


TRADE SECRET RIGHT, SYMYX SHALL DEFEND THE SAME AT ITS EXPENSE AND PAY ANY
COSTS, DAMAGES AND ATTORNEY FEES FINALLY AWARDED OR NEGOTIATED AS A RESULT OF
SETTLEMENT OR JUDGMENT AGAINST TDCC, PROVIDED THAT TDCC GIVES SYMYX PROMPT
WRITTEN NOTICE WITHIN * OF SUCH CLAIM AGAINST IT AND COOPERATES REASONABLY WITH
SYMYX IN PROVIDING ALL AUTHORITY, INFORMATION AND REASONABLE ASSISTANCE TO
ENABLE SYMYX AT ITS OPTION TO SETTLE OR DEFEND SUCH CLAIM.  ANY SETTLEMENT THAT
* SHALL REQUIRE PRIOR WRITTEN CONSENT FROM TDCC, WHICH SHALL NOT BE UNREASONABLY
WITHHELD. SYMYX SHALL HAVE NO LIABILITY FOR ANY CLAIM HEREUNDER BASED ON THE
INCORPORATION INTO A DISCOVERY TOOLS SYSTEM OF ANY TDCC IMPROVEMENT OR ANY OTHER
HARDWARE OR SOFTWARE IF SUCH CLAIM WOULD HAVE BEEN AVOIDED HAD SUCH TDCC
IMPROVEMENT OR OTHER HARDWARE OR SOFTWARE NOT BEEN INCORPORATED INTO THE
DISCOVERY TOOLS SYSTEM.  IN THE EVENT ANY SUCH LEGAL PROCEEDING IS BROUGHT,
SYMYX MAY, AT ITS OPTION AND EXPENSE, REPLACE OR MODIFY THE DISCOVERY TOOLS
SYSTEM OR PARTS THEREOF TO RENDER IT NON-INFRINGING, OR PROCURE FOR TDCC THE
RIGHT TO CONTINUE USING THE DISCOVERY TOOLS SYSTEM, PROVIDED IN EACH CASE *. 
THE FOREGOING PROVISIONS OF THIS SECTION 7.18 STATE THE ENTIRE LIABILITY AND
OBLIGATIONS OF THE PARTIES WITH RESPECT TO ANY ALLEGED OR ACTUAL INFRINGEMENT OR
MISAPPROPRIATION OF PATENTS, COPYRIGHTS, MASK WORK RIGHTS, TRADE SECRETS,
TRADEMARKS OR OTHER INTELLECTUAL PROPERTY RIGHTS BY A DISCOVERY TOOLS SYSTEM OR
ANY PART THEREOF DELIVERED TO TDCC.   SYMYX’S LIABILITY UNDER ANY CAUSE OF
ACTION ARISING UNDER THIS SECTION IS LIMITED TO * WITH RESPECT TO THE PARTICULAR
DISCOVERY TOOLS SYSTEM OR SYSTEMS SUBJECT TO SUCH CAUSE OF ACTION.


 


7.19                           TECHNICAL SUPPORT OUTSIDE OF WARRANTY.  SYMYX
WILL, AT TDCC’S REQUEST, NEGOTIATE IN GOOD FAITH TO PROVIDE TO TDCC TECHNICAL
AND MAINTENANCE SUPPORT FOR DISCOVERY TOOLS SYSTEMS AFTER THE WARRANTY PERIOD ON
TERMS COMPETITIVE WITH THOSE OFFERED TO THIRD PARTIES, INCLUDING PHONE SUPPORT,
MAINTENANCE SERVICES AND THE ABILITY TO PARTICIPATE IN USER GROUPS.  SYMYX WILL
TAKE REASONABLE STEPS TO FACILITATE THE ORGANIZATION AND OPERATION OF USER
GROUPS (RENAISSANCE USER GROUPS FOR ALL INTERESTED SYMYX CUSTOMERS CONSISTENT
WITH SYMYX’S PRACTICES AS OF THE EFFECTIVE DATE), IF TDCC REQUESTS.  SYMYX’S
CURRENT RATE AS OF THE EXECUTION OF THIS AGREEMENT FOR OUT OF WARRANTY SERVICE
IS .  SYMYX WILL FROM TIME TO TIME PROVIDE TDCC WITH UPDATED INFORMATION WITH
RESPECT TO SYMYX’S CURRENT POLICIES AND RATES FOR SUCH SERVICE.  SYMYX WILL USE
COMMERCIALLY REASONABLE EFFORTS TO RESPOND WITHIN  IN THE EVENT OF A “CRITICAL”
SUPPORT REQUEST FROM TDCC.  A “CRITICAL” PROBLEM IS ONE RENDERING A SYSTEM
INOPERABLE, WITH SIGNIFICANT BUSINESS IMPACT TO TDCC AND NO VIABLE WORKAROUND,
WHERE TDCC REQUIRES AN IMMEDIATE FIX OR WORKAROUND IN ORDER TO RESUME OPERATION
OF THE DISCOVERY TOOLS SYSTEM.


 


7.20                           DISPOSAL OF DISCOVERY TOOLS SYSTEMS.  IF A
DISCOVERY TOOLS SYSTEM IS NO LONGER REQUIRED BY TDCC OR AN AFFILIATE, TDCC SHALL
NOTIFY SYMYX, AND IF SYMYX SO ELECTS, SYMYX MAY PURCHASE SUCH DISCOVERY TOOLS
SYSTEM FROM TDCC AT *.  IN THE EVENT SYMYX DOES NOT ELECT TO PURCHASE SUCH
DISCOVERY TOOLS SYSTEM FROM TDCC, TDCC MAY SELL THE DISCOVERY TOOLS SYSTEM TO A
THIRD PARTY AT *, WITH THE PRIOR CONSENT OF SYMYX, SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD.  IF SYMYX IS NOTIFIED BY TDCC OF A PROPOSED SALE OF A
PARTICULAR DISCOVERY TOOLS SYSTEM, SYMYX SHALL NOTIFY TDCC WITHIN * WHETHER OR
NOT IT WILL CONSENT TO SUCH SALE.    TDCC ALSO MAY PURSUE EITHER A DONATION OR
SALE FOR SALVAGE OF THE DISCOVERY TOOLS SYSTEM ON TERMS THAT PROTECT SYMYX
CONFIDENTIAL

 

Confidential

 

36

--------------------------------------------------------------------------------


 


INFORMATION WHILE PROVIDING FAIR RETURN FOR TDCC, WITH THE PRIOR CONSENT OF
SYMYX, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD.  IF SYMYX IS NOTIFIED BY
TDCC OF A PROPOSED DONATION OR SALE FOR SALVAGE OF A PARTICULAR DISCOVERY TOOLS
SYSTEM, SYMYX SHALL NOTIFY TDCC WITHIN * DAYS WHETHER OR NOT IT WILL CONSENT TO
SUCH DONATION OR SALE FOR SALVAGE.  ANY DISAGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE UNREASONABLENESS OF A FAILURE TO CONSENT UNDER THIS SECTION 7.20
SHALL BE RESOLVED PURSUANT TO SECTION 16.18.


 


ARTICLE 8
PAYMENTS

 


8.1                                 RESEARCH PROGRAM FUNDING. TDCC SHALL PAY
SYMYX TECH FOR FTE TIME SPENT ON RESEARCH PROGRAM AT A RATE PER FTE OF * PER
YEAR DURING THE PROGRAM TERM, ADJUSTED PURSUANT TO SECTION 8.7.  PAYMENT SHALL
BE MADE IN EACH QUARTER ACCORDING TO THE STAFFING FOR THE QUARTER AS SET FORTH
IN SECTION 2.1.1(B), AT THE FUNDING RATE SET FORTH ABOVE. IN THE EVENT ACTUAL
STAFFING FOR A PARTICULAR QUARTER DOES NOT EQUAL THE STAFFING AS PAID,
APPROPRIATE ADJUSTMENTS SHALL BE MADE AS PART OF THE SUBSEQUENT QUARTER’S
INVOICE.


 


8.2                                 SOFTWARE SUPPORT, INTEGRATION AND
IMPLEMENTATION.  TDCC SHALL PAY SYMYX DTOOLS FOR FTE TIME SPENT BY THE
INFORMATICS FTES DESCRIBED IN SECTION 5.1 AT A RATE PER FTE OF * PER YEAR DURING
THE PROGRAM TERM, ADJUSTED PURSUANT TO SECTION 8.7.  PAYMENT SHALL BE MADE IN
EACH QUARTER ACCORDING TO THE STAFFING FOR THE QUARTER AS SET FORTH IN
SECTION 5.1, AT THE FUNDING RATE SET FORTH ABOVE.  IN THE EVENT ACTUAL STAFFING
FOR A PARTICULAR QUARTER DOES NOT EQUAL THE STAFFING AS PAID, APPROPRIATE
ADJUSTMENTS SHALL BE MADE AS PART OF THE SUBSEQUENT QUARTER’S INVOICE.  IT IS
UNDERSTOOD THAT TDCC SHALL NOT PAY THE INFORMATICS FTES FOR ANY TIME SPENT ON
PREPARING OR DELIVERING DOCUMENTATION WITH RESPECT TO SYMYX’S STANDARD SOFTWARE
PRODUCTS, AS CONSIDERATION FOR SAME IS INCLUDED IN THE PAYMENTS SET FORTH IN
SECTION 8.4, PROVIDED THAT TDCC SHALL PAY THE INFORMATICS FTES FOR TIME SPENT ON
PREPARING OR DELIVERING DOCUMENTATION WITH RESPECT TO SOFTWARE CUSTOMIZED FOR
TDCC.  *


 


8.3                                 DISCOVERY TOOLS.  TDCC WILL MAKE PAYMENTS TO
SYMYX DTOOLS FOR DISCOVERY TOOLS SYSTEMS PURCHASED AS SET FORTH IN ARTICLE 7,
WITH * OF THE ANTICIPATED TOOLS PRICE DUE WITHIN * AFTER EXECUTION OF A
DEFINITIVE AGREEMENT FOR A PARTICULAR DISCOVERY TOOLS SYSTEM AS DESCRIBED IN
SECTION 7.3, AND THE REMAINDER OF THE ACTUAL TOOLS PRICE DUE WITHIN * AFTER THE
DELIVERY AND VALIDATION OF SUCH DISCOVERY TOOLS SYSTEM AS DESCRIBED IN
SECTION 7.3, UNLESS OTHERWISE AGREED.


 


8.4                                 SOFTWARE LICENSE FEES.  IN CONSIDERATION FOR
THE SOFTWARE LICENSES AS SET FORTH IN ARTICLE 5, TDCC SHALL PAY TO SYMYX DTOOLS
AN ANNUAL SOFTWARE LICENSE FEE IN THE AMOUNT OF * DURING THE PROGRAM TERM AND
SOFTWARE EXTENSION TERM, IF ANY, AND OTHER PAYMENTS, IF ANY, AS SET FORTH IN
SECTION 5.11.  SUCH ANNUAL PAYMENTS SHALL BE DUE AND PAYABLE IN EQUAL QUARTERLY
INSTALLMENTS.


 


8.5                                 TECHNOLOGY LICENSE AND TRANSFER ALLIANCE
PAYMENTS.  * TDCC SHALL PAY TO SYMYX TECH AN ANNUAL TECHNOLOGY LICENSE AND
TRANSFER ALLIANCE PAYMENT IN THE AMOUNT OF * EACH YEAR DURING THE PROGRAM TERM. 
SUCH ANNUAL PAYMENTS SHALL BE DUE AND PAYABLE IN EQUAL QUARTERLY INSTALLMENTS.

 

Confidential

 

37

--------------------------------------------------------------------------------


 


8.6                                 QUARTERLY PAYMENTS.  THE AMOUNTS SET FORTH
IN SECTIONS 8.1, 8.2, 8.4 AND 8.5 SHALL BE PAID IN QUARTERLY INSTALLMENTS DURING
EACH YEAR OF THE RESEARCH PROGRAM, BEGINNING ON * AND EACH THREE MONTHS
THEREAFTER.  ALL SUCH PAYMENTS ARE NONREFUNDABLE AND NONCREDITABLE, EXCEPT AS
PROVIDED IN ARTICLE 15.  SYMYX SHALL PROVIDE INVOICES TO TDCC THIRTY (30) DAYS
IN ADVANCE OF THE DATE A PAYMENT IS DUE.  EACH INVOICE SHALL PROVIDE REASONABLE
SUPPORTING DOCUMENTATION CONSISTENT WITH THE TERMS OF THIS AGREEMENT WITH THE
DETAILS THAT TDCC REQUIRES TO AUTHORIZE SUCH PAYMENTS CONSISTENT WITH ITS
BUSINESS PRACTICES.


 


8.7                                 FTE RATE ADJUSTMENTS.  THE FTE RATES SET
FORTH IN SECTIONS 8.1 AND 8.2 SHALL BE SUBJECT TO ADJUSTMENT AS FOLLOWS:  *.


 


8.8                                 *


 


8.9                                 PROGRAM RECORDS.  SYMYX SHALL KEEP COMPLETE,
TRUE AND ACCURATE BOOKS OF ACCOUNT AND RECORDS SUFFICIENT TO DETERMINE THE
NUMBER/HOURS OF FTE’S UTILIZED IN EACH QUARTER DURING THE PROGRAM TERM IN
CONNECTION WITH THE PERFORMANCE OF THE RESEARCH PROGRAM, THE SOFTWARE DEPLOYMENT
AND THE EFFORT TO CONSTRUCT AND DELIVER DISCOVERY TOOLS HEREUNDER.  SYMYX SHALL
ALSO MAKE AVAILABLE OTHER BOOKS AND RECORDS AS MAY BE NECESSARY TO CONFIRM *. 
SUCH BOOKS AND RECORDS SHALL BE KEPT AT THE PRINCIPAL PLACE OF BUSINESS OF SYMYX
FOR AT LEAST * FOLLOWING THE END OF THE CALENDAR YEAR QUARTER TO WHICH THEY
PERTAIN.  SUCH RECORDS WILL BE OPEN FOR INSPECTION DURING NORMAL BUSINESS HOURS
UPON * PRIOR NOTICE DURING SUCH * PERIOD, BY AN INDEPENDENT AUDITOR OF TDCC, FOR
THE PURPOSE OF VERIFYING THE NUMBER OF SYMYX FTE’S USED IN THE RESEARCH PROGRAM,
THE SOFTWARE DEPLOYMENT AND THE EFFORT TO CONSTRUCT AND DELIVER DISCOVERY TOOLS
HEREUNDER DURING THE PROGRAM TERM AS WELL AS OTHER INFORMATION RELEVANT TO
DETERMINATION OF *.  SUCH INSPECTIONS MAY BE MADE NO MORE THAN ONCE EACH
CALENDAR YEAR, AT REASONABLE TIMES MUTUALLY AGREED BY SYMYX AND TDCC.  IT IS
UNDERSTOOD AND AGREED THAT TDCC’S AUDITOR WILL BE OBLIGED TO EXECUTE A
REASONABLE CONFIDENTIALITY AGREEMENT PRIOR TO COMMENCING ANY SUCH INSPECTION.  
INSPECTIONS CONDUCTED UNDER THIS SECTION 8.9 SHALL BE AT THE EXPENSE OF TDCC,
UNLESS A VARIATION OR ERROR PRODUCING AN INCREASE IN THE PAYMENT DUE EXCEEDING
THE * FOR ANY PERIOD COVERED BY THE INSPECTION IS ESTABLISHED IN THE COURSE OF
ANY SUCH INSPECTION, WHEREUPON ALL REASONABLE COSTS RELATING TO THE INSPECTION
FOR SUCH PERIOD AND ANY UNPAID AMOUNTS THAT ARE DISCOVERED WILL BE PAID PROMPTLY
BY SYMYX TOGETHER WITH INTEREST THEREON FROM THE DATE SUCH PAYMENTS WERE DUE AT
THE LESSER OF (I)  OR (II) THE MAXIMUM RATE PERMITTED BY LAW.


 


8.10                           ROYALTIES.  TDCC SHALL PAY TO SYMYX TECH (A) A
ROYALTY ON NET SALES OF PRODUCTS BY TDCC AND ITS AFFILIATES AND TDCC JOINT
VENTURES AS SET FORTH IN EXHIBIT J, AND (B) A SHARE OF ANY PAYMENTS FROM
SUBLICENSEES AS SET FORTH IN EXHIBIT J.


 


8.11                           PAYMENTS IN LIEU OF ROYALTIES.  ROYALTIES DUE ON
NET SALES OF PRODUCTS OR CLASSES OF PRODUCTS MAY BE BURDENSOME TO CALCULATE AND
REPORT.  TDCC AND SYMYX TECH IN SUCH CASES WILL SEEK TO NEGOTIATE AN ALTERNATIVE
BASIS FOR CALCULATION OF CONSIDERATION PAYABLE IN LIEU OF RUNNING ROYALTIES ON
SUCH CLASSES OF PRODUCTS, WHICH BOTH PARTIES DEEM WILL RESULT IN A PAYMENT TO
SYMYX TECH OF AN AMOUNT COMMENSURATE WITH THE ROYALTIES OTHERWISE PAYABLE UNDER
SECTION 8.10.

 

Confidential

 

38

--------------------------------------------------------------------------------


 


8.12                           THIRD PARTY ROYALTIES.  SYMYX SHALL NOT BE
RESPONSIBLE FOR PAYMENTS DUE TO THIRD PARTIES FOR THE MANUFACTURE, SALE, OR USE
OF PRODUCTS BY TDCC OR ITS AFFILIATES OR SUBLICENSEES, UNLESS SYMYX HAS ENTERED
INTO A SPECIFIC WRITTEN CONTRACT TO PAY SAME.


 


8.13                           CONVENIENCE OF THE PARTIES.  THE PARTIES
ACKNOWLEDGE THAT SYMYX MAY NOT OWN OR CONTROL PATENT APPLICATIONS OR PATENTS
COVERING THE MANUFACTURE, SALE OR USE OF A PARTICULAR PRODUCT; HOWEVER, THAT
PARTIES AGREE THAT SUBSTANTIAL VALUE IS EXPECTED TO BE CONTRIBUTED BY SYMYX IN
ACCELERATED IDENTIFICATION, TIME TO MARKET, ENHANCED PROBABILITY OF SUCCESS, AND
THE POTENTIAL FOR MULTIPLE LEADS AND, FOR THE CONVENIENCE OF THE PARTIES, TDCC
AGREES TO PAY ROYALTIES AS SPECIFIED HEREIN DURING THE APPLICABLE ROYALTY
PERIOD, REGARDLESS OF WHETHER A PRODUCT IS COVERED BY A PATENT APPLICATION OR
PATENT OWNED OR CONTROLLED BY SYMYX.


 

Article 9
PAYMENTS; BOOKS AND RECORDS


 


9.1                                 ROYALTY REPORTS AND PAYMENTS.  EXCEPT AS
OTHERWISE PROVIDED IN EXHIBIT J, AFTER THE FIRST COMMERCIAL SALE OF A PRODUCT ON
WHICH ROYALTIES ARE PAYABLE BY TDCC OR ITS AFFILIATES HEREUNDER, TDCC SHALL MAKE
QUARTERLY WRITTEN REPORTS TO SYMYX TECH WITHIN * AFTER THE END OF EACH CALENDAR
YEAR QUARTER, STATING IN EACH SUCH REPORT, SEPARATELY FOR TDCC AND EACH
AFFILIATE, THE NUMBER, DESCRIPTION, AND AGGREGATE NET SALES, OF EACH PRODUCT OR
CLASS OF PRODUCTS SOLD DURING THE CALENDAR YEAR QUARTER UPON WHICH A ROYALTY IS
PAYABLE UNDER SECTION 8.10.  CONCURRENTLY WITH THE MAKING OF SUCH REPORTS, TDCC
SHALL PAY TO SYMYX TECH ALL ROYALTIES DUE IN RESPECT OF SUCH NET SALES AT THE
RATE DETERMINED IN ACCORDANCE WITH SECTION 8.10.


 


9.2                                 PAYMENT METHOD.  ALL PAYMENTS DUE SYMYX
UNDER THIS AGREEMENT SHALL BE MADE BY BANK WIRE TRANSFER IN IMMEDIATELY
AVAILABLE FUNDS TO A BANK ACCOUNT DESIGNATED BY SYMYX TECH OR SYMYX DTOOLS.  ALL
PAYMENTS HEREUNDER SHALL BE MADE IN U.S. DOLLARS.  ALL PAYMENTS DUE TDCC UNDER
THIS AGREEMENT SHALL BE MADE BY BANK WIRE TRANSFER IN IMMEDIATELY AVAILABLE
FUNDS TO A BANK ACCOUNT DESIGNATED BY TDCC.  ANY PAYMENTS THAT ARE NOT PAID BY
THE END OF THE CALENDAR QUARTER WHEN SUCH PAYMENTS ARE DUE UNDER THIS AGREEMENT
SHALL BEAR INTEREST AT THE LESSER OF (I) * OR (II) THE MAXIMUM RATE PERMITTED BY
LAW, IN EACH CASE CALCULATED ON THE NUMBER OF DAYS SUCH PAYMENT IS DELINQUENT. 
NOTHING IN THIS SECTION 9.2 SHALL PREJUDICE ANY OTHER RIGHTS OR REMEDIES
AVAILABLE TO EITHER PARTY HEREUNDER OR AT LAW OR EQUITY.


 


9.3                                 PLACE OF ROYALTY PAYMENT AND CURRENCY
CONVERSIONS.  ROYALTIES SHALL BE DEEMED PAYABLE BY THE ENTITY MAKING THE NET
SALES OF THE PRODUCT FROM THE COUNTRY IN WHICH EARNED IN LOCAL CURRENCY AND
SUBJECT TO FOREIGN EXCHANGE REGULATIONS THEN PREVAILING.  ROYALTY PAYMENTS TO
SYMYX TECH SHALL BE MADE IN UNITED STATES DOLLARS TO THE EXTENT THAT FREE
CONVERSION TO UNITED STATES DOLLARS IS PERMITTED.  ANY SUCH CONVERSION TO U.S.
DOLLARS FROM THE CURRENCY IN THE COUNTRY WHERE SUCH NET SALES OCCURS SHALL BE
MADE USING THE EXCHANGE RATE FOR CONVERSION OF THE FOREIGN CURRENCY INTO U.S.
DOLLARS EMPLOYED BY TDCC IN THE NORMAL COURSE OF ITS BUSINESS FOR OTHER
COMMERCIAL TRANSACTIONS ON THE LAST BUSINESS DAY OF THE CALENDAR YEAR QUARTER TO
WHICH SUCH PAYMENT PERTAINS.  IF, DUE TO RESTRICTIONS OR PROHIBITIONS IMPOSED BY
NATIONAL OR INTERNATIONAL AUTHORITY, PAYMENTS CANNOT BE MADE AS AFORESAID, THE
PARTIES SHALL CONSULT WITH A VIEW TO FINDING A PROMPT AND ACCEPTABLE SOLUTION. 
IF

 

Confidential

 

39

--------------------------------------------------------------------------------


 


SUCH ROYALTIES DUE SYMYX TECH IN ANY COUNTRY CANNOT BE REMITTED TO SYMYX TECH
WITHIN * AFTER THE END OF THE CALENDAR YEAR QUARTER DURING WHICH THEY ARE
EARNED, THEN TDCC OR ITS AFFILIATE SHALL UPON REQUEST OF SYMYX TECH DEPOSIT THE
FULL AMOUNT OF SUCH UNPAID ROYALTIES IN A BANK ACCOUNT IN SUCH COUNTRY IN THE
NAME OF SYMYX TECH, PROVIDED THAT IF, DUE TO RESTRICTIONS OR PROHIBITIONS
IMPOSED BY NATIONAL OR INTERNATIONAL AUTHORITY, TDCC HAS NOT RECEIVED PAYMENT
FOR THE PRODUCTS GENERATING THE ROYALTY PAYMENT OBLIGATION, THE PARTIES SHALL
CONSULT WITH A VIEW TO FINDING A TIMELY AND ACCEPTABLE SOLUTION.


 


9.4                                 RECORDS; INSPECTION.  TDCC AND ITS
AFFILIATES AND SYMYX SHALL KEEP COMPLETE, TRUE AND ACCURATE BOOKS OF ACCOUNT AND
RECORDS FOR THE PURPOSE OF DETERMINING THE ROYALTY AMOUNTS (AND REVENUES
RECEIVED FROM SUBLICENSEES) WHICH ARE PAYABLE BY THE PARTY UNDER THIS
AGREEMENT.  SUCH BOOKS AND RECORDS SHALL BE KEPT AT A PRINCIPAL PLACE OF
BUSINESS OF SUCH PARTY, AS THE CASE MAY BE, FOR AT LEAST * FOLLOWING THE END OF
THE CALENDAR YEAR QUARTER TO WHICH THEY PERTAIN.  SUCH RECORDS WILL BE OPEN FOR
INSPECTION DURING SUCH * PERIOD BY A PUBLIC ACCOUNTING FIRM TO WHOM THE PARTY
HAVING THE BOOKS AND RECORDS HAS NO REASONABLE OBJECTION, SOLELY FOR THE PURPOSE
OF VERIFYING ROYALTY REPORTS PROVIDED PURSUANT TO SECTION 9.1.  SUCH INSPECTIONS
MAY BE MADE NO MORE THAN ONCE EACH CALENDAR YEAR, AT REASONABLE TIMES AND ON
REASONABLE NOTICE.  INSPECTIONS CONDUCTED UNDER THIS SECTION 9.4 SHALL BE AT THE
EXPENSE OF PARTY INITIATING THE AUDIT, UNLESS A VARIATION OR ERROR PRODUCING AN
INCREASE IN THE PAYMENT DUE EXCEEDING * OF THE AMOUNT STATED FOR ANY PERIOD
COVERED BY THE INSPECTION IS ESTABLISHED IN THE COURSE OF ANY SUCH INSPECTION,
WHEREUPON ALL REASONABLE COSTS RELATING TO THE INSPECTION FOR SUCH PERIOD AND
ANY UNPAID AMOUNTS THAT ARE DISCOVERED WILL BE PAID PROMPTLY BY THE PARTY
AUDITED TOGETHER WITH INTEREST THEREON FROM THE DATE SUCH PAYMENTS WERE DUE AT
THE LESSER OF (I) * OR (II) THE MAXIMUM RATE PERMITTED BY LAW. THE PUBLIC
ACCOUNTING FIRM EMPLOYEES SHALL SIGN A REASONABLE CONFIDENTIALITY AGREEMENT AS A
CONDITION PRECEDENT TO THEIR INSPECTION, AND SHALL REPORT TO THE PARTY
INITIATING THE AUDIT ONLY THAT INFORMATION WHICH WOULD BE CONTAINED IN A
PROPERLY PREPARED ROYALTY REPORT. THE PARTY INITIATING THE AUDIT SHALL HOLD IN
STRICT CONFIDENCE ALL INFORMATION RECEIVED CONCERNING ROYALTY PAYMENTS AND
REPORTS, AND ALL INFORMATION LEARNED IN THE COURSE OF ANY AUDIT OR INSPECTION,
EXCEPT TO THE EXTENT NECESSARY TO REVEAL SUCH INFORMATION IN ORDER TO ENFORCE
ITS RIGHTS UNDER THIS AGREEMENT OR IF DISCLOSURE IS REQUIRED BY LAW.


 


9.5                                 TAX MATTERS.  ALL ROYALTY AMOUNTS AND OTHER
PAYMENTS REQUIRED TO BE PAID TO A PARTY PURSUANT TO THIS AGREEMENT MAY BE PAID
WITH DEDUCTION FOR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES (OTHER THAN TAXES
IMPOSED ON OR MEASURED BY NET INCOME) OR SIMILAR GOVERNMENTAL CHARGE IMPOSED BY
APPLICABLE LAW (“WITHHOLDING TAXES”).  ANY WITHHOLDING TAXES WILL BE PAID TO THE
PROPER TAX AUTHORITIES AND RECEIPTS FOR SUCH PAYMENT OR OTHER PROOF OF PAYMENT
WILL BE MADE AVAILABLE BY THE PAYING PARTY TO THE OTHER PARTY.  THE PARTIES WILL
EXERCISE DILIGENT EFFORTS TO ENSURE THAT ANY WITHHOLDING TAXES IMPOSED ARE
REDUCED AS FAR AS POSSIBLE UNDER PROVISIONS OF ANY TREATIES APPLICABLE.


 


ARTICLE 10
INTELLECTUAL PROPERTY


 


10.1                           OWNERSHIP.  TDCC SHALL OWN ANY INVENTIONS OR
DISCOVERIES CONCEIVED AND REDUCED TO PRACTICE AND OTHER INTELLECTUAL PROPERTY
OTHERWISE DEVELOPED SOLELY BY PERSONNEL OF TDCC OR

 

Confidential

 

40

--------------------------------------------------------------------------------


 


TDCC’S AFFILIATES IN THE COURSE OF THE RESEARCH PROGRAM AND SHALL ALSO OWN
INVENTIONS AND DISCOVERIES FULLY CONCEIVED (WITH SUFFICIENT SPECIFICITY THAT IT
CAN BE REDUCED TO PRACTICE WITHOUT EFFORTS BEYOND THOSE EFFORTS THAT ONE SKILLED
ON THE ART WOULD REASONABLY EMPLOY) BY PERSONNEL OF TDCC OR TDCC’S AFFILIATES
AND REDUCED TO PRACTICE IN THE COURSE OF THE RESEARCH PROGRAM BY SYMYX AND TDCC
CONSISTENT WITH SUCH CONCEPTION, WHICH PERTAIN TO PRODUCTS (COLLECTIVELY, “TDCC
INVENTIONS”).  SYMYX SHALL OWN ANY INVENTIONS OR DISCOVERIES CONCEIVED AND
REDUCED TO PRACTICE AND OTHER INTELLECTUAL PROPERTY OTHERWISE DEVELOPED SOLELY
BY SYMYX PERSONNEL IN THE COURSE OF THE RESEARCH PROGRAM (“SYMYX INVENTIONS”). 
EXCEPT AS PROVIDED ABOVE, TDCC AND SYMYX SHALL JOINTLY OWN ANY INVENTIONS OR
DISCOVERIES CONCEIVED AND/OR REDUCED TO PRACTICE IN THE COURSE OF THE RESEARCH
PROGRAM WHERE PERSONNEL OF SYMYX AND OF TDCC HAVE EACH MADE INVENTIVE
CONTRIBUTIONS TO SUCH INVENTIONS WHICH WOULD RESULT IN THEM BEING DETERMINED TO
BE JOINT INVENTORS IN ACCORDANCE WITH UNITED STATES PATENT LAW (“JOINT
INVENTIONS”).  PROGRAM KNOW-HOW WHICH IS JOINTLY DEVELOPED BUT IS NOT DEEMED TO
BE PATENTABLE WILL BE JOINTLY OWNED.  FOR PURPOSES OF THIS ARTICLE 10, “REDUCED
TO PRACTICE” SHALL BE CONSTRUED TO INCLUDE AN ACTUAL REDUCTION TO PRACTICE OR A
CONSTRUCTIVE REDUCTION TO PRACTICE WHERE THE CONCEPT IS DEFINED IN SUFFICIENT
DETAIL THAT IT MAY HAVE BEEN REDUCED TO PRACTICE BY ONE SKILLED IN THE ART
WITHOUT EXCESSIVE EFFORTS BEYOND THOSE EFFORTS THAT ONE SKILLED IN THE ART WOULD
REASONABLY EMPLOY.


 


10.2                           NOTICE OF INVENTIONS AND ACCESS TO RECORDS OF THE
RESEARCH PROGRAM.  SYMYX AND TDCC SHALL REPORT TO THE RELEVANT RESEARCH
COMMITTEE ALL INVENTIONS RELATING TO LEAD COMPOUNDS, DERIVATIVE COMPOUNDS, OR
PROGRAM TECHNOLOGY MADE IN THE COURSE OF PERFORMING THE RESEARCH PROGRAM. DURING
THE PROGRAM TERM AND FOR * THEREAFTER, EACH OF TDCC AND SYMYX SHALL MAKE
AVAILABLE TO THE OTHER PARTY UPON REQUEST RESEARCH RECORDS PERTAINING TO SUCH
INVENTIONS AS MAY BE REASONABLY REQUIRED TO EXERCISE ANY RIGHTS OF A PARTY
ARISING PURSUANT TO THIS AGREEMENT.  SUCH RECORDS AND THE INFORMATION DISCLOSED
THEREIN SHALL BE DEEMED CONFIDENTIAL INFORMATION OF THE PARTY PROVIDING SUCH
RECORDS FOR INSPECTION SUBJECT TO THE OBLIGATIONS AND CONDITIONS IN ARTICLE 12. 
UPON REQUEST AND TENDER OF PAYMENT FOR THE ACTUAL COST IN PROVIDING COPIES,
SYMYX AND/OR TDCC, AS APPROPRIATE, SHALL PROVIDE TO THE REQUESTING PARTY LEGIBLE
COPIES OF SUCH RECORDS AS ARE REASONABLY REQUIRED.


 


10.3                           JOINTLY OWNED IP.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, BOTH TDCC AND SYMYX MAY USE, SUBLICENSE,
COMMERCIALIZE, OR OTHERWISE EXPLOIT ALL JOINTLY-OWNED PROGRAM TECHNOLOGY WITHOUT
THE CONSENT OF, OR OBLIGATION TO ACCOUNT TO, THE OTHER PARTY.


 


10.4                           SOFTWARE; DISCOVERY TOOLS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, SYMYX SHALL OWN (I) ALL SOFTWARE DEVELOPED IN
CONNECTION WITH THE RESEARCH PROGRAM, THE DEVELOPMENT OF DISCOVERY TOOLS SYSTEM,
OR THE DEPLOYMENT OF THE SOFTWARE HEREUNDER DURING THE PROGRAM TERM, PROVIDED
THAT THE PROVISIONS OF SECTION 5.3 SHALL GOVERN WITH RESPECT TO SOFTWARE
CUSTOMIZATIONS, AND (II) ALL INVENTIONS MADE IN CONNECTION WITH THE DEVELOPMENT,
MANUFACTURE AND CONSTRUCTION OF DISCOVERY TOOLS SYSTEMS HEREUNDER.  IT IS AGREED
THAT (I) AND (II) ABOVE IN THIS SECTION 10.4 SHALL NOT BE PROGRAM TECHNOLOGY. 
THE ABOVE PROVISIONS IN THIS SECTION 10.4 SHALL NOT BE APPLICABLE TO TDCC
IMPROVEMENTS OR INDEPENDENT TDCC RESEARCH.


 

Confidential

 

41

--------------------------------------------------------------------------------


 


10.5                           PATENT PROSECUTION.

 


10.5.1                  SOLELY-OWNED PATENTS.  EACH PARTY WILL BE RESPONSIBLE,
IN ITS DISCRETION AND AT ITS SOLE EXPENSE, FOR PREPARING, FILING, PROSECUTING
AND MAINTAINING PATENT APPLICATIONS AND PATENTS THAT ARE OWNED SOLELY BY THAT
PARTY AS DESCRIBED IN SECTION 10.1 AND 10.4, AND CONDUCTING ANY INTERFERENCES,
RE-EXAMINATIONS, REISSUES, OPPOSITIONS OR REQUESTS FOR PATENT TERM EXTENSION OR
GOVERNMENTAL EQUIVALENTS THERETO.


 


10.5.2                  JOINTLY-OWNED PATENTS.


 

(A)                                  COMBINATORIAL CHEMISTRY.  SYMYX SHALL HAVE
THE SOLE RIGHT, IN ITS DISCRETION AND AT ITS SOLE EXPENSE, TO PREPARE, FILE,
PROSECUTE AND MAINTAIN PATENT APPLICATIONS AND PATENTS RELATING TO JOINT
INVENTIONS OWNED BY TDCC AND SYMYX WHICH CLAIM COMBINATORIAL CHEMISTRY
TECHNOLOGY AND TO CONDUCT ANY INTERFERENCES, RE-EXAMINATIONS, REISSUES,
OPPOSITIONS OR REQUESTS FOR PATENT TERM EXTENSION OR GOVERNMENTAL EQUIVALENTS
THERETO.

 

(B)                                 JOINTLY-OWNED PATENTS RELATED TO FIELDS. 
EXCEPT AS PROVIDED IN SECTION 10.5.2 (A), TDCC SHALL HAVE THE FIRST RIGHT, IN
ITS DISCRETION AND AT ITS SOLE EXPENSE, TO PREPARE, FILE, PROSECUTE AND
MAINTAIN, IN CONSULTATION WITH SYMYX, PATENT APPLICATIONS AND PATENTS RELATING
TO JOINT INVENTIONS WITHIN THE PROGRAM TECHNOLOGY IN THE FIELDS OR PURSUANT TO
SECTION 4.1.2 THAT (I) RELATE TO THE USE OF AGREEMENT COMPOUNDS TO MAKE PRODUCTS
IN ONE OR MORE OF SUCH FIELDS OR PURSUANT TO SECTION 4.1.2, OR (II) RELATE TO
PRODUCTS IN (OR USED IN) ONE OR MORE SUCH FIELDS OR PURSUANT TO SECTION 4.1.2 OR
(III) RELATE TO PROCESSES FOR MAKING PRODUCTS IN ONE OR MORE SUCH FIELDS OR
PURSUANT TO SECTION 4.1.2, IN EACH CASE THAT ARE JOINTLY-OWNED BY TDCC AND
SYMYX, AND TO CONDUCT ANY INTERFERENCES, RE-EXAMINATIONS, REISSUES, OPPOSITIONS
OR REQUESTS FOR PATENT TERM EXTENSION OR GOVERNMENTAL EQUIVALENTS THERETO.  IN
THE EVENT THAT TDCC DOES NOT FILE, PROSECUTE OR MAINTAIN, OR CONDUCT SUCH OTHER
ACTIVITIES DESCRIBED ABOVE, WITH RESPECT TO ANY SUCH PATENT OR PATENT
APPLICATION THAT CLAIMS THE COMPOSITION OR METHOD OF USE OF ANY AGREEMENT
COMPOUND IN THE FIELD OR PURSUANT TO SECTION 4.1.2, SYMYX WILL HAVE THE RIGHT,
IN ITS DISCRETION, TO ASSUME SUCH ACTIVITIES AT ITS OWN EXPENSE.

 

(C)                                  JOINTLY-OWNED PATENTS OUTSIDE OF THE
FIELDS. EXCEPT AS PROVIDED IN SECTION 10.5.2 (A) AND (B), SYMYX SHALL HAVE THE
FIRST RIGHT, IN ITS DISCRETION AND AT ITS SOLE EXPENSE, TO PREPARE, FILE,
PROSECUTE AND MAINTAIN, IN CONSULTATION WITH TDCC, PATENT APPLICATIONS AND
PATENTS RELATING TO JOINT INVENTIONS WITHIN THE PROGRAM TECHNOLOGY THAT ARE
JOINTLY-OWNED BY TDCC AND SYMYX, AND TO CONDUCT ANY INTERFERENCES,
RE-EXAMINATIONS, REISSUES, OPPOSITIONS OR REQUESTS FOR PATENT TERM EXTENSION OR
GOVERNMENTAL EQUIVALENTS THERETO.  IN THE EVENT THAT SYMYX DOES NOT FILE,
PROSECUTE OR MAINTAIN, OR CONDUCT SUCH OTHER ACTIVITIES DESCRIBED ABOVE, WITH
RESPECT TO ANY SUCH PATENT OR PATENT APPLICATION, TDCC WILL HAVE THE RIGHT, IN
ITS DISCRETION, TO ASSUME SUCH ACTIVITIES AT ITS OWN EXPENSE.

 

Confidential

 

42

--------------------------------------------------------------------------------


 


10.6                           COOPERATION IN PATENT FILING.  DURING THE PROGRAM
TERM AND FOR * THEREAFTER, TDCC AND SYMYX SHALL USE REASONABLE EFFORTS TO KEEP
EACH OTHER INFORMED AS TO THE STATUS OF PATENT MATTERS DESCRIBED IN THIS
ARTICLE 10 (OTHER THAN SECTION 10.4), INCLUDING WITHOUT LIMITATION, BY PROVIDING
THE OTHER THE OPPORTUNITY TO REVIEW AND COMMENT ON PATENT APPLICATION DRAFTS
PROVIDING THE BASIS FOR PROGRAM PATENTS CLAIMING INVENTIONS MADE IN THE COURSE
OF THE RESEARCH PROGRAM A REASONABLE TIME IN ADVANCE OF APPLICABLE FILING DATES,
AND PROVIDING THE OTHER PARTY WITH COPIES OF ANY SUBSTANTIVE DOCUMENTS THAT SUCH
PARTY RECEIVES FROM APPLICABLE PATENT OFFICES REGARDING APPLICATIONS FOR ANY
PROGRAM PATENT, AND/OR APPLICATIONS CLAIMING ANY JOINT INVENTIONS, PROMPTLY
AFTER RECEIPT, INCLUDING NOTICE OF ALL OFFICIAL ACTIONS, INTERFERENCES,
REISSUES, RE-EXAMINATIONS, OPPOSITIONS, POTENTIAL LITIGATION, OR REQUESTS FOR
PATENT TERM EXTENSIONS.  TDCC AND SYMYX SHALL EACH REASONABLY COOPERATE WITH AND
ASSIST THE OTHER AT ITS OWN EXPENSE IN CONNECTION WITH SUCH ACTIVITIES, AT THE
OTHER PARTY’S REQUEST.  THE RELEVANT RESEARCH COMMITTEE, EITHER DIRECTLY OR
THROUGH A PATENT COMMITTEE DESIGNATED BY THE RESEARCH COMMITTEE, WILL
(I) FACILITATE COMMUNICATION BETWEEN THE PARTIES REGARDING PATENTS AND PATENT
APPLICATIONS ARISING FROM INVENTIONS MADE IN THE COURSE OF THE RESEARCH PROGRAM,
AND (II) DISCUSS AND PROVIDE ADVICE ON PATENT STRATEGY RELATED TO SUCH PATENT
APPLICATIONS.  IT IS UNDERSTOOD AND AGREED THAT PROVISIONAL PATENT APPLICATIONS
MAY BE FILED BY A PARTY WITHOUT REVIEW AND COMMENT IN ORDER TO OBTAIN THE
EARLIEST POSSIBLE FILING DATE, BUT EACH PARTY WILL USE COMMERCIALLY REASONABLE
EFFORTS TO SEEK REVIEW AND COMMENT FROM THE OTHER PARTY PRIOR TO FILING SUCH
PROVISIONAL PATENT APPLICATIONS.


 


10.7                           ENFORCEMENT.


 


10.7.1                  NOTICE.  EACH PARTY SHALL PROMPTLY NOTIFY THE OTHER
PARTY IN WRITING IF IT BECOMES AWARE OF ANY ACTUAL OR THREATENED COMMERCIALLY
MATERIAL INFRINGEMENT OF THE PROGRAM PATENTS BY A THIRD PARTY.


 


10.7.2                  INSIDE THE FIELDS.  TDCC SHALL HAVE THE INITIAL RIGHT,
BUT NOT THE OBLIGATION, TO TAKE APPROPRIATE LEGAL ACTION TO ENFORCE ANY PROGRAM
PATENTS AGAINST ANY INFRINGEMENT WITHIN * BY ANY THIRD PARTY, AT ITS SOLE COST
AND EXPENSE.  IF, WITHIN * FOLLOWING RECEIPT OF NOTICE FROM SYMYX OF ANY SUCH
INFRINGEMENT OF A JOINTLY-OWNED, ISSUED PATENT, TDCC DOES NOT TAKE SUCH ACTION
TO HALT SUCH INFRINGEMENT OR NOTIFY SYMYX OF ACTION IT PROPOSES TO TAKE TO ABATE
PATENT INFRINGEMENT IN A COMMERCIALLY REASONABLE PERIOD, SYMYX SHALL, IN ITS
SOLE DISCRETION, HAVE THE RIGHT, BUT NOT THE OBLIGATION TO TAKE SUCH ACTION AT
ITS SOLE EXPENSE.


 


10.7.3                  OTHER INFRINGEMENT.  IN THE EVENT OF AN ACTUAL OR
THREATENED INFRINGEMENT BY A THIRD PARTY OF A PROGRAM PATENT THAT IS SOLELY
OWNED BY TDCC, TDCC SHALL HAVE THE SOLE RIGHT, BUT NOT THE OBLIGATION, TO TAKE
APPROPRIATE LEGAL ACTION TO ENFORCE SUCH PROGRAM PATENT AGAINST INFRINGEMENTS BY
THIRD PARTIES, AS TDCC DETERMINES AND AT ITS EXPENSE. EXCEPT AS OTHERWISE
PROVIDED IN SECTION 10.7.2, IN THE EVENT OF AN ACTUAL OR THREATENED INFRINGEMENT
BY A THIRD PARTY OF A PROGRAM PATENT THAT IS SOLELY OWNED BY SYMYX, OR JOINTLY
BY TDCC AND SYMYX, SYMYX SHALL HAVE THE SOLE RIGHT, BUT NOT THE OBLIGATION, TO
TAKE APPROPRIATE LEGAL ACTION TO ENFORCE SUCH PROGRAM PATENT AGAINST
INFRINGEMENT BY THIRD PARTIES, AS SYMYX DETERMINES IN ITS

 

Confidential

 

43

--------------------------------------------------------------------------------


 


DISCRETION AND AT ITS EXPENSE.  IT IS UNDERSTOOD THAT SYMYX MAY AUTHORIZE ONE OR
MORE THIRD PARTIES TO ENFORCE PATENTS AGAINST INFRINGEMENTS OUTSIDE OF THE
FIELDS.


 


10.7.4                  COOPERATION; COSTS AND RECOVERIES; SETTLEMENTS.  EACH
PARTY AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO RENDER SUCH ASSISTANCE IN
THE ENFORCEMENT ACTIVITIES DESCRIBED IN SECTIONS 10.7.2 AND 10.7.3 AS THE
ENFORCING PARTY MAY REASONABLY REQUEST.  COSTS OF MAINTAINING ANY SUCH ACTION
AND DAMAGES RECOVERED THEREFROM SHALL BE PAID BY AND BELONG TO THE PARTY
BRINGING THE ACTION; PROVIDED, HOWEVER, THAT ANY RECOVERY BY TDCC UNDER
SECTION 10.7.2 IN EXCESS OF * SHALL BE DIVIDED * TO TDCC AND * TO SYMYX.  IF
TDCC CONSENTS TO A SUBLICENSE TO ANY THIRD PARTY, WHICH CONSENT IT SHALL NOT BE
REQUIRED TO GIVE, WHO, BUT FOR THE SUBLICENSE, WOULD BE INFRINGING A CLAIM OF AN
ISSUED PATENT IN THE PROGRAM TECHNOLOGY, TDCC SHALL BE ENTITLED TO RECEIVE ALL
RUNNING ROYALTIES PAYABLE BY SUCH THIRD PARTY BUT SUCH REVENUE RECEIVED IN
EXCESS * SHALL BE INCLUDED AS A PART OF REVENUES RECEIVED FROM SUBLICENSEES AS
SET FORTH IN SECTION J2.1(IV) OR J3.1  OF EXHIBIT J.  NEITHER SYMYX NOR TDCC
SHALL SETTLE WITHOUT THE CONSENT OF THE OTHER PARTY A DISPUTE WITH A THIRD PARTY
REGARDING INFRINGEMENT OF A PROGRAM PATENT EXCEPT TO THE EXTENT THAT SUCH RIGHTS
COULD HAVE BEEN GRANTED AS A PERMITTED LICENSE OR SUBLICENSE WITHOUT THE CONSENT
OF THE OTHER PARTY.


 


10.8                           THIRD PARTY CLAIMS OF INFRINGEMENT.  IF THE
MANUFACTURE, USE OR SALE OF ANY PRODUCT PURSUANT TO THIS AGREEMENT BECAUSE OF
THE PRACTICE OF THE PROGRAM TECHNOLOGY RESULTS IN ANY CLAIM, SUIT OR PROCEEDING
ALLEGING PATENT INFRINGEMENT AGAINST SYMYX OR TDCC (OR ITS AFFILIATES OR
SUBLICENSEES), SUCH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY HERETO IN
WRITING SETTING FORTH THE FACTS OF SUCH CLAIMS IN REASONABLE DETAIL. EACH PARTY
AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO RENDER ASSISTANCE TO THE OTHER
PARTY IN DEFENDING SUCH CLAIMS OF INFRINGEMENT AS THE DEFENDANT MAY REASONABLY
REQUEST.  THE DEFENDANT SHALL HAVE THE * RIGHT AND OBLIGATION TO DEFEND AND
CONTROL THE DEFENSE OF ANY SUCH CLAIM, SUIT OR PROCEEDING, AT ITS OWN EXPENSE,
USING COUNSEL OF ITS OWN CHOICE; PROVIDED, HOWEVER, IT SHALL NOT ENTER INTO ANY
SETTLEMENT WHICH ADMITS OR CONCEDES THAT ANY PROGRAM PATENT IS INVALID OR
UNENFORCEABLE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH SHALL
NOT BE UNREASONABLY WITHHELD.  THE DEFENDANT SHALL KEEP THE OTHER PARTY HERETO
REASONABLY INFORMED OF ALL MATERIAL DEVELOPMENTS IN CONNECTION WITH ANY SUCH
CLAIM, SUIT OR PROCEEDING.


 

Article 11
COMMERCIALIZATION

 


11.1                           DUE DILIGENCE.  TDCC SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO DEVELOP AND COMMERCIALIZE AGREEMENT COMPOUNDS AND PRODUCTS
WHICH IN TDCC’S SOUND BUSINESS JUDGMENT CAN BE PROFITABLY IMPLEMENTED.  IT IS
UNDERSTOOD AND AGREED THAT SUCH “COMMERCIALLY REASONABLE EFFORTS” SHALL MEAN
EFFORTS GENERALLY EQUIVALENT TO THE EFFORTS TDCC USES WITH REGARD TO ITS OTHER
SIMILAR PRODUCTS (LOWER CASE) OF COMPARABLE VALUE, RISK AND PATENT PROTECTION TO
DEVELOP AND COMMERCIALIZE PRODUCTS.  SPECIFIC DILIGENCE PARAMETERS WILL INCLUDE
TDCC UTILIZING ITS KNOWLEDGE OF CHEMICAL AND POLYMER MARKETS TO IDENTIFY
SUITABLE CONCEPTS FOR PRODUCTS AND MARKET OPPORTUNITIES.

 

Confidential

 

44

--------------------------------------------------------------------------------


 


11.2                           ACQUISITION OF RIGHTS BY SYMYX TECH.  IN THE
EVENT THAT TDCC DETERMINES IT WILL NOT COMMERCIALIZE ON ITS OWN OR BY LICENSE TO
THIRD PARTIES OR AFFILIATES OF TDCC ONE OR MORE DISCRETE, SPECIFIED CHEMICAL
ENTITIES THAT WERE IDENTIFIED AS LEAD COMPOUNDS TO MANUFACTURE ONE OR MORE
SPECIFIED PRODUCTS WITH RESPECT TO ONE OR MORE FIELDS, TDCC SHALL NOTIFY SYMYX
TECH IN WRITING.   SYMYX TECH SHALL FOR A PERIOD OF * FROM THE RECEIPT OF SUCH
NOTIFICATION HAVE THE OPTION, ON WRITTEN NOTICE TO TDCC, TO OBTAIN AN EXCLUSIVE,
WORLDWIDE RIGHT UNDER TDCC’S INTEREST IN PROGRAM TECHNOLOGY AND AT TDCC’S
DISCRETION, IMPROVEMENTS OR MODIFICATIONS MADE BY TDCC TO SUCH PROGRAM
TECHNOLOGY FOR SUCH LEAD COMPOUNDS TO BE USED TO MANUFACTURE, USE AND SELL THE
SPECIFIED PRODUCTS, ON * TERMS *.  SYMYX TECH’S OPTION RIGHTS UNDER THIS
SECTION 11.2 WILL NOT BE APPLICABLE TO THE EXTENT THAT, AND ONLY FOR SO LONG AS,
TDCC’S DECISION NOT TO COMMERCIALIZE A PARTICULAR LEAD COMPOUND IS A RESULT OF
ITS ACTIVE PURSUIT OF THE COMMERCIALIZATION OF ANOTHER AGREEMENT COMPOUND UNDER
THIS AGREEMENT OR THE CRLA WITH RESPECT TO EITHER THE SAME PRODUCT OR A PRODUCT
THAT WOULD COMPETE COMMERCIALLY WITH SUCH PRODUCT.


 


11.3                           REPORTS.  DURING THE TERM OF THIS AGREEMENT, TDCC
SHALL, AT THE WRITTEN REQUEST OF SYMYX TECH, PROVIDE SYMYX TECH WITH WRITTEN *
REPORTS WITHIN * OF * PROVIDING A SUMMARY OF THE STATUS OF THE RESEARCH AND
DEVELOPMENT ACTIVITIES CONDUCTED WITH RESPECT TO PRODUCTS AND AGREEMENT
COMPOUNDS.  IN ADDITION, * TIMES DURING THE TERM THAT ROYALTIES MAY BE PAYABLE,
SYMYX TECH MAY REQUEST SPECIAL REPORTS THAT PROVIDE A SUMMARY OF THE STATUS OF
THE RESEARCH AND DEVELOPMENT ACTIVITIES CONDUCTED WITH RESPECT TO PRODUCTS AND
AGREEMENT COMPOUNDS.  TDCC WILL PROVIDE THESE SPECIAL REPORTS WITHIN * OF
NOTIFICATION.  THE REPORTS AS DESCRIBED IN THIS SECTION 11.3 SHALL CONTAIN
SUFFICIENT INFORMATION TO ALLOW SYMYX TECH TO MONITOR TDCC’S COMPLIANCE WITH
THIS AGREEMENT. IN ADDITION, THE PARTIES SHALL AT SYMYX’S REQUEST ENGAGE IN
QUARTERLY CONFIDENTIAL CONSULTATIONS WITH RESPECT TO THE STATUS OF TDCC’S
EFFORTS TO DEVELOP AND COMMERCIALIZE AGREEMENT COMPOUNDS AND PRODUCTS DURING THE
PROGRAM TERM AND FOR * THEREAFTER, AND AT SYMYX’S REQUEST, * DURING THE
REMAINING PERIOD THAT ROYALTY PAYMENTS MAY BE DUE TO SYMYX TECH.  ANY
INFORMATION TO BE PROVIDED TO SYMYX TECH MAY BE SUBJECT TO ENHANCED SECRECY
OBLIGATIONS TO BE NEGOTIATED. ALL REPORTS AND INFORMATION PROVIDED UNDER THIS
SECTION 11.3 SHALL BE DEEMED CONFIDENTIAL INFORMATION OF TDCC.


 

Article 12
CONFIDENTIALITY

 


12.1                           CONFIDENTIALITY.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, THE PARTIES AGREE THAT, UNTIL THE LATER OF: (I) * FROM THE
EFFECTIVE DATE OF THE AGREEMENT, OR (II* FROM THE END OF THE PROGRAM TERM, THE
RECEIVING PARTY SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 12,
DISCLOSE TO ANY THIRD PARTY OR USE FOR ANY PURPOSE, ANY CONFIDENTIAL INFORMATION
FURNISHED TO IT BY THE DISCLOSING PARTY PURSUANT TO THIS AGREEMENT, EXCEPT IN
EACH CASE TO THE EXTENT THAT IT CAN BE ESTABLISHED BY THE RECEIVING PARTY BY
COMPETENT PROOF THAT SUCH INFORMATION:


 

(A)                                  WAS ALREADY KNOWN TO THE RECEIVING PARTY,
OTHER THAN UNDER AN OBLIGATION OF CONFIDENTIALITY, AT THE TIME OF DISCLOSURE;

 

(B)                                 WAS GENERALLY AVAILABLE TO THE PUBLIC OR
OTHERWISE PART OF THE PUBLIC DOMAIN AT THE TIME OF ITS DISCLOSURE TO THE
RECEIVING PARTY;

 

Confidential

 

45

--------------------------------------------------------------------------------


 

(C)                                  BECAME GENERALLY AVAILABLE TO THE PUBLIC OR
OTHERWISE PART OF THE PUBLIC DOMAIN AFTER IT DISCLOSURE AND OTHER THAN THROUGH
ANY ACT OR OMISSION OF THE RECEIVING PARTY IN BREACH OF THIS AGREEMENT;

 

(D)                                 WAS INDEPENDENTLY DEVELOPED BY THE RECEIVING
PARTY WITHOUT USE OF, OR REFERENCE TO, THE OTHER PARTY’S CONFIDENTIAL
INFORMATION, AS DEMONSTRATED BY DOCUMENTED EVIDENCE; OR

 

(E)                                  WAS DISCLOSED TO THE RECEIVING PARTY, OTHER
THAN UNDER AN OBLIGATION OF CONFIDENTIALITY, BY A THIRD PARTY AUTHORIZED AND
ENTITLED TO DISCLOSE SUCH INFORMATION TO OTHERS.

 

Confidential Information shall not be considered within the above exceptions
merely because the Confidential Information is embraced by more general
information within the exceptions.  Any combination of features of Confidential
Information shall not be considered within the above exceptions merely because
individual features, as opposed to the combination itself and its principles of
operation, are within the exception.  Program Know-How to the extent that it is
exclusively licensed to TDCC pursuant to Section 4.1 shall be treated by Symyx
as if it were Confidential Information disclosed to it by TDCC for purposes of
Sections 12.1, 12.2, 12.4 and 12.5.

 


12.2                           PERMITTED USE AND DISCLOSURES.  EACH PARTY HERETO
MAY (I) USE CONFIDENTIAL INFORMATION DISCLOSED TO IT BY THE OTHER PARTY IN
CONDUCTING THE RESEARCH PROGRAM OR OTHERWISE PERFORMING THEIR OBLIGATIONS
HEREUNDER, AND (II) USE OR DISCLOSE CONFIDENTIAL INFORMATION DISCLOSED TO IT BY
THE OTHER PARTY TO THE EXTENT SUCH USE AND DISCLOSURE IS REASONABLY NECESSARY IN
(A) EXERCISING THE RIGHTS AND LICENSES GRANTED HEREUNDER, (B) PROSECUTING OR
DEFENDING LITIGATION, (C) COMPLYING WITH APPLICABLE STOCK MARKET RULES, LAWS,
GOVERNMENTAL REGULATIONS OR COURT ORDERS OR SUBMITTING MANDATORY INFORMATION TO
TAX OR OTHER GOVERNMENTAL AUTHORITIES, (D) FILING AND PROSECUTING PATENT
APPLICATIONS, SUBJECT TO CONSULTATION WITH THE DISCLOSING PARTY AS TO THE
CONTENT OF SUCH PATENT APPLICATIONS PRIOR TO FILING OTHER THAN AS SET FORTH IN
SECTION 10.6, OR (E) MAKING A PERMITTED SUBLICENSE OR OTHERWISE EXERCISING
LICENSE RIGHTS EXPRESSLY GRANTED PURSUANT TO THIS AGREEMENT. TDCC AND SYMYX
SHALL NOT (AND AGREE THAT THEIR AFFILIATES SHALL NOT) DISCLOSE CONFIDENTIAL
INFORMATION RECEIVED FROM THE OTHER PARTY UNDER THIS AGREEMENT AS PERMITTED BY
12.2(II)(A) OR (E), EXCEPT PURSUANT TO AN AGREEMENT OF CONFIDENTIALITY WITH
TERMS REASONABLY EQUIVALENT TO THOSE APPLICABLE TO THE PARTY TO THIS AGREEMENT
THAT RECEIVED THE INFORMATION FROM THE OTHER. IF A PARTY TO THIS AGREEMENT IS
REQUIRED TO MAKE ANY DISCLOSURE PURSUANT TO 12.2(II)(B), (C) OR (D) OF
CONFIDENTIAL INFORMATION RECEIVED, IT WILL GIVE REASONABLE ADVANCE NOTICE TO THE
OTHER PARTY TO THIS AGREEMENT AND WILL USE REASONABLE EFFORTS TO SECURE
CONFIDENTIAL TREATMENT OF SUCH INFORMATION (WHETHER THROUGH PROTECTIVE ORDER OR
OTHERWISE), EXCEPT TO THE EXTENT INAPPROPRIATE IN THE CASE OF PATENT
APPLICATIONS.


 


12.3                           NONDISCLOSURE OF TERMS.  EACH OF THE PARTIES
HERETO AGREES NOT TO DISCLOSE THE TERMS OF THIS AGREEMENT TO ANY THIRD PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, EXCEPT TO SUCH PARTY’S ATTORNEYS, ADVISORS,
INVESTORS AND OTHERS ON A NEED TO KNOW BASIS UNDER CIRCUMSTANCES THAT REASONABLY
ENSURE THE CONFIDENTIALITY THEREOF EITHER: (I) IN CONNECTION WITH EXERCISING THE
RIGHTS AND LICENSES GRANTED HEREUNDER, OR PROSECUTING OR

 

Confidential

 

46

--------------------------------------------------------------------------------


 


DEFENDING LITIGATION, (II) IN CONNECTION WITH NEGOTIATION OF A SUBLICENSE,
MANUFACTURE OR SALE OF A PRODUCT OR AN AGREEMENT COMPOUND, OR (III) TO THE
EXTENT REQUIRED BY LAW.  NOTWITHSTANDING THE FOREGOING, THE PARTIES SHALL AGREE
UPON A PRESS RELEASE TO ANNOUNCE THE EXECUTION OF THIS AGREEMENT OR DEVELOPMENTS
UNDER THIS AGREEMENT, AND SYMYX AND TDCC MAY EACH THEREAFTER DISCLOSE TO THIRD
PARTIES THE INFORMATION CONTAINED IN SUCH PRESS RELEASE WITHOUT THE NEED FOR
FURTHER APPROVAL BY THE OTHER.


 


12.4                           PUBLICATION OF RESULTS.  ANY MANUSCRIPT OR OTHER
PUBLIC DISCLOSURE BY SYMYX OR TDCC DESCRIBING THE SCIENTIFIC RESULTS OF THE
RESEARCH PROGRAM TO BE PUBLISHED WITHIN THE PROGRAM TERM, OR WITHIN * AFTER THE
END OF THE PROGRAM TERM, SHALL BE PROVIDED TO THE OTHER PARTY FOR REVIEW AT
LEAST * PRIOR TO ITS SUBMISSION, EXCEPT THAT PATENT APPLICATIONS WHICH MAY BE
PUBLISHED SHALL BE SUBJECT ONLY TO THE REVIEW DESCRIBED IN SECTION 10.6. 
FURTHER, TO AVOID THE LOSS OF PATENT RIGHTS AS A RESULT OF PREMATURE PUBLIC
DISCLOSURE OF PATENTABLE INFORMATION, THE REVIEWING PARTY MAY, WITHIN * OF
RECEIVING SUCH A PROPOSED DISCLOSURE, NOTIFY THE PUBLISHING PARTY IN WRITING
THAT THE REVIEWING PARTY DESIRES TO FILE A PATENT APPLICATION ON ANY INVENTION
DISCLOSED IN SUCH SCIENTIFIC RESULTS, IN WHICH CASE THE PUBLISHING PARTY SHALL
WITHHOLD PUBLICATION OR DISCLOSURE OF SUCH SCIENTIFIC RESULTS UNTIL THE EARLIER
OF (I) THE TIME THE PATENT APPLICATION IS FILED THEREON, (II) THE TIME THE
PARTIES BOTH DETERMINE, AFTER CONSULTATION, THAT NO PATENTABLE INVENTION EXISTS,
OR (III) * AFTER THE PUBLISHING PARTY RECEIVED NOTICE OF THE REVIEWING PARTY’S
DESIRE TO FILE SUCH PATENT APPLICATION.  FURTHER, IF SUCH SCIENTIFIC RESULTS
CONTAIN CONFIDENTIAL INFORMATION OF THE REVIEWING PARTY THAT IS SUBJECT TO THE
USE AND NONDISCLOSURE RESTRICTIONS UNDER THIS ARTICLE 12, THE PUBLISHING PARTY
AGREES TO REMOVE SUCH CONFIDENTIAL INFORMATION FROM THE PROPOSED PUBLICATION OR
DISCLOSURE.


 

12.5                           Procedure.  Upon request of the party disclosing
the Confidential Information, providing Software or having an exclusive license
of Program Know-How, the other party will provide reasonable information
concerning practices and procedures it has established to avoid breach of
obligations in this Article 12 or under the exclusive licenses granted by this
Agreement.

 

Article 13
REPRESENTATIONS AND WARRANTIES

 


13.1                           TDCC’S REPRESENTATIONS.  TDCC REPRESENTS AND
WARRANTS THAT:  (I) IT HAS THE RIGHT AND AUTHORITY TO ENTER INTO THIS AGREEMENT
AND TO FULLY PERFORM ITS OBLIGATIONS HEREUNDER; (II) THIS AGREEMENT IS A LEGAL
AND VALID OBLIGATION BINDING UPON IT AND ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, (III) IT HAS NOT PREVIOUSLY GRANTED, AND DURING THE TERM OF THIS
AGREEMENT WILL NOT KNOWINGLY MAKE ANY COMMITMENT OR GRANT ANY RIGHTS THAT
CONFLICT IN ANY MATERIAL WAY WITH THE RIGHTS AND OBLIGATIONS SET FORTH HEREIN
AND (IV) IT HAS THE RIGHT TO EXTEND THE RIGHTS GRANTED BY IT IN THIS AGREEMENT.


 


13.2                           SYMYX TECH’S REPRESENTATIONS.  SYMYX TECH
REPRESENTS AND WARRANTS THAT: (I) IT HAS THE RIGHT AND AUTHORITY TO ENTER INTO
THIS AGREEMENT, AND TO FULLY PERFORM ITS OBLIGATIONS HEREUNDER; (II) THIS
AGREEMENT IS A LEGAL AND VALID OBLIGATION BINDING UPON IT AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS; (III) IT HAS NOT PREVIOUSLY GRANTED, AND DURING THE
TERM OF THIS AGREEMENT WILL NOT KNOWINGLY MAKE ANY COMMITMENT OR GRANT ANY
RIGHTS THAT CONFLICT IN ANY MATERIAL WAY WITH THE RIGHTS

 

Confidential

 

47

--------------------------------------------------------------------------------


 


AND OBLIGATIONS SET FORTH HEREIN; (IV) IT HAS THE RIGHT TO EXTEND THE RIGHTS
GRANTED BY IT IN THIS AGREEMENT; AND (V) TO THE BEST OF ITS KNOWLEDGE AS OF THE
EFFECTIVE DATE, THERE ARE NO EXISTING OR THREATENED ACTIONS, SUITS OR CLAIMS
PENDING AGAINST IT WITH RESPECT TO THE CONFIDENTIAL INFORMATION, COMBINATORIAL
CHEMISTRY TECHNOLOGY OR LIBRARY COMPOUNDS TO BE USED IN THE RESEARCH PROGRAM, OR
SYMYX COMBINATORIAL PATENT RIGHTS, SOFTWARE OR DISCOVERY TOOLS SYSTEMS SET FORTH
ON EXHIBIT H.


 


13.3                           SYMYX DTOOLS REPRESENTATIONS.  SYMYX DTOOLS
REPRESENTS AND WARRANTS THAT: (I) IT HAS THE RIGHT AND AUTHORITY TO ENTER INTO
THIS AGREEMENT, AND TO FULLY PERFORM ITS OBLIGATIONS HEREUNDER; (II) THIS
AGREEMENT IS A LEGAL AND VALID OBLIGATION BINDING UPON IT AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS; (III) IT HAS NOT PREVIOUSLY GRANTED, AND DURING THE
TERM OF THIS AGREEMENT WILL NOT KNOWINGLY MAKE ANY COMMITMENT OR GRANT ANY
RIGHTS THAT CONFLICT IN ANY MATERIAL WAY WITH THE RIGHTS AND OBLIGATIONS SET
FORTH HEREIN; (IV) IT HAS THE RIGHT TO EXTEND THE RIGHTS GRANTED BY IT IN THIS
AGREEMENT; AND (V) TO THE BEST OF ITS KNOWLEDGE AS OF THE EFFECTIVE DATE, THERE
ARE NO EXISTING OR THREATENED ACTIONS, SUITS OR CLAIMS PENDING AGAINST IT WITH
RESPECT TO THE SOFTWARE OR DISCOVERY TOOLS SYSTEMS SET FORTH ON EXHIBIT H.


 


13.4                           DISCLAIMER.  TDCC AND SYMYX SPECIFICALLY DISCLAIM
ANY REPRESENTATION, WARRANTY OR GUARANTEE THAT THE RESEARCH PROGRAM WILL BE
SUCCESSFUL, IN WHOLE OR IN PART.  IT IS UNDERSTOOD THAT THE FAILURE OF THE
PARTIES TO SUCCESSFULLY SYNTHESIZE, DISCOVER, IDENTIFY OR OPTIMIZE AGREEMENT
COMPOUNDS IN THE COURSE OF THE RESEARCH PROGRAM OR DEVELOP DISCOVERY TOOLS
SYSTEMS SHALL NOT BY ITSELF CONSTITUTE A BREACH OF ANY REPRESENTATION OR
WARRANTY OR OTHER OBLIGATION UNDER THIS AGREEMENT OR A FAILURE TO MEET ANNUAL
PROGRAM GOALS; PROVIDED, HOWEVER, IT IS UNDERSTOOD AND AGREED THAT THE FOREGOING
SHALL NOT BE CONSTRUED SO AS TO RELIEVE EITHER PARTY FROM ITS OBLIGATION UNDER
THIS AGREEMENT TO PERFORM RESEARCH ACTIVITIES IN THE RESEARCH PROGRAM.  EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, SYMYX AND TDCC MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROGRAM TECHNOLOGY, INFORMATION
DISCLOSED HEREUNDER, LIBRARY COMPOUNDS, AGREEMENT COMPOUNDS, OR PRODUCTS, AND
HEREBY EXPRESSLY DISCLAIM ANY WARRANTIES OF MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE, OR VALIDITY OF ANY PROGRAM TECHNOLOGY, PATENTED OR
UNPATENTED, OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.


 

Article 14
INDEMNIFICATION

 


14.1                           TDCC.  TDCC AGREES TO INDEMNIFY, DEFEND AND HOLD
HARMLESS SYMYX AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS AND THEIR RESPECTIVE SUCCESSORS, HEIRS AND ASSIGNS (THE “SYMYX
INDEMNITEES”) FROM AND AGAINST ANY LOSSES, COSTS, REASONABLE EXPENSE FROM LOST
TIME OF SYMYX EMPLOYEES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSE (INCLUDING
REASONABLE ATTORNEYS’ AND PROFESSIONAL FEES AND OTHER EXPENSES OF LITIGATION)
(COLLECTIVELY, “LIABILITIES”) ARISING, DIRECTLY OR INDIRECTLY OUT OF OR IN
CONNECTION WITH THIRD PARTY (INCLUDING TDCC EMPLOYEES AND TDCC INDEPENDENT
CONTRACTORS) CLAIMS, SUITS, ACTIONS, DEMANDS OR JUDGMENTS, INCLUDING WITHOUT
LIMITATION, PERSONAL INJURY, PRODUCT LIABILITY, PATENT INFRINGEMENT AND TRADE
SECRET MISAPPROPRIATION

 

Confidential

 

48

--------------------------------------------------------------------------------


 


MATTERS, SUITS, ACTIONS OR DEMANDS RELATING TO *, EXCEPT, IN EACH CASE, TO THE
EXTENT SUCH LIABILITIES RESULT FROM *. THE OBLIGATION TO INDEMNIFY AS SET FORTH
IN THIS SECTION 14.1: (A) SHALL APPLY REGARDLESS OF ANY INSURANCE COVERAGE OF
THE INDEMNIFYING PARTY AND (B) SHALL APPLY WHEN THE THIRD PARTY ASSERTING THE
CLAIM, SUIT, ACTION, DEMAND OR JUDGMENT UNDER THIS SECTION 14.1 IS A PARTY
PROVIDING INSURANCE TO THE INDEMNIFYING PARTY.


 


14.2                           SYMYX.  SYMYX AGREES TO INDEMNIFY, DEFEND AND
HOLD HARMLESS TDCC, ITS AFFILIATES AND SUBLICENSEES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND THEIR RESPECTIVE HEIRS AND ASSIGNS
(THE “TDCC INDEMNITEES”) FROM AND AGAINST ANY LOSSES, COSTS, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSE (INCLUDING REASONABLE ATTORNEYS’ AND PROFESSIONAL FEES
AND OTHER EXPENSES OF LITIGATION) (COLLECTIVELY, “LIABILITIES”) ARISING,
DIRECTLY OR INDIRECTLY OUT OF OR IN CONNECTION WITH THIRD PARTY (INCLUDING SYMYX
EMPLOYEES AND SYMYX INDEPENDENT CONTRACTORS) CLAIMS, SUITS, ACTIONS, DEMANDS OR
JUDGMENTS, INCLUDING WITHOUT LIMITATION, PERSONAL INJURY, PRODUCT LIABILITY,
PATENT INFRINGEMENT AND TRADE SECRET MISAPPROPRIATION MATTERS, SUITS, ACTIONS,
OR DEMANDS RELATING TO*; AND EXCEPT, IN EACH CASE, TO THE EXTENT SUCH
LIABILITIES RESULT FROM *. THE OBLIGATION TO INDEMNIFY AS SET FORTH IN THIS
SECTION 14.2: (A) SHALL APPLY REGARDLESS OF ANY INSURANCE COVERAGE OF THE
INDEMNIFYING PARTY AND (B) SHALL APPLY WHEN THE THIRD PARTY ASSERTING THE CLAIM,
SUIT, ACTION, DEMAND OR JUDGMENT UNDER THIS SECTION 14.2 IS A PARTY PROVIDING
INSURANCE TO THE INDEMNIFYING PARTY.


 


14.3                           PROCEDURE.  IN THE EVENT THAT ANY “INDEMNITEE”
(EITHER A TDCC INDEMNITEE AS DESCRIBED IN SECTION 14.2 OR A SYMYX INDEMNITEE AS
DESCRIBED IN SECTION 14.1) INTENDS TO CLAIM INDEMNIFICATION UNDER THIS
ARTICLE 14 IT SHALL PROMPTLY NOTIFY THE OTHER PARTY IN WRITING OF SUCH ALLEGED
LIABILITY.  THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO CONTROL THE DEFENSE
THEREOF WITH COUNSEL OF ITS CHOICE THAT IS REASONABLY ACCEPTABLE TO INDEMNITEE;
PROVIDED, HOWEVER, THAT ANY INDEMNITEE SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL AT ITS OWN EXPENSE FOR ANY REASON.  THE AFFECTED INDEMNITEE SHALL GIVE
REASONABLE COOPERATION TO THE INDEMNIFYING PARTY AND ITS LEGAL REPRESENTATIVES
IN THE INVESTIGATION OF ANY ACTION, CLAIM OR LIABILITY COVERED BY THIS
ARTICLE 14.  THE INDEMNIFICATION UNDER THIS ARTICLE 14 SHALL NOT APPLY TO
AMOUNTS PAID BY AN INDEMNITEE IN SETTLEMENT OF ANY LIABILITIES IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE INDEMNIFYING PARTY, WHICH
CONSENT SHALL NOT BE WITHHELD UNREASONABLY.  THE FAILURE OF THE INDEMNITEE TO
DELIVER NOTICE TO THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME AFTER
COMMENCEMENT OF A CLAIM OR ACTION, IF PREJUDICIAL TO THE ABILITY TO DEFEND SUCH
CLAIM OR ACTION, SHALL RELIEVE THE INDEMNIFYING PARTY OF ANY LIABILITY UNDER
THIS ARTICLE 14 TO THE EXTENT OF SUCH PREJUDICE.  THE INDEMNIFYING PARTY WILL
NOT BE LIABLE TO PAY LEGAL COSTS AND ATTORNEY’S FEES INCURRED BY THE INDEMNITEE
IN ESTABLISHING ITS CLAIM FOR INDEMNIFICATION.

 

Article 15
TERM AND TERMINATION

 


15.1                           TERM OF AGREEMENT.  THE TERM OF THIS AGREEMENT
SHALL COMMENCE ON THE EFFECTIVE DATE, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT THROUGH THE END OF THE PROGRAM TERM, SUBJECT TO SURVIVAL OF RIGHTS AS
PROVIDED IN SECTION 15.7 AND RIGHTS THAT MAY CONTINUE UNDER SECTION 5.11,
SECTION 6.6 OR SECTION 15.6.

 

Confidential

 

49

--------------------------------------------------------------------------------


 


15.2                           BREACH.


 


15.2.1                  TERMINATION FOR BREACH.  IN THE EVENT THAT EITHER PARTY
SHALL HAVE MATERIALLY BREACHED OR DEFAULTED IN THE PERFORMANCE OF ANY OF ITS
MATERIAL OBLIGATIONS HEREUNDER, AND SUCH DEFAULT SHALL HAVE CONTINUED FOR *
AFTER WRITTEN NOTICE THEREOF WAS PROVIDED BY THE NON-BREACHING PARTY, THE
NON-BREACHING PARTY MAY ELECT TO TERMINATE ONLY THAT PORTION OF THE AGREEMENT TO
WHICH THE BREACH PERTAINS, IF THE BREACH RELATES ONLY TO ONE OF THE RESEARCH
PROGRAM, THE DISCOVERY TOOLS SYSTEMS OR THE SOFTWARE, UPON WRITTEN NOTICE TO THE
OTHER PARTY CLEARLY STATING THE NON-BREACHING PARTY’S ELECTION. TERMINATION
SHALL HAVE THE EFFECTS SET FORTH IN SECTION 15.6.  TERMINATION OF THE PORTION OF
THE AGREEMENT INVOLVED IN THE BREACH SHALL BECOME EFFECTIVE AT THE END OF SUCH *
PERIOD UNLESS THE BREACHING PARTY (OR ANY OTHER PARTY ON ITS BEHALF) HAS CURED
ANY SUCH BREACH OR DEFAULT PRIOR TO THE EXPIRATION OF THE * PERIOD OR THE
NON-BREACHING PARTY ELECTS NOT TO TERMINATE THE RESEARCH PROGRAM, WORK ON THE
DISCOVERY TOOLS SYSTEMS OR THE SOFTWARE DEPLOYMENT PLAN, AS APPLICABLE. IN THE
EVENT THAT TDCC HAS MATERIALLY BREACHED THIS AGREEMENT SOLELY WITH RESPECT TO AN
AGREEMENT COMPOUND OR PRODUCT WITHIN A SPECIFIC FIELD, SYMYX SHALL ONLY BE
ENTITLED TO TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH FIELD AS A RESULT OF
SUCH BREACH AND THE REMAINING LICENSES GRANTED TO TDCC AND TO SYMYX HEREUNDER
SHALL REMAIN IN EFFECT, SUBJECT TO ALL THE TERMS AND CONDITIONS OF THIS
AGREEMENT. ANY DISPUTE AS TO WHETHER OR NOT A MATERIAL BREACH OR DEFAULT HAS
OCCURRED OR HAS BEEN TIMELY CURED OR THE SCOPE OF SUCH BREACH SHALL BE SUBJECT
TO DISPUTE RESOLUTION IN ACCORDANCE WITH SECTION 16.18.


 


15.2.2                  OTHER REMEDIES FOR BREACH. IT IS UNDERSTOOD THAT IN THE
EVENT THAT A PARTY HAS BREACHED OR DEFAULTED IN PERFORMANCE OF ANY OF ITS
OBLIGATIONS HEREUNDER AND SUCH BREACH OR DEFAULT SHALL HAVE CONTINUED FOR *
AFTER WRITTEN NOTICE THEREOF WAS PROVIDED TO THE BREACHING PARTY BY THE
NON-BREACHING PARTY, THE NON-BREACHING PARTY MAY ELECT TO SEEK SUCH SPECIFIC
PERFORMANCE AND/OR MONETARY DAMAGES OR RESCISSION AS THE NON-BREACHING PARTY MAY
BE ENTITLED AT LAW OR EQUITY, IF ANY, PURSUANT TO SECTION 16.18.


 


15.3                           TERMINATION FOR INSOLVENCY.  IF VOLUNTARY OR
INVOLUNTARY PROCEEDINGS BY OR AGAINST A PARTY ARE INSTITUTED IN BANKRUPTCY UNDER
ANY INSOLVENCY LAW, OR A RECEIVER OR CUSTODIAN IS APPOINTED FOR SUCH PARTY, OR
PROCEEDINGS ARE INSTITUTED BY OR AGAINST SUCH PARTY FOR CORPORATE
REORGANIZATION, DISSOLUTION, LIQUIDATION OR WINDING-UP OF SUCH PARTY, WHICH
PROCEEDINGS, IF INVOLUNTARY, SHALL NOT HAVE BEEN DISMISSED WITHIN * AFTER THE
DATE OF FILING, OR IF SUCH PARTY MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, OR SUBSTANTIALLY ALL OF THE ASSETS OF SUCH PARTY ARE SEIZED OR
ATTACHED AND NOT RELEASED WITHIN * THEREAFTER, THE OTHER PARTY MAY IMMEDIATELY
TERMINATE THIS AGREEMENT EFFECTIVE UPON NOTICE OF SUCH TERMINATION OR IN THE
EVENT SYMYX IS INVOLVED IN INSOLVENCY PROCEEDINGS DURING THE PROGRAM TERM, TDCC
MAY ELECT TO TERMINATE THE RESEARCH PROGRAM, WORK ON DISCOVERY TOOLS SYSTEMS
AND/OR THE SOFTWARE DEPLOYMENT PLAN, BUT NOT THE AGREEMENT UPON NOTICE TO
SYMYX.  TERMINATION SHALL HAVE THE EFFECTS SET FORTH IN SECTION 15.6.

 

Confidential

 

50

--------------------------------------------------------------------------------

 


 


15.4                           SYMYX TECH OR SYMYX DTOOLS CHANGE OF CONTROL.  IN
THE EVENT THAT DURING THE PROGRAM TERM, A COMPANY LISTED IN PART 2 OF EXHIBIT D
OR A SUCCESSOR IN INTEREST OR AFFILIATE OF A COMPANY LISTED IN PART 2 OF EXHIBIT
D ENTERS INTO SUBSTANTIVE NEGOTIATIONS WITH SYMYX TECH OR AN AFFILIATE TO
ACQUIRE OWNERSHIP OF SYMYX TECH OR SYMYX DTOOLS OR SUBSTANTIALLY ALL OF THE
ASSETS OF SYMYX TECH RELATED TO EITHER THE RESEARCH PROGRAM OR MANUFACTURE OF
DISCOVERY TOOLS SYSTEMS, SYMYX TECH SHALL PROMPTLY GIVE TDCC NOTICE IN WRITING.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SYMYX TECH SHALL NOT BE
OBLIGATED TO GIVE TDCC NOTICE IN VIOLATION OF ANY APPLICABLE LAW OR
REGULATIONS.  IN THE EVENT THAT GREATER THAN * OF THE OUTSTANDING SHARES OF
SYMYX TECH’S OR SYMYX DTOOLS’ VOTING STOCK IS ACQUIRED, DIRECTLY OR THROUGH ITS
SUBSIDIARIES, BY A COMPANY LISTED IN PART 1 OF EXHIBIT D (OR A SUCCESSOR IN
INTEREST TO OR AFFILIATE OF A COMPANY LISTED IN PART 1 OF EXHIBIT D), TDCC SHALL
HAVE THE RIGHT TO TERMINATE THE RESEARCH PROGRAM, THE DISCOVERY TOOL SYSTEMS
WORK AND/OR THE SOFTWARE DEPLOYMENT PLAN IMMEDIATELY UPON WRITTEN NOTICE TO
SYMYX TECH, PROVIDED THAT THE ABOVE SHALL NOT BE APPLICABLE WITH RESPECT TO AN
ACQUISITION OF THE VOTING STOCK OF SYMYX DTOOLS IN THE EVENT SYMYX TECH ASSUMES
IN WRITING ALL OF THE OBLIGATIONS OF SYMYX DTOOLS UNDER THIS AGREEMENT AND OWNS
OR CONTROLS THE ASSETS SUFFICIENT TO FULLY PERFORM THESE OBLIGATIONS TO THE SAME
EXTENT AS SYMYX DTOOLS. TERMINATION SHALL HAVE THE EFFECTS SET FORTH IN
SECTION 15.6.  IN ADDITION, IN SUCH EVENT, TDCC’S OBLIGATIONS PURSUANT TO
SECTIONS 11.2 AND 11.3 SHALL TERMINATE.


 


15.5                           PERFORMANCE.  IN THE EVENT SYMYX HAS FAILED TO
ACHIEVE MORE THAN * OF THE ANNUAL PROGRAM GOALS, AS ESTABLISHED PURSUANT TO
SECTION 3.5, FOR * OF THE PROGRAM TERM FOR ONE OR MORE OF EITHER THE RESEARCH
PROGRAM, SOFTWARE DEPLOYMENT PLAN OR THE DISCOVERY TOOLS SYSTEMS, AS EVIDENCED
BY THE WRITTEN DOCUMENTATION GENERATED DURING THE NORMAL COURSE OF THIS
AGREEMENT, TDCC SHALL NOTIFY SYMYX NO LATER THAN *, PROVIDED THAT TDCC’S ACTIONS
UP TO THAT POINT IN TIME ARE NOT A SUBSTANTIAL CAUSE OF SYMYX’S FAILURE TO
ACHIEVE MORE THAN * OF THE ANNUAL PROGRAM GOALS FOR * OF THE RESEARCH PROGRAM. 
TDCC AND SYMYX SHALL BOTH USE REASONABLE COMMERCIAL EFFORTS TO DETERMINE HOW TO
REMEDY THE FAILURE FOR * FROM SUCH NOTICE, AND THEN SYMYX SHALL HAVE THE OPTION
OF ADDING PERSONNEL AND OTHER RESOURCES, AT ITS OWN EXPENSE, TO CURE SUCH
FAILURE WITHIN * THEREAFTER.  IF SYMYX DOES NOT CURE WITHIN THIS ADDITIONAL
PERIOD, BUT SUBSTANTIAL PROGRESS HAS BEEN MADE, TDCC MAY AT ITS SOLE OPTION,
GRANT TO SYMYX BY WRITTEN NOTICE AN ADDITIONAL PERIOD OF * TO CURE SUCH
FAILURE.  IF AFTER THE PERIOD TO CURE, INCLUDING ANY EXTENSION GRANTED BY TDCC,
THERE CONTINUE TO BE MATERIAL PARTS OF THE ANNUAL PROGRAM GOALS THAT HAVE NOT
BEEN ACHIEVED, TDCC MAY ELECT TO (A) NEGOTIATE A MUTUALLY AGREEABLE, NARROWER,
MORE LIMITED SCOPE FOR THE RESEARCH PROGRAM, SOFTWARE DEPLOYMENT PLAN AND
DISCOVERY TOOLS SYSTEMS FOR THE REMAINDER OF THE PROGRAM TERM (PROVIDED THAT
NEITHER PARTY SHALL BE OBLIGATED TO AGREE TO SUCH A MORE LIMITED SCOPE); OR (B)
TERMINATE THOSE PORTIONS, INCLUDING PAYMENT OBLIGATIONS, OF THE RESEARCH
PROGRAM, DISCOVERY TOOLS SYSTEMS EFFORTS, AND SOFTWARE DEPLOYMENT PLAN THAT HAVE
NOT BEEN TIMELY REMEDIED, UPON * NOTICE, PROVIDED THAT TDCC’S ACTIONS UP TO THAT
POINT IN TIME ARE NOT A SUBSTANTIAL CAUSE OF SYMYX’S FAILURE TO ACHIEVE THE
ANNUAL PROGRAM GOALS FOR * OF THE RESEARCH PROGRAM. TERMINATION SHALL HAVE THE
EFFECTS SET FORTH IN SECTION 15.6, PROVIDED THAT THE PARTIES SHALL AGREE IN
WRITING WITHIN * AS TO THE ADDITIONAL EFFECTS OF SUCH TERMINATION, BASED ON THE
PORTION OF THE RESEARCH PROGRAM, RELATED DISCOVERY TOOLS SYSTEMS EFFORTS, AND
SOFTWARE DEPLOYMENT PLAN THAT IS TERMINATED, CONSISTENT WITH THE GENERAL
PRINCIPLES OF SECTION 15.6.

 

Confidential

 

51

--------------------------------------------------------------------------------


 


15.6                           EFFECT OF TERMINATION.


 


15.6.1                  ACCRUED RIGHTS AND OBLIGATIONS.  TERMINATION OF THIS
AGREEMENT FOR ANY REASON SHALL NOT RELEASE EITHER PARTY HERETO FROM ANY
LIABILITY OR OBLIGATION THAT, AT THE TIME OF SUCH TERMINATION, HAS ALREADY
ACCRUED TO THE OTHER PARTY OR THAT IS ATTRIBUTABLE TO A PERIOD PRIOR TO SUCH
TERMINATION NOR PRECLUDE EITHER PARTY FROM PURSUING ANY RIGHTS AND REMEDIES IT
MAY HAVE HEREUNDER OR AT LAW OR IN EQUITY WITH RESPECT TO ANY BREACH OF THIS
AGREEMENT.


 


15.6.2                  RETURN OF CONFIDENTIAL INFORMATION.  UPON ANY
TERMINATION OF THIS AGREEMENT, TDCC AND SYMYX SHALL PROMPTLY RETURN TO THE OTHER
ALL CONFIDENTIAL INFORMATION RECEIVED FROM THE OTHER PARTY (EXCEPT ONE COPY OF
WHICH MAY BE RETAINED FOR ARCHIVAL PURPOSES AND ENSURING COMPLIANCE WITH THE
PROVISIONS OF ARTICLE 12), AND FURTHER EXCEPT CONFIDENTIAL INFORMATION INCLUDING
PROGRAM TECHNOLOGY THAT THE PARTY MAY HAVE A LICENSE TO CONTINUE TO USE AFTER
TERMINATION.


 


15.6.3                  TERMINATION OF THE RESEARCH PROGRAM, WORK ON DISCOVERY
TOOLS SYSTEMS AND/OR SOFTWARE DEPLOYMENT PLAN. IN THE EVENT THE RESEARCH
PROGRAM, WORK ON DISCOVERY TOOLS SYSTEMS AND/OR THE SOFTWARE DEPLOYMENT PLAN IS
PROPERLY TERMINATED AS PROVIDED IN SECTIONS 15.2.1, 15.2, 15.3, 15.4 OR 15.5,
TDCC SHALL HAVE NO FURTHER OBLIGATION TO MAKE THE PAYMENTS OTHERWISE DUE TO
SYMYX UNDER SECTIONS 8.1, 8.2,  AND/OR 8.3, AS APPLICABLE TO THE PORTION
TERMINATED, FOLLOWING THE EFFECTIVE DATE OF SUCH TERMINATION, PROVIDED THAT TDCC
SHALL PAY ALL COSTS OF THE RESEARCH PROGRAM AND/OR THE SOFTWARE DEPLOYMENT PLAN
THROUGH THE DATE OF TERMINATION (I.E., IF THE DATE OF TERMINATION IS PRIOR TO A
QUARTERLY PAYMENT DATE, TDCC SHALL PAY THE PRORATED AMOUNT DUE FOR SUCH QUARTER
THROUGH THE DATE OF TERMINATION), AND PROVIDED FURTHER, UPON PROPER TERMINATION
OF WORK ON DISCOVERY TOOLS SYSTEMS, TDCC WILL NOTIFY SYMYX IT WILL EITHER: (I)
AUTHORIZE THE COMPLETION OF DELIVERY OF ANY DISCOVERY TOOLS SYSTEM IN PROGRESS
PURSUANT TO ARTICLE 7 SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND THE
AGREEMENT WITH RESPECT TO SUCH DISCOVERY TOOLS SYSTEM, (II) STOP ANY FURTHER
WORK ON ANY DISCOVERY TOOLS SYSTEM IN PROGRESS AND PAY TO SYMYX DTOOLS *, IN
WHICH CASE SYMYX SHALL PROVIDE TO TDCC ALL MATERIALS CONSTITUTING WORK IN
PROGRESS OR COMPLETED PAID FOR BY TDCC IN ACCORDANCE THEREWITH, OR (III)
AUTHORIZE SYMYX TO CONTINUE WORK ONLY TO A DEFINED POINT WHERE THE MATERIALS
CONSTITUTING THE WORK IN PROGRESS SHALL THEN BE DELIVERED TO TDCC WITH PAYMENT
THEN DUE AS IN (II) ABOVE.   IN THE EVENT OF TERMINATION OF THE RESEARCH
PROGRAM, THE RELATED PROVISIONS IN THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
SECTION 2.3.1, THE SECOND TO THE LAST SENTENCE OF SECTION 2.3.3 AND SECTION 2.5,
SHALL TERMINATE.  ON REQUEST FROM TDCC, SYMYX TECH SHALL ENGAGE IN AN ORDERLY
TRANSFER TO TDCC OF INFORMATION AND DATA FROM THE PROGRAM TECHNOLOGY DEVELOPED
BEFORE THE EFFECTIVE DATE OF A TERMINATION OF THE RESEARCH PROGRAM.  IT IS
UNDERSTOOD AND AGREED THAT SYMYX SHALL HAVE THE RIGHT, IN ITS DISCRETION, TO
CONTINUE RESEARCH ACTIVITIES IN THE FIELD, EITHER ON ITS OWN OR WITH A THIRD
PARTY, FOLLOWING

 

Confidential

 

52

--------------------------------------------------------------------------------


 


ANY SUCH TERMINATION, SUBJECT TO THE LICENSES TDCC RETAINS UNDER ARTICLE 4. IN
THE EVENT OF A PROPER TERMINATION OF THE SOFTWARE DEPLOYMENT PLAN, TDCC MAY
ELECT TO RETAIN FOR * THE RIGHTS AS PROVIDED IN ARTICLE 5 (OTHER THAN
SECTION 5.1) TO THE SOFTWARE AND THE DEVELOPER’S KIT SOFTWARE AND THE
INTELLICHEM PRODUCTS (IF THE LICENSE PROVIDED IN SECTION 5.12 HAS BEEN GRANTED)
AS THEY EXIST ON THE DATE OF THE TERMINATION OF THE RESEARCH PROGRAM, WITHOUT
FURTHER SOFTWARE UPGRADES OR SOFTWARE UPDATES OR SUPPORT, PROVIDED TDCC
CONTINUES TO BE RESPONSIBLE FOR ALL PAYMENTS SET FORTH IN SECTION 8.4; IF TDCC
DOES NOT SO ELECT OR AT THE END OF SUCH ELECTION, THE SOFTWARE LICENSES PURSUANT
TO ARTICLE 5 SHALL TERMINATE AND TDCC AND ITS AFFILIATES SHALL IMMEDIATELY
DISCONTINUE ALL USE OF THE SOFTWARE, THE DEVELOPER’S KIT SOFTWARE, THE
INTELLICHEM PRODUCTS AND ALL SOFTWARE CUSTOMIZATIONS, REMOVE THE SOFTWARE, THE
DEVELOPER’S KIT SOFTWARE, THE INTELLICHEM PRODUCTS AND ALL SOFTWARE
CUSTOMIZATIONS FROM ALL WORKSTATIONS, AND DELIVER TO SYMYX ALL PORTIONS AND
COPIES OF THE SOFTWARE, THE DEVELOPER’S KIT SOFTWARE, THE INTELLICHEM PRODUCTS
AND ANY SOFTWARE DOCUMENTATION PROVIDED BY SYMYX THAT MAY BE IN THEIR
POSSESSION. TDCC’S OBLIGATIONS TO MAKE PAYMENTS UNDER SECTION 8.4 SHALL END WITH
THE TERMINATION OF THE RIGHTS UNDER ARTICLE 5 TO USE SOFTWARE AND INTELLICHEM
PRODUCTS.   TDCC’S RIGHTS TO USE SOFTWARE WITH DISCOVERY TOOLS SYSTEMS SHALL NOT
BE TERMINATED BY TERMINATION OF THE SOFTWARE DEPLOYMENT PLAN.


 


15.6.4                  REFUND OF CERTAIN PAYMENTS.  IN THE EVENT THAT THE
RESEARCH PROGRAM AND/OR THE SOFTWARE DEPLOYMENT PLAN IS PROPERLY TERMINATED
PURSUANT TO SECTION 15.2.1, 15.2, 15.3, 15.4 OR 15.5, SYMYX WILL REFUND TO TDCC
A PRO RATA AMOUNT OF FUNDING PAID IN ADVANCE BY TDCC PURSUANT TO SECTIONS 8.1
AND/OR 8.2, IF ANY, AS APPLICABLE, FOR PERIODS AFTER THE EFFECTIVE DATE OF
TERMINATION OF THE RELATED PART OF THE AGREEMENT.


 


15.6.5                  LICENSES. IN THE EVENT OF ANY TERMINATION OR EXPIRATION
OF THIS AGREEMENT OR PORTIONS THEREOF AS SET FORTH IN THIS ARTICLE 15, THE
LICENSES AND RIGHTS SET FORTH IN ARTICLES 4 AND 10 SHALL CONTINUE IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT (INCLUDING THE ROYALTY OBLIGATIONS OF THIS
AGREEMENT), EXCEPT AS EXPRESSLY SET FORTH IN SECTION 15.2.1.  ANY TERMINATION OF
THE RESEARCH PROGRAM WILL TERMINATE FURTHER WORK ON THE RESEARCH PROGRAM, BUT
DOES NOT TERMINATE RIGHTS OR LICENSES UNDER SECTION 4.1, SUBLICENSES IN
SECTION 4.2 AND RIGHTS IN JOINT INVENTIONS UNDER SECTION 4.4 WITH RESPECT TO ALL
PROGRAM TECHNOLOGY AS OF OR PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION. 
TERMINATION WITH RESPECT TO DISCOVERY TOOLS SYSTEMS TERMINATES WORK ON MATERIALS
NOT YET DELIVERED (SUBJECT TO SECTION 15.6.3), BUT TDCC WILL RETAIN RIGHTS UNDER
ARTICLE 7 WITH RESPECT TO ANY DISCOVERY TOOLS SYSTEMS DELIVERED PRIOR TO
TERMINATION (OR AFTER TERMINATION AS SET FORTH IN SECTION 15.6.3).


 

15.6.6                        Article 6.  The termination of the Research
Program, work on Discovery Tools Systems and/or the Software Deployment Plan
will not terminate the provisions of Article 6 or the payment obligations of
Section 8.5, provided that if the Research Program, work on Discovery Tools
Systems and the Software Deployment Plan are

 

Confidential

 

53

--------------------------------------------------------------------------------


 

all properly terminated by TDCC, TDCC also can elect by written notice to Symyx
to terminate the provisions of Article 6 and the payment obligations of
Section 8.5, subject to the provisions of Section 15.7. In the event the license
to the Software continues pursuant to Article 5 after the termination of the
provisions of Article 6, it is understood that such license is only for the use
of the Software as expressly set forth in Section 5.2, and does not include any
other rights in or license to, express or implied, any patents or intellectual
property owned or controlled by Symyx (including patents and intellectual
property with respect to methods of conducting combinatorial or high throughput
research), provided that nothing contained in this Section shall limit the
provisions of Section 6.6. Except as set forth in Section 15.7, the provisions
of Article 6 and the payment obligations of Section 8.5 shall terminate upon the
expiration or proper termination of this Agreement.

 


15.7                           SURVIVAL.   SECTIONS 2.6, 2.7, 5.7, 5.9, 6.3,
6.6, 6.7, 6.8, 7.6, 7.7, 7.8, 7.9, 7.10, 7.11, 7.12, 7.13, 7.14, 7.15, 7.17,
7.18, 7.19, 7.20, 8.4 (ONLY IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.11),
8.9, 8.10, 8.11, 8.12, 8.13, 13.4, 15.2, 15.3, 15.6, AND 15.7 OF THIS AGREEMENT,
AND ARTICLES 1, 4, 5 (ONLY IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.11), 6
(ONLY IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6.5), 9, 10, 11, 12, 14 AND
16 (WITH THE EXCEPTION OF SECTION 16.9), SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT.


 

Article 16
MISCELLANEOUS

 


16.1                           GOVERNING LAWS.  THIS AGREEMENT AND ANY DISPUTE
ARISING FROM THE CONSTRUCTION, PERFORMANCE OR BREACH HEREOF SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO CONFLICTS OF LAWS PRINCIPLES.


 


16.2                           NO IMPLIED LICENSES.  ONLY THE LICENSES GRANTED
PURSUANT TO THE EXPRESS TERMS OF THIS AGREEMENT SHALL BE OF ANY LEGAL FORCE OR
EFFECT.  NO OTHER LICENSE RIGHTS SHALL BE CREATED BY IMPLICATION, ESTOPPEL OR
OTHERWISE.


 


16.3                           WAIVER.  IT IS AGREED THAT NO WAIVER BY EITHER
PARTY HERETO OF ANY BREACH OR DEFAULT OF ANY OF THE COVENANTS OR AGREEMENTS
HEREIN SET FORTH SHALL BE DEEMED A WAIVER AS TO ANY SUBSEQUENT AND/OR SIMILAR
BREACH OR DEFAULT.


 


16.4                           ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE
ASSIGNABLE BY EITHER PARTY TO ANY THIRD PARTY WITHOUT THE WRITTEN CONSENT OF THE
OTHER PARTY HERETO, EXCEPT EITHER PARTY MAY ASSIGN THIS AGREEMENT, WITHOUT SUCH
CONSENT, TO AN AFFILIATE (PROVIDED THAT IN THE EVENT OF SUCH ASSIGNMENT, THE
ASSIGNING PARTY SHALL REMAIN LIABLE FOR ITS OBLIGATIONS HEREUNDER) OR TO AN
ENTITY THAT ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE
ASSIGNING PARTY RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, WHETHER BY
MERGER, REORGANIZATION, ACQUISITION, SALE, OR OTHERWISE, SUBJECT TO
SECTION 15.4.  ANY PURPORTED ASSIGNMENT NOT PERMITTED BY THIS SECTION 16.4 SHALL
BE VOID. THIS AGREEMENT SHALL BE BINDING UPON AND ACCRUE TO THE BENEFIT ANY
PERMITTED ASSIGNEE, AND ANY SUCH ASSIGNEE SHALL AGREE TO PERFORM THE OBLIGATION
OF THE ASSIGNOR.

 

Confidential

 

54

--------------------------------------------------------------------------------


 


16.5                           SALE OF BUSINESS UNIT.  IN THE EVENT OF BONA FIDE
ARM’S LENGTH SALE BY TDCC TO A THIRD PARTY OF A DIVISION OR BUSINESS UNIT (A
“BUSINESS UNIT TRANSACTION”), THE FOLLOWING PROVISIONS SHALL APPLY:  (I)  TDCC
MAY, IN CONNECTION WITH THE BUSINESS UNIT TRANSACTION, ASSIGN TO SUCH DIVISION
OR BUSINESS UNIT TDCC’S RIGHTS IN PROGRAM TECHNOLOGY IN THE FIELD[S] APPLICABLE
TO THE BUSINESS OF SUCH DIVISION OR BUSINESS UNIT, SUBJECT TO THE ROYALTY
OBLIGATIONS AND OTHER PROVISIONS SET FORTH HEREIN; (II) ANY THEN-EXISTING FIELD
OR SECONDARY FIELD APPLICABLE TO THE BUSINESS OF SUCH DIVISION OR BUSINESS UNIT
SHALL NO LONGER BE WITHIN THE FIELD OR SECONDARY FIELD AND ANY THEN-EXISTING
RESEARCH PROJECT UNDER THIS AGREEMENT APPLICABLE TO SUCH DIVISION OR BUSINESS
UNIT SHALL CEASE PROMPTLY, PROVIDED THAT ALL PROGRAM TECHNOLOGY PRE-DATING THE
EFFECTIVE DATE OF SUCH TRANSACTION SHALL REMAIN  SUBJECT TO THE APPLICABLE
LICENSES SET FORTH IN THIS AGREEMENT; (III) TDCC MAY, IN CONNECTION WITH THE
BUSINESS UNIT TRANSACTION, TRANSFER TO SUCH DIVISION OR BUSINESS UNIT ANY
DISCOVERY TOOLS SYSTEM THAT PREVIOUSLY HAD BEEN PURCHASED AND LICENSED BY TDCC
HEREUNDER, SUBJECT TO SUCH DIVISION OR BUSINESS UNIT’S AGREEMENT TO ABIDE BY THE
PROVISIONS OF ARTICLE 7 OF THIS AGREEMENT AND ANY DEFINITIVE AGREEMENT WITH
RESPECT TO SUCH DISCOVERY TOOLS SYSTEM, AND SUCH DIVISION OR BUSINESS UNIT SHALL
BE LICENSED TO USE SUCH DISCOVERY TOOLS SYSTEM TO THE SAME EXTENT AS TDCC WOULD
BE SO LICENSED ABSENT THE BUSINESS UNIT TRANSACTION; (IV) TDCC MAY, IN
CONNECTION WITH THE BUSINESS UNIT TRANSACTION, TRANSFER TO SUCH DIVISION OR
BUSINESS UNIT ANY WORKFLOW, INSTRUMENT OR EQUIPMENT DESCRIBED AS SET FORTH IN
SECTION 6.6, SUBJECT TO THE DIVISION OR BUSINESS UNIT’S AGREEMENT TO ABIDE BY
THE PROVISIONS OF ARTICLE 6 OF THIS AGREEMENT, AND SUCH DIVISION OR BUSINESS
UNIT SHALL BE LICENSED TO USE SUCH WORKFLOW, INSTRUMENT OR EQUIPMENT TO THE SAME
EXTENT AS TDCC WOULD BE SO LICENSED ABSENT THE BUSINESS UNIT TRANSACTION; (V)
OTHER THAN AS SET FORTH IN (IV) ABOVE, THE DIVISION OR BUSINESS UNIT SHALL HAVE
NO RIGHTS UNDER ARTICLE 6 HEREIN ABSENT A SEPARATE WRITTEN AGREEMENT BETWEEN
SYMYX AND THE DIVISION OR BUSINESS UNIT; (VI) TDCC MAY, IN CONNECTION WITH THE
BUSINESS UNIT TRANSACTION, TRANSFER TO SUCH DIVISION OR BUSINESS UNIT A RIGHT TO
USE THE SOFTWARE PURSUANT TO ARTICLE 5, SUBJECT TO SUCH DIVISION OR BUSINESS
UNIT’S AGREEMENT TO ABIDE BY THE PROVISIONS OF ARTICLE 5 OF THIS AGREEMENT, AND
SUCH DIVISION OR BUSINESS UNIT SHALL BE LICENSED TO USE SUCH SOFTWARE TO THE
SAME EXTENT AS TDCC WOULD BE SO LICENSED ABSENT THE BUSINESS UNIT TRANSACTION
DURING THE PERIOD OF TIME IN WHICH TDCC WOULD BE SO LICENSED, PROVIDED THAT (1)
SUCH RIGHT SHALL ONLY APPLY TO THE THEN-CURRENT VERSION OF THE SOFTWARE AT THE
TIME OF THE BUSINESS UNIT TRANSACTION (THE DIVISION OR BUSINESS UNIT SHALL HAVE
NO RIGHTS TO SOFTWARE UPGRADES, SOFTWARE UPDATES, OR SUPPORT FROM SYMYX ABSENT A
SEPARATE WRITTEN AGREEMENT BETWEEN SYMYX AND THE DIVISION OR BUSINESS UNIT), (2)
SUCH RIGHT SHALL ONLY APPLY WITH RESPECT TO *, AND (3) SUCH RIGHT SHALL APPLY
ONLY TO THE SOFTWARE AND NOT TO THE INTELLICHEM PRODUCTS.


 


16.6                           INDEPENDENT CONTRACTORS.  THE RELATIONSHIP OF THE
PARTIES HERETO IS THAT OF INDEPENDENT CONTRACTORS.  THE PARTIES HERETO ARE NOT
DEEMED TO BE AGENTS, PARTNERS OR JOINT VENTURES OF THE OTHERS FOR ANY PURPOSE AS
A RESULT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.


 


16.7                           LIMITATION OF LIABILITY.  IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER IN ANY WAY FOR ANY INDIRECT, SPECIAL,
PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY NATURE ARISING IN ANY WAY OUT OF THIS
AGREEMENT UNDER ANY CAUSE OF ACTION, INCLUDING WITHOUT LIMITATION, LOST
BUSINESS, LOST PROFITS, LOSS OF DATA, WORK DELAYS, OR COSTS OF

 

Confidential

 

55

--------------------------------------------------------------------------------


 


PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, WHETHER FORESEEABLE OR NOT,
REGARDLESS OF WHETHER A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.


 


16.8                           REPRESENTATION BY LEGAL COUNSEL.  EACH PARTY
HERETO REPRESENTS THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL IN CONNECTION
WITH THIS AGREEMENT AND ACKNOWLEDGES THAT IT HAS PARTICIPATED IN THE DRAFTING
HEREOF.  IN INTERPRETING AND APPLYING THE TERMS AND PROVISIONS OF THIS
AGREEMENT, THE PARTIES AGREE THAT NO PRESUMPTION SHALL EXIST OR BE IMPLIED
AGAINST THE PARTY THAT INITIALLY DRAFTED SUCH TERMS AND PROVISIONS.


 


16.9                           SOLICITATION OF EMPLOYEES.  TDCC AND SYMYX BOTH
AGREE THAT THEY WILL NOT, DURING THE PROGRAM TERM, ACTIVELY RECRUIT OR SOLICIT
EMPLOYMENT OF ANY SCIENTIFIC OR TECHNICAL PERSONNEL OF THE OTHER PARTY INVOLVED
IN THE RESEARCH PROGRAM OR DEVELOPMENT OF CATALYSTS FOR SYNTHESIS OF
POLYOLEFINS.  IT IS UNDERSTOOD THAT THE FOREGOING RESTRICTION SHALL NOT APPLY
TO, OR BE BREACHED BY: (I) ADVERTISING OPEN POSITIONS, PARTICIPATING IN JOB
FAIRS, AND CONDUCTING COMPARABLE ACTIVITIES TO RECRUIT SKILLED OR UNSKILLED HELP
FROM THE GENERAL PUBLIC, OR RESPONDING TO INDIVIDUALS CONTACTED THROUGH SUCH
METHODS, (II) RESPONDING TO UNSOLICITED INQUIRIES ABOUT EMPLOYMENT OPPORTUNITIES
OR POSSIBILITIES FROM JOB PLACEMENT AGENCIES OR OTHER AGENTS ACTING FOR
UNIDENTIFIED PRINCIPALS, OR (III) RESPONDING TO UNSOLICITED INQUIRIES ABOUT
EMPLOYMENT OPPORTUNITIES FROM ANY INDIVIDUAL.


 


16.10                     TDCC AFFILIATES.  IT IS UNDERSTOOD AND AGREED THAT
TDCC MAY AT ITS SOLE DISCRETION FULFILL SOME OR ALL OF ITS OBLIGATIONS BY OR
THROUGH ITS AFFILIATES, AND THAT TDCC MAY GRANT SUBLICENSES UNDER THE PROGRAM
TECHNOLOGY TO ITS AFFILIATES SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  TDCC HEREBY WARRANTS AND GUARANTEES THE PERFORMANCE BY ITS
SUBLICENSED AFFILIATES OF, AND SHALL REMAIN JOINTLY AND SEVERALLY LIABLE FOR,
ALL APPLICABLE OBLIGATIONS OF ITS AFFILIATES SUBLICENSED UNDER THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, THE PAYMENT OF APPLICABLE ROYALTIES.


 


16.11                     COMPLIANCE WITH LAWS.  IN EXERCISING THEIR RIGHTS
UNDER THIS LICENSE, THE PARTIES SHALL FULLY COMPLY IN ALL MATERIAL RESPECTS WITH
THE REQUIREMENTS OF ANY AND ALL APPLICABLE LAWS, REGULATIONS, RULES AND ORDERS
OF ANY GOVERNMENTAL BODY HAVING JURISDICTION OVER THE EXERCISE OF RIGHTS UNDER
THIS LICENSE INCLUDING, WITHOUT LIMITATION, THOSE APPLICABLE TO THE DISCOVERY,
DEVELOPMENT, MANUFACTURE, DISTRIBUTION, IMPORT, USE, EXPORT AND SALE OF PRODUCTS
OR AGREEMENT COMPOUNDS PURSUANT TO THIS AGREEMENT.


 


16.12                     EXPORT CONTROL REGULATIONS.  THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT, SHALL BE SUBJECT IN ALL
RESPECTS TO UNITED STATES LAWS AND REGULATIONS AS SHALL FROM TIME TO TIME GOVERN
THE LICENSE AND DELIVERY OF TECHNOLOGY AND PRODUCTS ABROAD, INCLUDING THE UNITED
STATES FOREIGN ASSETS CONTROL REGULATIONS, TRANSACTION CONTROL REGULATIONS AND
EXPORT CONTROL REGULATIONS, AS AMENDED, AND ANY SUCCESSOR LEGISLATION ISSUED BY
THE DEPARTMENT OF COMMERCE, INTERNATIONAL TRADE ADMINISTRATION, OR OFFICE OF
EXPORT LICENSING.  WITHOUT IN ANY WAY LIMITING THE PROVISIONS OF THIS AGREEMENT,
EACH PARTY HERETO AGREES THAT, UNLESS PRIOR AUTHORIZATION IS OBTAINED FROM THE
OFFICE OF EXPORT LICENSING, IT SHALL NOT EXPORT, REEXPORT, OR TRANSSHIP,
DIRECTLY OR INDIRECTLY, TO ANY COUNTRY, ANY OF THE TECHNICAL DATA DISCLOSED TO
IT BY THE OTHER PARTY, OR ANY EQUIPMENT OR SOFTWARE, IF SUCH EXPORT WOULD
VIOLATE THE LAWS OF THE UNITED STATES OR THE REGULATIONS OF ANY

 

Confidential

 

56

--------------------------------------------------------------------------------


 


DEPARTMENT OR AGENCY OF THE UNITED STATES GOVERNMENT.  THIS PROVISION SHALL
SURVIVE TERMINATION OF THIS AGREEMENT.


 


16.13                     HEADINGS.  THE CAPTIONS TO THE SEVERAL SECTIONS HEREOF
ARE NOT PART OF THIS AGREEMENT, BUT ARE INCLUDED MERELY FOR CONVENIENCE OF
REFERENCE AND SHALL NOT AFFECT ITS MEANING OR INTERPRETATION.


 


16.14                     NOTICES.  ALL NOTICES, REQUESTS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE HAND DELIVERED, OR
SENT BY EXPRESS DELIVERY SERVICE WITH CONFIRMATION OF RECEIPT, OR SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY
FACSIMILE TRANSMISSION (WITH WRITTEN CONFIRMATION COPY BY REGISTERED FIRST-CLASS
MAIL), IN EACH CASE TO THE RESPECTIVE ADDRESS OR FACSIMILE NUMBER INDICATED
BELOW.


 

Symyx:

 

Symyx Tech or Symyx DTools

 

 

3100 Central Expressway

 

 

Santa Clara, CA 95051

 

 

Attn: President & COO

 

 

Fax: (408) 748-0175

 

 

w/copy to: Legal Dept. at fax # (408) 773-4029

 

 

 

TDCC:

 

The Dow Chemical Company

 

 

IP Law, 1790 Building

 

 

Midland, MI 48674

 

 

Attn: Assistant General Counsel, IP

 

 

Fax: (989) 636-7592

 

Any such notice shall be deemed to have been given when received.  Either party
may change its address or facsimile number by giving the other party written
notice, delivered in accordance with this Section.

 


16.15                     SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS
AGREEMENT BECOMES OR IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE
ILLEGAL, UNENFORCEABLE OR VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT TO THE FULLEST EXTENT PERMITTED BY LAW WITHOUT SAID PROVISION, AND THE
PARTIES SHALL AMEND THE AGREEMENT TO THE EXTENT FEASIBLE TO LAWFULLY INCLUDE THE
SUBSTANCE OF THE EXCLUDED TERM TO AS FULLY AS POSSIBLE REALIZE THE INTENT OF THE
PARTIES AND THEIR COMMERCIAL BARGAIN.


 


16.16                     FORCE MAJEURE.  NEITHER PARTY SHALL LOSE ANY RIGHTS
HEREUNDER OR BE LIABLE TO THE OTHER PARTY FOR DAMAGES OR LOSSES (EXCEPT FOR
PAYMENT OBLIGATIONS) ON ACCOUNT OF FAILURE OF PERFORMANCE BY THE DEFAULTING
PARTY IF THE FAILURE IS OCCASIONED BY WAR, STRIKE, FIRE, ACT OF GOD, ACT OF
TERRORISM, EARTHQUAKE, FLOOD, LOCKOUT, EMBARGO, GOVERNMENTAL ACTS OR ORDERS OR
RESTRICTIONS, FAILURE OF SUPPLIERS, OR ANY OTHER REASON WHERE FAILURE TO PERFORM
IS BEYOND THE REASONABLE CONTROL AND NOT CAUSED BY THE NEGLIGENCE, INTENTIONAL
CONDUCT OR MISCONDUCT OF THE NON-PERFORMING PARTY AND SUCH PARTY HAS EXERTED ALL
REASONABLE EFFORTS TO AVOID OR REMEDY SUCH FORCE MAJEURE; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL A PARTY BE REQUIRED TO SETTLE ANY LABOR DISPUTE OR
DISTURBANCE.

 

Confidential

 

57

--------------------------------------------------------------------------------


 


16.17                     COMPLETE AGREEMENT.  THIS AGREEMENT WITH ITS EXHIBITS,
CONSTITUTES THE ENTIRE AGREEMENT, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND ALL PRIOR AGREEMENTS RESPECTING
THE SUBJECT MATTER HEREOF, EITHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, SHALL BE
ABROGATED, CANCELED, AND ARE NULL AND VOID AND OF NO EFFECT.  NO AMENDMENT OR
CHANGE HEREOF OR ADDITION HERETO SHALL BE EFFECTIVE OR BINDING ON EITHER OF THE
PARTIES HERETO UNLESS REDUCED TO WRITING AND EXECUTED BY THE RESPECTIVE DULY
AUTHORIZED REPRESENTATIVES OF SYMYX AND TDCC.


 


16.18                     DISPUTE RESOLUTION.  ANY DISPUTE UNDER THIS AGREEMENT
THAT IS NOT SETTLED BY MUTUAL CONSENT SHALL BE FINALLY SETTLED BY BINDING
ARBITRATION, CONDUCTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION BY THREE (3) NEUTRAL ARBITRATORS APPOINTED
IN ACCORDANCE WITH SAID RULES, UNLESS THE PARTIES AGREE TO CONDUCT SUCH
ARBITRATION WITH A SINGLE ARBITRATOR.  THE ARBITRATION SHALL BE HELD IN
WILMINGTON, DELAWARE, AND THE ARBITRATORS SHALL BE INDEPENDENT EXPERTS WITH A
BACKGROUND SUITABLE FOR THE MATTERS IN DISPUTE.  THE ARBITRATORS SHALL DETERMINE
WHAT DISCOVERY WILL BE PERMITTED, CONSISTENT WITH THE GOAL OF LIMITING THE COST
AND TIME WHICH THE PARTIES MUST EXPEND FOR DISCOVERY; PROVIDED THE ARBITRATORS
SHALL PERMIT SUCH DISCOVERY AS THEY DEEM NECESSARY TO PERMIT AN EQUITABLE
RESOLUTION OF THE DISPUTE.  ANY WRITTEN EVIDENCE ORIGINALLY IN A LANGUAGE OTHER
THAN ENGLISH SHALL BE SUBMITTED IN ENGLISH TRANSLATION ACCOMPANIED BY THE
ORIGINAL AND A TRUE COPY THEREOF.  THE COSTS OF ARBITRATION, INCLUDING
ADMINISTRATIVE AND ARBITRATORS’ FEES, SHALL BE SHARED EQUALLY BY THE PARTIES. 
EACH PARTY SHALL BEAR ITS OWN COSTS AND ATTORNEYS’ AND WITNESS’ FEES.  A
DISPUTED PERFORMANCE OR SUSPENDED PERFORMANCES PENDING THE RESOLUTION OF THE
ARBITRATION MUST BE COMPLETED WITHIN * FOLLOWING THE FINAL DECISION OF THE
ARBITRATORS OR SUCH OTHER REASONABLE PERIOD AS THE ARBITRATORS DETERMINE IN A
WRITTEN OPINION.  ANY ARBITRATION SUBJECT TO THIS SECTION 16.18 SHALL BE
COMPLETED WITHIN * FROM THE FILING OF NOTICE OF A REQUEST FOR SUCH ARBITRATION. 
THE AWARD SHALL BE FINAL AND BINDING UPON THE PARTIES HERETO.  JUDGMENT UPON ANY
DECISION RENDERED BY THE ARBITRATORS MAY BE ENTERED BY ANY COURT HAVING
JURISDICTION. WITHIN * OF THE COMMENCEMENT OF AN ARBITRATION PROCEEDING, THE
PARTIES SHALL AGREE UPON A TIMETABLE TO CONDUCT AND COMPLETE SUCH PROCEEDING
WITHIN THE * PERIOD AS SPECIFIED ABOVE.


 


16.19                     TDCC SITE ACCESS.  SYMYX ACCEPTS THE TERMS AND
CONDITIONS IN SCHEDULE 16.19 AND SHALL OBLIGATE ITS EMPLOYEES AND CONTRACTORS
THAT WILL PROVIDE SERVICES UNDER THIS AGREEMENT, INCLUDING FTES AND PERSONNEL
DELIVERING OR PROVIDING SERVICES FOR DISCOVERY TOOLS SYSTEMS, TO AGREE TO COMPLY
WITH THE TERMS OF SCHEDULE 16.19 WHILE ON THE PREMISES OF TDCC OR ITS
AFFILIATES.


 


16.20                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME AGREEMENT.


 


16.21                     CONTINUATION OF RIGHTS IN COLLABORATION AGREEMENT. 
THE CRLA, INCLUDING THE RIGHTS, LICENSES AND OBLIGATIONS SET FORTH THEREIN,
SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
EXPRESSLY MODIFIED BY THIS AGREEMENT.

 

Confidential

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives and delivered in duplicate
originals as of the Effective Date.

 

 

THE DOW CHEMICAL COMPANY

SYMYX TECHNOLOGIES, INC.

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

SYMYX DISCOVERY TOOLS, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

Confidential

 

59

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A:  Fields

 

Exhibit B:  Secondary Fields

 

Exhibit C: Procedure for Lead Compound Identification

 

Exhibit D:  Company List

 

Exhibit E:  Direct Chemical Modification

 

Exhibit F:  List for Initial Chemistry FTEs for *

 

Exhibit G: Software Deployment Plan

 

Exhibit H: Discovery Tools Systems

 

Exhibit I: Exclusions from Symyx Combinatorial Patents

 

Exhibit J: Royalties

 

Exhibit K:  Procedure for Transfer of Symyx Combinatorial Know-How

 

Exhibit L: Selected Definitions

 

 

 

Schedule 2.1   Template for Research Plan

 

Schedule 16.19  Access to TDCC Property

 

 

Confidential

 

60

--------------------------------------------------------------------------------


 

EXHIBIT A

FIELDS

 

*

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

SECONDARY FIELDS

 

*

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

PROCEDURE FOR LEAD COMPOUND IDENTIFICATION

 

1.                                       At such time as Symyx Tech has
identified a Library Compound which it believes may meet the established
criteria for a Lead Compound in a particular activated Field or Research Plan it
shall provide the data and results supporting such conclusion to the Research
Committee.  Examples of target criteria for Lead Compounds are set forth in the
Lead Compound Criteria Section of the Research Plan.

 

2.                                       Following the identification of any
potential Lead Compound, at TDCC’s request, Symyx Tech shall prepare and deliver
to TDCC reasonable * quantities of such potential Lead Compound, which TDCC
shall use in confirming whether such potential Lead Compound meets the
applicable lead criteria.  Symyx Tech will use commercially reasonable efforts
to provide quantities in such amounts as the Research Committee may determine is
reasonably required by TDCC for testing, and will notify TDCC if it is not
commercially reasonable to provide such quantities to TDCC, in which case the
parties agree to meet and discuss how to proceed with respect to such Lead
Compound.

 

3.                                       The Research Committee shall review the
results provided by TDCC with respect to a potential Lead Compound, and if the
Research Committee determines that such results indicate that the applicable
lead criteria have been satisfied, then such Library Compound shall be deemed to
be a Lead Compound for all purposes of this Agreement.

 

4.                                       In the event that the Research
Committee requests further information or the conduct of further studies to
confirm whether a potential Lead Compound meets the applicable lead criteria,
Symyx Tech and TDCC shall use commercially reasonable efforts to prepare any
such information and conduct such studies.

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

COMPANY LIST

 

*

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

 

EXHIBIT E

 

DIRECT CHEMICAL MODIFICATION*

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FTE List for *

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

Software Deployment Plan

 

*

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H

Discovery Tools Systems

 

*

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

EXHIBIT I

Exclusions from Symyx Combinatorial Patent Rights

 


*

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

EXHIBIT J

Royalties

 

*

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

EXHIBIT K

Procedure for Transfer of Symyx Combinatorial Know-How

 

*

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

EXHIBIT L

Selected Definitions

 

*

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

*

 

 

Confidential

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

TEMPLATE FOR RESEARCH PLAN

 

1.               Project Name:

 

2.               Research Plan Effective Date:

 

3.               Project Description and Scope:

 

a.               Anticipated duration of Research Plan

 

b.              Description and Objectives:

 

c.               Project Scope/Technical Background

 

d.              Key Personnel

 

e.               Anticipated Number of Symyx FTEs

 

f.                 Criteria for identifying a Lead Compound (if applicable):

 

4.               Research Committee members:

 

a.               Symyx:

 

b.              TDCC:

 

5.               Symyx responsibilities:

 

6.               Dow responsibilities:

 

7.               Initial Annual Program Goals:

 

8.               How Royalty Rate is to be determined (if applicable):

 

9.               Scope of “Limited Immunity” under Section 4.1.3 (if
applicable):

 

10.         Will Discovery Tools System be developed?

 

a.               If yes, is it expected this Discovery Tools System will be
delivered to TDCC

 

b.              If Discovery Tools System will be delivered, will all or a
defined module of this be a Newly Developed Discovery Tools System?  If yes,
describe that portion

 

 

Confidential

 

1

--------------------------------------------------------------------------------


 

Schedule 16.19

 

TDCC PROPERTY ACCESS TERMS AND CONDITIONS

 

SAFETY AND SECURITY:  In the event that under this Agreement consultations,
Software deployment, Discovery Tools System services, or other services
(“Services”) are provided on property of TDCC or its Affiliates (“TDCC or
Affiliate Property”), Symyx agrees that any and all Services provided on TDCC or
Affiliate Property shall be performed in accordance with the terms and
conditions of the applicable TDCC or Affiliate Property’s  rules and procedures,
provided that such rules and procedures are provided to Symyx in advance. Symyx
shall comply with any other plant site or office rules and procedures for the
locations at which Symyx will provide Services, provided that such rules and
procedures are provided to Symyx in advance.  In event of any changes in
applicable rules and procedures for TDCC or Affiliate Property or TDCC or its
Affiliate offices, TDCC shall notify Symyx.  In addition, Symyx shall establish
reasonable procedures to monitor and maintain records of all recordable injuries
or illnesses (as defined by any government entity) occurring to Symyx employees
and independent contractors (“Symyx Personnel”) while performing Services that
are made known to Symyx.  Symyx shall provide copies of such records to TDCC
upon request.

 

*

 

SYMYX EMPLOYEE AGREEMENT:  Symyx shall take all reasonable steps to inform its
personnel and independent contractors of Symyx’s obligations under this
Agreement.  Symyx shall require Symyx Personnel given access to TDCC
Confidential Information to sign an agreement in the same form as Symyx
regularly requires its employees to sign to insure confidentiality of
information.

 

COMPUTER ACCESS:  Symyx Personnel to be given access to a TDCC computer system
will comply with TDCC’s reasonable terms and conditions for such access as
provided to Symyx and shall confirm compliance in writing, if requested by TDCC.

 

RIGHT OF INSPECTION:  TDCC reserves the right to inspect any documents, vehicle
or container entering or leaving its premises, and the right to conduct on its
property unannounced inspections and searches of, including but not limited to,
the work place, lunchrooms, offices, control rooms, lockers, briefcases,
baggage, purses, desks, toolboxes, clothing and vehicles for the purpose of
discovering violations of any applicable TDCC policies.

 

INDEMNIFICATION:  The indemnification obligations of Symyx to TDCC in
Section 14.2 shall apply to claims, suits, actions, demands or judgments of
Symyx Personnel arising under this Agreement.

 

*

 

--------------------------------------------------------------------------------

* = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS
AMENDED.

 

Confidential

 

 

1

--------------------------------------------------------------------------------
